Exhibit 10.5

 

DISTRIBUTION AGREEMENT

 

between

 

DREAMWORKS L.L.C.

 

and

 

DREAMWORKS ANIMATION SKG, INC.

 

dated as of October 7, 2004



--------------------------------------------------------------------------------

SECTION 1.

   DEFINITIONS AND USAGE    1

SECTION 2.

   GRANT OF RIGHTS; PERIOD OF DISTRIBUTION    18

SECTION 3.

   DEVELOPMENT, PRODUCTION, ACQUISITION, PAYMENT OBLIGATIONS AND DELIVERY    20

SECTION 4.

   DISTRIBUTION    24

SECTION 5.

   DISTRIBUTION EXPENSES — APPROVALS AND CONTROLS    39

SECTION 6.

   DISTRIBUTION EXPENSES ACCOUNTING    41

SECTION 7.

   DISTRIBUTION FEES    42

SECTION 8.

   GROSS RECEIPTS    43

SECTION 9.

   REPRESENTATIONS, WARRANTIES AND AGREEMENTS    55

SECTION 10.

   INDEMNITY    58

SECTION 11.

   DEFAULT; REMEDIES AND TERMINATION    60

SECTION 12.

   MUTUAL SECURITY AGREEMENTS AND DOCUMENTS    65

SECTION 13.

   COPYRIGHT    67

SECTION 14.

   OWNERSHIP    68

SECTION 15.

   INVENTORY OF MATERIALS    68

SECTION 16.

   FORCE MAJEURE    69

SECTION 17.

   ASSIGNMENT    70

SECTION 18.

   STANDARD OF CARE    70

SECTION 19.

   DISTRIBUTOR DISTRIBUTION CREDIT    71

SECTION 20.

   OTHER ACTIVITIES    71

SECTION 21.

   EXERCISE OF DISCRETION    72

SECTION 22.

   NO PARTNERSHIP OR THIRD PARTY BENEFIT    72

SECTION 23.

   INTEGRATION/FORMALITIES    72

SECTION 24.

   DISPUTE RESOLUTION    72

SECTION 25.

   SEVERABILITY OF PROVISIONS    74

SECTION 26.

   WAIVER    74

SECTION 27.

   GOVERNING LAW    74

SECTION 28.

   CONFIDENTIALITY    74

SECTION 29.

   NOTICE OF REPRESENTATIVES    75

SECTION 30.

   PARAGRAPH HEADINGS    75

SECTION 31.

   INTELLECTUAL PROPERTY LICENSE    75

SECTION 32.

   DISCLOSURE, COMPLIANCE AND REPORTING OBLIGATIONS    75

SECTION 33.

   LIMITATIONS ON DISTRIBUTOR RESPONSIBILITY    76

SECTION 34.

   NOTICES    76

SECTION 35.

   COUNTERPARTS    77

SCHEDULE 1

   DISTRIBUTION SERVICING AGREEMENTS    1



--------------------------------------------------------------------------------

SCHEDULE 2

   MAJOR INTERNATIONAL TERRITORIES    1

SCHEDULE 3

   DELIVERY REQUIREMENTS    1

SCHEDULE 4

   RELEASE DATES - PRIOR PICTURES    1

SCHEDULE 5

   THIRD PARTY SERVICE AGREEMENTS    1

EXHIBIT A

   INSTRUMENT OF TRANSFER    1



--------------------------------------------------------------------------------

DISTRIBUTION AGREEMENT dated as of October 7, 2004 (this “Agreement”), by and
between DreamWorks Animation SKG, Inc. (“DWA”) and DreamWorks L.L.C.
(“Distributor”).

 

WHEREAS DWA is principally devoted to developing, producing and acquiring
feature-length theatrical animated motion pictures and other animated
productions;

 

WHEREAS Distributor is engaged, inter alia, in the business of distributing
feature length theatrical motion pictures and other productions in all media
throughout the world; and

 

WHEREAS DWA desires to grant to Distributor a license to distribute and exploit
Licensed Pictures (as defined hereunder), and Distributor desires to enter into
such license on the terms and conditions contained herein;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, DWA and Distributor hereby agree as follows:

 

Section 1. Definitions and Usage

 

1.1 Definitions:

 

Accepted Additional Picture(s) shall mean an Additional Picture with respect to
which Distributor has licensed certain Distribution Rights pursuant to Section
2.1.c. below.

 

Additional Picture(s) shall mean (i) all Animated Motion Pictures and Hybrid
Motion Pictures intended for initial Theatrical Exhibition (a) that do not fully
satisfy each of the specifications set forth in Section 3.2.b. below, but (b)
that are either (1) produced by DWA or any controlled Affiliate (solely or in
conjunction with another entity) and available for Delivery prior to expiration
of the Output Term, or (2) acquired by DWA or any controlled Affiliate,
available for Delivery prior to expiration of the Output Term and for which any
Distribution Rights have been obtained by DWA for the Territory; (ii) all DTV
Productions (a) that do not fully satisfy each of the specifications set forth
in Section 3.2.c. below, but (b) that are either (1) produced by DWA or any
controlled Affiliate (solely or in conjunction with another entity) and
available for Delivery prior to expiration of the Output Term, or (2) acquired
by DWA or any controlled Affiliate, available for Delivery prior to expiration
of the Output Term and for which any Distribution Rights have been obtained by
DWA for the Territory; and (iii) any Motion Pictures or other audiovisual
programs that Distributor is required to license or otherwise provide rights to
a party to a DWA-approved Distribution Servicing Agreement.

 

Control when used with respect to any specified Person means the power to direct
the management and policies of such Person, directly or indirectly, whether
through the ownership of voting securities, by contract or otherwise; and the
terms “controlling” and “controlled” have meanings correlative to the foregoing.

 



--------------------------------------------------------------------------------

Affiliate of Any Person shall mean any other Person controlling, controlled by
or under common control with such Person. For purposes of this Agreement,
Distributor and DWA are not Affiliates of each other.

 

Animated Motion Picture(s) shall mean any Motion Picture that is created
predominantly by one or more non-live action production methods (e.g.,
hand-drawn animation [such as Prince of Egypt], CGI [such as Shrek], stop-motion
[such as Chicken Run] and/or motion capture [such as Polar Express]) (each, an
“Animation Method”). However, a Motion Picture shall not be deemed to be an
Animated Motion Picture if digital Animation Method(s) are used, in whole or in
part, to create photorealistic characters that interact with live-action
characters in live-action settings. (Photorealistic characters include both
“real world” characters modified by an Animation Method [e.g., Babe the pig in
Babe] and characters that are invented but which are depicted in a “real world”
manner by an Animation Method [e.g., Yoda in Star Wars II: Attack of the Clones,
Gollum in Lord of the Rings, the dinosaurs in Jurassic Park, the robots in I,
Robot, the toy soldiers in Small Soldiers].)

 

Business Day shall mean a day other than a Saturday, Sunday or other day on
which financial institutions in Los Angeles, California are authorized or
required by law to close.

 

CJ Agreement shall mean collectively the Theatrical Distribution Agreement,
amended and restated as of February 10, 1999, between Distributor and Cheil
Jedang Corporation (“Cheil”), the Home Video Fulfillment Services Agreement,
amended and restated as of February 10, 1999, between Distributor and Cheil,
each as may be amended, restated, supplemented or otherwise modified from time
to time in accordance with the terms hereof, and all related agreements with
respect to one or more Licensed Pictures between Distributor and Cheil or CJ
Entertainment, Inc. (together with Cheil collectively “CJ Entertainment”).

 

Commercial Tie-in and Promotional Rights shall mean, with respect to each
Licensed Picture, the right to use or license the use of characters, designs,
visual representations, names, logos, props, physical properties or other
elements appearing or used in or in connection with such Licensed Picture or all
or any part of the Literary Material in connection with (i) the advertising,
publicizing, marketing, promotion and/or packaging of merchandise, products or
services and/or (ii) premiums or promotions.

 

Contingent Compensation shall mean, with respect to each Licensed Picture,
contractually required payments to or on behalf of any Person providing rights
or services, or otherwise involved in the production of such Licensed Picture,
payable in respect of such Licensed Picture, which (i) are dependent in whole or
in part on box office, gross receipts, net receipts, or a percentage of such
gross receipts or net receipts, and are payable in a fixed or allocable amount
or as a percentage of such receipts, and/or (ii) are payable in a fixed amount
upon the occurrence of a specified event such as receipt of an Academy Award or
the sale of a specified number of Video Devices.

 

2



--------------------------------------------------------------------------------

Copyright Revenue shall mean, with respect to each Licensed Picture, all
royalties, fees and other revenue that DWA, or the registered copyright owner,
is otherwise entitled to collect by reason of any statute, governmental
regulation or operation of law, based upon or in connection with, in whole or in
part, or directly or indirectly, any use of such Licensed Picture from time to
time pursuant to any exercise of the Distribution Rights and Licensed Marks,
including the retransmission of the signal embodying the Television Exhibition
of any such Licensed Picture, commonly referred to as retransmission royalties
and/or the sale of blank cassettes and/or recording apparatus for the purpose of
recording the signal embodying the Television Exhibition of any such Licensed
Picture, commonly referred to as private copy levies and/or from the rental of
pre-recorded Video Devices to consumers, commonly referred to as video rental
right levies, provided that Copyright Revenue shall in no event include any of
the foregoing royalties, fees or revenue arising from the Retained Rights unless
any such Retained Rights are required to be included in the Distribution Rights
pursuant to any DWA-approved Distribution Servicing Agreement.

 

Delivery shall mean delivery to Distributor of all items referenced in Section
3.2.a. hereof. A Licensed Picture shall be deemed to be Delivered hereunder only
upon Distributor’s receipt of all such items (the “Delivery Date”).

 

Distribution Expenses shall mean, with respect to each Licensed Picture, the sum
of:

 

All actual, direct out-of-pocket costs, charges and expenses (other than
Distributor’s overhead expenses) accrued (i.e. 45 days after being accrued,
provided such costs, charges and expenses are paid no more than 30 days
thereafter), or otherwise when paid by Distributor or any Affiliate arising out
of the exhibition, exploitation and use of such Licensed Picture, and the
distribution, advertising, marketing, publicity, promotion, market exploitation,
and turning to account of such Licensed Picture whether directed to the public
or to exhibitors, retailers or wholesalers dealing with such Licensed Picture in
or for any and all Distribution Rights throughout the Territory, including all
direct out-of-pocket costs, charges and expenses for:

 

  (i) Marketing Materials (as defined in Section 4.4);

 

  (ii) advertising space in any print or electronic media;

 

  (iii)

film festivals, premieres, preview screenings and other “special events”
promoting the Licensed Picture, sales presentations, local or regional marketing
conventions and marketing presentations for a designated Licensed Picture (or an
allocable portion of such costs if other Motion Pictures are also included),
talent touring, and all associated expenses incurred in connection with the
foregoing, such as travel, living expenses and accommodations of talent or

 

3



--------------------------------------------------------------------------------

 

any of Distributor’s employees (excluding straight time regular salaries but
including overtime salaries) and subject to DWA’s prior approval, such expenses
of any territory managers and marketing managers of Subdistributors charged as
Distribution Expenses pursuant to applicable DWA-approved Distribution Servicing
Agreements;

 

  (iv) prints, Video Devices or any other similar devices, including for
creation, manufacture, editing dubbing, subtitling, rescoring, delivery and use
of the foregoing or any other means of exploitation now known or hereafter
devised;

 

  (v) freight, shipping, transportation and storage costs for all prints, Video
Devices and Marketing Materials;

 

  (vi) checking and collection of Gross Receipts;

 

  (vii) trade dues and assessments by trade organizations;

 

  (viii) taxes and government fees;

 

  (ix) remittance and conversion of Gross Receipts;

 

  (x) license fees, duties, other fees or any other amounts paid to permit use
of the Licensed Picture;

 

  (xi) a proportionate share of errors and omissions insurance in accordance
with Section 10.b. below;

 

  (xii) transaction fees imposed on credit card charges purchasing admission to
view the Licensed Picture;

 

  (xiii) Home Video Distribution Expenses;

 

  (xiv) the distribution of the Licensed Pictures incurred at the direction of
DWA, including any incremental costs to provide DWA-requested distribution
services or Information (as defined in Section 4.1.c.) not available in
Distributor’s normal course of business;

 

  (xv) the prosecution, defense or settlement of any action directly relating to
Distributor’s Exhibition or use of the Licensed Pictures or any element thereof
in accordance with the terms of this Agreement, including any interest and
penalties, provided that all amounts recovered pursuant to any of the
aforementioned shall be included in Gross Receipts pursuant to Section 8.1.f.
below; and

 

4



--------------------------------------------------------------------------------

  (xvi) anti-piracy and security measures specific and incremental to Licensed
Pictures, such as security guards at prerelease screenings and night-vision
equipment charges.

 

“Distribution Expenses” shall not include (x) any of the foregoing costs,
charges, fees and expenses relating to the Retained Rights, except to the extent
such Retained Rights are required to be included in the Distribution Rights
pursuant to any DWA-approved Distribution Servicing Agreement, (y) Additional
Distribution Expenses (as defined in Section 5.2.), and (z) Residuals and
Contingent Compensation. Except for Distribution Expenses incurred in connection
with Retained Rights required to be included in the Distribution Rights pursuant
to any DWA-approved Distribution Servicing Agreement and Residuals (as more
fully set forth in Section 6.2.), Distributor shall have no responsibility for
any costs referenced in the foregoing clauses (x), (y) and (z). Distribution
Expenses shall be reduced by the net amount of any insurance recoveries
attributable thereto to the extent received by Distributor.

 

Distribution Rights shall mean the following rights, collectively, with respect
to a Motion Picture:

 

a. The right to release, distribute, Exhibit, collect receipts with respect to,
and exploit, such Motion Picture during the applicable License Term, throughout
the applicable Territory or, with respect to any Motion Picture acquired for
Exhibition, in the territories and for the time periods set forth in any
applicable acquisition agreement, and in all media and by whatever means whether
now known or hereafter devised or created (including Internet Rights, but
excluding the Retained Rights), including in each case above with respect to
such Motion Picture and trailers thereof and excerpts and clips therefrom and
featurettes based thereon, in any and all languages and versions, including
dubbed, subtitled and narrated version, in any form and including:

 

(i) in connection with the marketing, distribution and exploitation of such
Motion Picture from time to time, the right: (A) to use and to authorize others
to use the title of such Motion Picture or to change such title (as approved by
DWA, except as otherwise provided in Section 4.2.d. below); (B) to use and
perform and to authorize others to use and perform any musical material
contained in such Motion Picture; and (C) subject to the requirements and
restrictions set forth in Section 4.2.d., any applicable acquisition agreement
and agreements with talent, including actors, producers and directors with
respect to any Motion Picture, to cut, edit, dub, subtitle and alter such Motion
Picture or any parts thereof as necessary for the effective marketing,
distribution and exploitation of such Motion Picture or to conform to
censorship, import permit and other legal requirements or to conform to time
segment or exhibition standards of distributors and exhibitors or to create
foreign language versions;

 

(ii) for purposes of advertising and publicizing such Motion Picture from time
to time in connection with the marketing, distribution and exploitation of such
Motion Picture, the right on a not for sale basis (other than customary
“for-sale” programs, e.g. customary souvenir programs in connection with
Theatrical Exhibition in

 

5



--------------------------------------------------------------------------------

Japan): (A) to publish and license and authorize others to publish in any
language, in any media and in such form as any distributors and exhibitors deem
advisable, synopses, summaries, adaptations, resumes and stories of and excerpts
from such Motion Picture and from any literary, dramatic or musical material in
such Motion Picture or upon which such Motion Picture is based; (B) subject to
any applicable acquisition agreement and any agreements with talent with respect
to such Motion Picture, to use and authorize others to use the name, voice and
likeness (and any simulation or reproduction thereof) of any person appearing in
or rendering services in connection with such Motion Picture; (C) to exhibit and
authorize others to exhibit in any language by any media, including radio and
television, excerpts and clips from such Motion Picture and from any literary,
dramatic or musical material in such Motion Picture or upon which such Motion
Picture is based; and (D) subject to DWA’s prior approval (not to be
unreasonably withheld) and licenses granted to any Person in connection with the
exploitation of DWA’s Commercial Tie-In and Promotional Rights, to use and
authorize others to use the rights described above and Licensed Marks in the
manufacture and distribution of t-shirts, sweatshirts, posters and postcards and
other items for theatrical and other media promotions and publicity purposes
only; and

 

(iii) the right to use and authorize others to use all Tangible Film Materials
or, with respect to a Motion Picture acquired for Exhibition, all Tangible Film
Materials owned or otherwise available to DWA under the applicable acquisition
agreement;

 

b. The right to receive all Copyright Revenue, and the right to receive or to
arrange for the collection of Copyright Revenue resulting from the secondary
transmission or retransmission of such Motion Picture; and

 

c. All distribution rights required to be granted to any Person pursuant to a
DWA-approved Distribution Servicing Agreement or subject to the requirements of
a DWA-approved Third Party Service Agreement.

 

Distribution Servicing Agreement(s) shall mean any agreements or arrangements
between Distributor or a Distributor Affiliate, as one party, and any Person,
including any Subdistributor or licensee, as the other party, with respect to
(i) the Exhibition of one or more Licensed Pictures, (ii) the exploitation of
any Distribution Rights in a Licensed Picture, or (iii) the exploitation of any
Retained Rights as authorized or permitted by DWA with respect to one or more
Licensed Pictures, as such agreements may be amended, restated, supplemented or
otherwise modified from time to time in accordance with the terms hereof.

 

Distributor Affiliate shall mean any Person that qualifies as a controlled
Affiliate of Distributor pursuant to the definitions of Affiliate and Control
set forth above.

 

DTV Production(s) shall mean all Animated Motion Pictures or Hybrid Motion
Pictures intended for initial Home Video Exhibition.

 

6



--------------------------------------------------------------------------------

DWA – approved Distribution Servicing Agreement shall mean the Cheil Agreement,
the Kadokawa Agreement, the Universal Agreement and each agreement set forth on
Schedule 1 hereto, as such agreement may be amended, restated, supplemented or
otherwise modified from time to time in accordance with the terms hereof.

 

DWA-approved Third Party Service Agreement shall mean each agreement set forth
on Schedule 5 hereto, as such agreement may be amended, restated, supplemented
or otherwise modified from time to time in accordance with the terms hereof.

 

Effective Date shall mean the first day of the calendar quarter preceding the
Closing Date as defined in the Separation Agreement, or such other date as
mutually agreed between DWA and Distributor.

 

Exhibit shall mean transmit, display, exhibit or perform. “Exhibiting” and
“Exhibition” shall have correlative meanings.

 

Financial Benefit shall mean any and all advances, volume and prompt payment
discounts, laboratory and other vendor rebates or adjustments and any other
economic consideration or financial advantages offered to or accepted by
Distributor in connection with any transaction that relates to the services of
Distributor in connection with (i) the Licensed Pictures, (ii) the Licensed
Pictures and other Motion Pictures produced or distributed by Distributor, or
(iii) the exploitation of the DWA Distribution Rights hereunder.

 

Good Faith Dispute shall mean any amount or provision that is the subject in a
bona fide disagreement between the parties.

 

Gross Receipts shall mean with respect to each Licensed Picture, the amounts set
forth in Section 8. below, subject to the adjustments and exclusions as provided
therein.

 

Home Video Distribution Expenses shall mean with respect to each Licensed
Picture, the aggregate of all actual, direct out-of-pocket costs, charges and
expenses (other than Distributor’s overhead expenses) arising from the
manufacture, duplication, replication, sales, marketing, promotion and other
costs associated with exploitation and distribution of Video Devices. As used in
this definition:

 

(i) Manufacturing costs include the manufacture, packaging and shipping of Video
Devices, including costs with respect to re-editing, dubbing, subtitling, closed
captioning and narration for the deaf and blind, mastering, duplication,
replication, anti-piracy devices and anti-copy protection, raw material costs
including tape, disc, shell, box, label, sleeves, containers, stickers,
packaging materials and services including plastic wrapping, “pick, pack and
ship” and other physical distribution and handling services, freight,
transportation, warehousing, storage, processing of returns, degaussing and
disposal.

 

7



--------------------------------------------------------------------------------

(ii) Sales and marketing costs include selling, advertising, and promotion of
Video Devices, including design, production, and manufacture (for the purposes
of Home Video Exhibition) of marketing and advertising materials, press kits,
advertising funding and rebates including co-operative advertising and regional
marketing funds, wholesale rebates, direct-to-consumer rebates, display and
point-of-purchase advertising, trailers, screening Video Devices, media
purchases, artwork graphics, fulfillment, promotions, mass merchant advertising,
advertising agency and consultant fees, sales incentive programs, anti-piracy
costs including an allocable portion of the dues and assessments payable with
respect to industry anti-piracy programs relating to Video Devices, research,
public relations fees, trade show and entertainment costs, commercial tie-ins,
mailers and sales commissions.

 

Home Video Exhibition shall mean all existing and future forms of home
entertainment, including the right to manufacture, package, market, sell, rent,
lease, Exhibit, distribute and otherwise exploit all forms of home video,
including videocassettes, cartridges, laserdiscs, videograms, tapes, CD-Rom,
CD-I, DVD, VCD, near video-on-demand, subscription-video-on-demand,
video-on-demand and any other format, platform or device (collectively “Video
Devices”), now known or hereafter devised, intended primarily for use in the
home in conjunction with a reproduction apparatus or delivery system that causes
a visual image (whether or not synchronized with sound) to be viewed on the
screen of a television receiver, television monitor, computer or comparable
device now known or hereafter devised, including future methods and means of
delivering Video Devices into the home.

 

Hybrid Motion Picture(s) shall mean any Motion Picture that is predominantly
live-action, but in which at least two of the four characters with the most
screen time, or in which a majority of the characters with speaking roles, are
created (non-photorealistically) by an Animation Method. Who Framed Roger
Rabbit, Looney Tunes - Back in Action and Space Jam would be Hybrid Motion
Pictures.

 

Interactive Rights shall mean the interactive use of any portion or element of
the Licensed Picture in any packaged product in digital electronic entertainment
software formats and configurations only in which the user interacts with the
game for amusement purposes (as opposed to informational or educational
purposes), including: (a) in video game or activity formats, including those
designed or created for handheld electronic devices (e.g., Game Boy Color), or
for platforms such as personal computers, personal digital assistants, console
game machines, PC based games, games playable via DVD and similar
micro-processor based devices, and all other handheld electronic devices and all
other platforms now known or hereafter devised, and (b) in games, activities or
other content available for use on a generally accessible or proprietary network
such as the Internet and other digital delivery systems (e.g., online shopping,
online gaming, multi-player gaming), or a delivery service over cable lines,
telephone lines, microwave signals, radio waves, satellite, wireless or any
other service or method now known or hereafter invented available for the
delivery or transmission of interactive entertainment software products.

 

8



--------------------------------------------------------------------------------

Internet Rights shall mean the exclusive right, under copyright and otherwise,
to distribute, Exhibit, broadcast and otherwise exploit the Licensed Picture by
means of one or more wired and wireless electronic or electromagnetic networks
(including fiber optic, microwave, twisted pair copper wires, coaxial cable,
satellite, cellular networks and any combinations thereof) and collections
thereof now or hereafter existing for the transmission of digital and/or optical
data (e.g., text information, graphics, audio, video and combinations thereof)
through the use of any protocols or standards now existing or hereafter devised
(including Transmission Control Protocol/Internet Protocol or other
architecture, and any subsequent extensions, modifications and refinements to
the foregoing, from or to electronic devices (e.g., computers, set-top boxes,
handheld devices, cable modems, personal digital assistants, cellular
telephones, televisions) capable of receiving digital and/or optical data or
information wherever located, whether open or proprietary, public or private and
whether or not a fee is charged or a subscription or membership is required in
order to access such networks. The Internet includes the computer network
comprising inter-connected networks commonly referred to as the “Internet” and
the “World Wide Web”, whether using means, methods, processes, media or
technology now or hereafter existing. It is specifically acknowledged and agreed
that Internet Rights shall include the right to “download” (as such term is used
in the Internet industry) the Licensed Picture as well as the right to “stream”
(as such term is used in the Internet industry) the Licensed Picture, whether at
a time determined by the end user or any third party.

 

Kadokawa Agreement shall mean the Master Agreement dated as of April 22, 2004
among Distributor, Kadokawa Entertainment Inc. (“Kadokawa”) and Kadokawa
Holdings Inc., as Guarantor, including Exhibits A, B, C and D attached thereto,
as the same may be amended, restated, supplemented or otherwise modified from
time to time in accordance with the terms hereof.

 

Legitimate Stage Rights shall mean the right to present Literary Material upon
the spoken stage with live performers appearing and speaking in the immediate
presence of the viewing audience. The right to present Literary Material upon
the spoken stage with live performers appearing and speaking, whether or not in
the immediate presence of a viewing audience, for the primary purpose of
photographing and recording such presentation for use in or in connection with a
Licensed Picture or for the promotion or publicity of a Licensed Picture is an
exercise of rights with respect to such Licensed Picture and not an exercise of
Legitimate Stage Rights.

 

License Term shall mean:

 

a. With respect to Qualified Pictures Delivered to Distributor during the Output
Term, the period commencing on the date such Qualified Picture is Delivered to
Distributor and ending the earlier of (i) sixteen (16) years after the Qualified
Picture’s Release Date in the Domestic Territory, or (ii) seventeen (17) years
after Delivery of the Qualified Picture;

 

9



--------------------------------------------------------------------------------

b. With respect to Prior Pictures, the period commencing on the Effective Date
and ending on the date that is sixteen (16) years after each Prior Picture’s
Release Date in the Domestic Territory, as such Release Dates are set forth on
Schedule 4;

 

c. With respect to Accepted Additional Pictures (excluding DTV Productions
licensed as Accepted Additional Pictures hereunder) Delivered to Distributor
during the Output Term, the period commencing on the date such Accepted
Additional Picture is Delivered to Distributor and ending on the date which is
the earlier of (i) sixteen (16) years after the Accepted Additional Picture’s
Release Date in the Domestic Territory, or (ii) seventeen (17) years after the
Delivery of the Accepted Additional Picture; or (iii) the full term of
Distribution Rights owned or controlled by DWA or any controlled Affiliate and
licensed to Distributor hereunder with respect to such Accepted Additional
Picture;

 

d. With respect to Accepted Additional Pictures that are also DTV Productions
Delivered to Distributor during the Output Term, the period commencing on the
date such DTV Production is Delivered to Distributor and ending on the date
which is the earlier of (i) ten (10) years after such DTV Production’s HV
Release Date in the Domestic Territory, or (ii) 126 months after such DTV
Production is Delivered to Distributor, or (iii) the full term of Distribution
Rights owned or controlled by DWA or any controlled Affiliate and licensed to
Distributor hereunder with respect to such DTV Production.

 

e. With respect to Qualified DTV Productions, (i) if the HV Release Date for
such Qualified DTV Production occurred prior to the Effective Date, the period
commencing on the Effective Date and ending ten (10) years thereafter, or (ii)
if such Qualified DTV Production is Delivered on or after the Effective Date,
the period commencing on the Delivery Date and ending the earlier of (A) ten
(10) years after such Qualified DTV Production’s HV Release Date in the Domestic
Territory, or (B) 126 months after such Qualified DTV Production is Delivered to
Distributor.

 

Notwithstanding the foregoing, the License Term shall be subject to earlier
termination in accordance with the terms hereof; provided that, subject to
Section 11.2.c. below, (i) the License Term and this Agreement, as and to the
extent they pertain to such Distribution Rights licensed to Distributor that are
also subject to any DWA-approved Distribution Servicing Agreement or the
requirements of a DWA-approved Third Party Service Agreement, as applicable,
shall continue, and (ii) such Distribution Rights (and only such Distribution
Rights) shall continue to be licensed to Distributor in accordance with the
terms of this Agreement until the expiration or termination of each such
DWA-approved Distribution Servicing Agreement or DWA-approved Third Party
Service Agreement, as applicable, in accordance with the terms thereof.

 

Licensed Marks shall mean, with respect to each Licensed Picture from time to
time, to the extent related to the Distribution Rights and to the extent of
DWA’s rights in the Licensed Marks in the Territory, the right to use and
sublicense the use of (i) the title of such Licensed Picture (to the extent such
title is a registered trademark) from time to time in any and all print styles
and forms in connection with the distribution, marketing and promotion of such
Licensed Picture, and all goodwill

 

10



--------------------------------------------------------------------------------

associated therewith or symbolized thereby, and (ii) the DreamWorks Marks listed
and depicted in Schedule A to the Trademark License Agreement solely in
connection with (x) the exploitation of the Distribution Rights to such Licensed
Picture, and (y) the distribution, marketing and promotion of such Licensed
Picture in accordance with the terms hereof; provided the foregoing shall not
permit or authorize the use of the title of such Licensed Picture or the
DreamWorks Marks in connection with the exploitation of the Retained Rights.

 

Licensed Picture(s) shall mean the Qualified Picture(s), the Prior Picture(s),
the Qualified DTV Production(s) and the Accepted Additional Picture(s).

 

Literary Material shall mean written matter, whether published or unpublished,
in any form, including a novel, book, article, treatment, outline, poem,
screenplay, teleplay, story, manuscript, letter, play or otherwise, which may be
included in or upon which a Licensed Picture may be based in whole or in part.

 

Literary Publishing Rights shall mean, with respect to each Licensed Picture,
the right to publish, distribute and sell to the public hardcover or soft-cover
printed publications (and electronic copies of such printed publications) of all
or any part of the Literary Material or other material (excluding music and/or
lyrics) created for or produced in connection with such Licensed Picture,
including artwork, logos or photographic stills (but solely to the extent that
the right to make such use of such other material has been separately obtained
from the owner thereof), other than the publications included within
Merchandising Rights.

 

Merchandising Rights shall mean, with respect to each Licensed Picture, the
right to license, manufacture, distribute and sell articles of merchandise
and/or products (including toys, board and video games, novelties, trinkets,
souvenirs, wearing apparel, fabric, foods, beverages and cosmetics) and the
right to license, distribute and sell services that embody on or in such
merchandise, products or services Licensed Marks, characters, designs, visual
representations, names, likenesses and/or characteristics of actors, physical
properties or other materials appearing or used in or in connection with such
Licensed Picture or all or any part of the Literary Material and the right to
publish, distribute, and sell souvenir programs, picture books, comic books,
sing-along records and books, post cards, novelizations, photo novels,
illustration books, and activity books or booklets which embody on or in the
foregoing any or all of the characters, designs, visual representations, names,
likenesses and/or characteristics of actors, physical properties or other
materials appearing or used in or in connection with such Licensed Picture or
all or any part of the Literary Material.

 

Motion Picture(s) shall mean audiovisual product produced and distributed of
every kind and character whatsoever, including all present and future
technological developments, whether produced by means of any photographic,
electrical, electronic, mechanical or other processes or devices now known or
hereafter devised, and their accompanying devices and processes whether
pictures, images, visual and aural representations are recorded or otherwise
preserved for projection, reproduction, exhibition, or transmission by any means
or media now known or hereafter devised in such manner as to appear to be in
motion or sequence, including computer generated pictures and graphics other
than video games.

 

11



--------------------------------------------------------------------------------

Music Publishing Rights shall mean, with respect to each Licensed Picture, the
right to register (in the name of the copyright owner) the copyright of musical
compositions created for such Licensed Picture, copy, publish, distribute,
license or sell the music and/or lyrics of musical compositions and to license
the right to make Sound Records of musical compositions and to make Sound
Records of musical compositions in synchronization or timed relation with motion
pictures and to license the performance of musical compositions.

 

New Media Rights shall mean, with respect to each Licensed Picture, the right to
exploit such Licensed Picture in linear form, or any part thereof in connection
with advertising, marketing or promotion of such Licensed Picture for
distribution or exploitation, by any means, methods, processes, media or
technology now known (if not generally available or used as a means of
distribution to the general public) or hereafter developed as a means of
Exhibition or transmission in any form. For avoidance of doubt, Internet Rights
are not within the scope of New Media Rights.

 

Non-Theatrical Exhibition shall mean, with respect to each Licensed Picture, all
forms of non-theatrical distribution, including the right to Exhibit such
Licensed Picture (i) on airplanes, trains, ships and other common carriers, (ii)
in schools, colleges and other educational institutions, libraries, governmental
agencies, business and services organizations and clubs, churches and other
religious oriented groups, museums, and film societies (including transmission
of such Licensed Picture by closed circuit within the immediate area of the
origin of such exhibition), and (iii) in permanent or temporary military
installations, shut-in institutions, prisons, retirement centers, industrial
sites, offshore drilling rigs, logging camps, and remote forestry and
construction camps (including transmission of such Licensed Pictures by closed
circuit within the immediate area of the origin of such exhibition).

 

Output Term shall mean the period commencing on the Effective Date and
continuing until the later of (i) Delivery of twelve (12) Qualified Pictures to
Distributor, and (ii) December 31, 2010. The Output Term shall be subject to
earlier termination in accordance with the terms hereof; provided, however,
subject to Section 11.2.c. below, the Output Term for Motion Pictures produced
or acquired by DWA or any controlled Affiliate shall extend as and to the extent
required pursuant to any DWA-approved Distribution Servicing Agreement or the
requirements of any DWA-approved Third Party Service Agreement, and the
Distribution Rights to such Motion Pictures, including the Licensed Pictures
hereunder, shall continue to be licensed to Distributor in accordance with the
terms of this Agreement as and to the extent Distributor is required to provide
such Motion Pictures to any Person pursuant to any DWA-approved Distribution
Servicing Agreement or DWA-approved Third Party Service Agreement, as
applicable, until the expiration or termination thereof.

 

Outright Sale shall mean a license from Distributor to a Person to Exhibit a
Licensed Picture for a specified period of time in excess of one year, without
any obligations on the part of such Person to account to Distributor for revenue
and expenses received or incurred by such Person.

 

12



--------------------------------------------------------------------------------

Person shall mean any individual, corporation, limited liability company,
estate, partnership, joint venture, association, joint stock company, trust
(including any beneficiary thereof), unincorporated organization or government
or any agency or political subdivision thereof.

 

Prior Picture(s) shall mean the following Animated Motion Pictures: Antz; The
Prince of Egypt; The Road to Eldorado; Chicken Run; Shrek; Spirit: Stallion of
the Cimarron; Sinbad: Legend of the Seven Seas; and Shrek 2.

 

Qualified DTV Production(s) shall mean all Animated Motion Pictures or Hybrid
Motion Pictures intended for initial Home Video Exhibition (i) released prior to
the Effective Date and designated as a Qualified DTV Production hereunder, or
that will be initially released or available for release during the Output Term,
(ii) that are either (A) financed or produced by DWA or any controlled Affiliate
(solely or in conjunction with another Person) and available for Delivery prior
to expiration of the Output Term, or (B) acquired by DWA or any controlled
Affiliate, available for Delivery prior to expiration of the Output Term and for
which DWA or any controlled Affiliate has obtained any Distribution Rights in
the Territory, and (iii) fully satisfy all of the specifications set forth in
Section 3.2.c. below. Joseph: King of Dreams is designated as a Qualified DTV
Production hereunder.

 

Qualified Picture(s) shall mean all Animated Motion Pictures and Hybrid Motion
Pictures intended for initial Theatrical Exhibition that (i) are either (a)
produced by DWA or any controlled Affiliate (solely or in conjunction with
another entity) and available for Delivery prior to the expiration of the Output
Term, or (b) acquired by DWA or any controlled Affiliate and available for
Delivery prior to expiration of the Output Term and for which any Distribution
Rights have been obtained for the Territory; and (ii) fully satisfy all of the
specifications set forth in Section 3.2.b. below. Distributor and DWA
acknowledge and agree that the Animated Motion Picture currently entitled Shark
Tale shall constitute one of the twelve (12) Qualified Pictures hereunder.

 

Radio Rights shall mean the right to transmit sound alone by means of radio
devices.

 

Rent-a-System Picture shall mean an Animated Motion Picture or Hybrid Motion
Picture with respect to which DWA acquires only a license to exercise certain
rights pursuant to an arms-length agreement with an unaffiliated third party,
the applicable license agreement does not obligate DWA to pay an advance or
minimum guarantee for such Motion Picture and under the license agreement DWA is
entitled to receive or retain a customary rent-a-system distribution fee and
such unaffiliated third party is obligated either to advance, guarantee or to
pay on a full recourse basis all distribution expenses which may be incurred by
DWA.

 

13



--------------------------------------------------------------------------------

Residuals shall mean, with respect to each Licensed Picture, payments to third
parties required (i) pursuant to collective bargaining, union or guild
agreements applicable to DWA for the exploitation of such Licensed Picture,
including residuals, pension, health and welfare payments, and employer share of
taxes, or (ii) for performance, synchronization, recording, re-use and video
levies, patent, trademark and similar licenses as governmental requirements,
incurred for the distribution or turning to account of such Licensed Picture, or
rights derived therefrom, in the case of each of clauses (i) and (ii) above, for
use of such Licensed Picture in any and all media, including Theatrical
Exhibition, Television Exhibition and Home Video Exhibition or any format or
version of such Licensed Picture, throughout the Territory.

 

Retained Rights shall mean, with respect to each Licensed Picture, (i) the
exclusive ownership rights set forth in Section 14. below, including all
pre-existing DWA characters, properties or other elements owned or controlled by
DWA or any controlled Affiliates; (ii) rights in acquired Licensed Pictures
retained by the previous owners and/or producers thereof or previously granted
to third parties; (iii) all rights to Subsequent Productions, unless and until
any such Subsequent Production becomes a Licensed Picture hereunder in
accordance with the terms hereof; (iv) Commercial Tie-in and Promotional Rights
(subject to Section 4.14. below); (v) Merchandising Rights; (vi) Interactive
Rights; (vii) Literary Publishing Rights; (viii) Music Publishing Rights and
Soundtrack Recording Rights, provided in connection with the Distribution
Rights, Distributor shall have an irrevocable license during the License Term of
each Licensed Picture to exploit musical works solely as embodied in such
Licensed Picture, and as may be reasonably necessary to market, advertise and
promote the Licensed Picture; (ix) Radio Rights, provided in connection with the
Distribution Rights, Distributor shall have the right during the License Term of
each Licensed Picture to transmit sound alone excerpts from the Licensed Picture
by means of radio devices solely for purposes of advertising, publicizing,
marketing and promoting the Licensed Picture; (x) Legitimate Stage Rights; (xi)
Theme Park Rights (subject to Section 4.15. below); (xii) all rights not
expressly granted to Distributor pursuant to this Agreement; and (xiii) in the
case of DTV Productions licensed hereunder, Theatrical Exhibition, which shall
not be exploited by DWA during the applicable License Term without Distributor’s
prior written consent. Notwithstanding the foregoing, if the Distributor is
required to license or otherwise provide rights that would otherwise constitute
Retained Rights hereunder to a party to a DWA-approved Distribution Servicing
Agreement, then DWA shall license to Distributor such rights solely and to the
most limited extent required under such DWA-approved Distribution Servicing
Agreement.

 

Separation Agreement shall mean the agreement dated as of             , 2004 by
and among Distributor, DWA and DreamWorks Animation L.L.C. regarding the
principal corporate transactions required to effect DWA’s separation from
Distributor.

 

Services Agreement shall mean the agreement dated as of             , 2004
between Distributor and DWA whereby (i) Distributor has agreed to provide DWA
with various corporate and administrative support services as enumerated
therein, and such additional services that Distributor and DWA may identify from
time to time in the future, and (ii) DWA has agreed to provide Distributor with
certain support services as enumerated therein.

 

14



--------------------------------------------------------------------------------

Sound Records shall mean sound recordings and reproductions of every kind and
character, including all present and future developments of the sound recording
and motion picture industries, whether produced by means of any electrical,
electronic, mechanical or other process or device now known or hereafter
devised, and any accompanying process or device whereby sound may be recorded
for later transmission or playback, whether or not simultaneously or in
synchronization or timed relation with Licensed Pictures.

 

Soundtrack Recording Rights shall mean, with respect to each Licensed Picture,
the right to license, manufacture, distribute or sell (i) Sound Records made
from the soundtrack of such Licensed Picture or (ii) Sound Records embodying
re-recordings of score and/or musical compositions contained on the soundtrack
of the Licensed Picture and marketed to the public with the works “contains
music from” or “inspired by” with respect to such Licensed Picture, or similar
wording, which records are not the official soundtrack recordings from the
Licensed Picture. Soundtrack Recording Rights also includes the right to select
the record distributor that will release any soundtrack albums derived from the
Licensed Picture.

 

Subsequent Productions shall mean, with respect to each Licensed Picture, any
Motion Picture (i) based upon or derived from some portion of the plot or story
line from the Licensed Picture, or (ii) in which one or more of the principal
characters or elements appearing in the Motion Picture is taken from the
Licensed Picture, whether or not the Motion Picture depicts the same or new and
different events and situations as depicted in the Licensed Picture, including
any prequels, sequels and remakes of the Licensed Picture.

 

Subdistributor shall mean a Person, other than an Affiliate of Distributor,
licensed by Distributor to render services appropriate for the distribution of
one or more Licensed Pictures for a limited period of time in territories,
country, or media who, pursuant to such license from Distributor, has an
obligation to account to Distributor on a revenue and expenses basis with
respect to the Licensed Picture(s) (as opposed to accounting on a royalty or
similar basis). A Subdistributor for purposes only of this Agreement shall be
deemed to include (i) a sales agent (provided that such sales agent accounts for
revenue and expenses to Distributor in accordance with the foregoing) and (ii) a
fulfillment services provider, i.e., a Person, other than an Affiliate of
Distributor, licensed by Distributor, who has an obligation to account to
Distributor on a revenue and expenses basis with respect to Video Devices of one
or more Licensed Pictures and is responsible under Distributor’s supervision for
services in the manufacturing, advertising, promotion, securing and fulfillment
of orders, the collection of revenue and the shipping of Video Devices of such
Picture(s).

 

Subsidiary shall mean, as to any Person, a corporation, limited liability
company, partnership or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests

 

15



--------------------------------------------------------------------------------

having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
limited liability company, partnership or other entity are at the time owned, or
the management of which is otherwise controlled, directly or indirectly through
one or more intermediaries, or both, by such Person.

 

Tangible Film Materials shall mean, with respect to each Licensed Picture
(excluding property used exclusively in connection with the exploitation of
Retained Rights and any sets, costumes, props, scenery, vehicles and equipment)
and only to the extent it exists (whether coming into existence before or after
such Licensed Picture is Delivered) with respect to such Licensed Picture, (i)
all tangible physical embodiments of every kind or nature of or relating to such
Licensed Picture and all versions thereof, including the YCM separations, master
prints, exposed film, developed film, positives, negatives, prints, answer
prints, special effects, preprint materials (including interpositives,
negatives, videotapes, duplicate negatives, internegatives, color reversals,
intermediates, lavenders, fine grain master prints and matrices, video masters
and all other forms of preprint elements which may be necessary or useful to
produce prints or other copies or additional preprint elements, whether now
known of hereafter devised), sound tracks, recordings, audio and video tapes and
discs of all types and gauges, cutouts, timers, credit-lists, music licenses,
and any and all other physical properties of every kind and nature relating to
each such Licensed Picture in whatever state of completion, and all duplicates,
drafts, versions, variations and copies of each thereof and (ii) to the extent
related to or derived from the delivery, exhibition, distribution or other
exploitation of any Licensed Picture, all documents of title, including any bill
of lading, dock warrant or dock receipt, all rights under any laboratory
pledgeholder agreement, laboratory access agreement, warehouse receipt or order
for the delivery of inventory, and also any other document or receipt which in
the regular course of business or financing is treated as adequately evidencing
that the Person in possession of it is entitled to receive, hold and dispose of
the document and the goods it covers.

 

Television Exhibition shall mean, with respect to each Licensed Picture, all
existing and future forms of television, regardless of the delivery system or
payment system (if any) involved, including all rights to transmit, broadcast
and Exhibit the Licensed Picture by means of free, toll, pay and subscription
television, Community Antenna Systems, Telstar-type, all other forms of
satellite and relay television, pay-per-view television, any and all other kinds
of open or closed circuit systems and electronic or digital delivery systems,
including all future methods and means of delivery analogous to the
transmission, retransmission, broadcast or exhibition of the Licensed Picture on
the screen of a television receiver, monitor or comparable devices now known or
hereafter devised. For avoidance of doubt, Television Exhibition shall not
include near-video-on-demand, subscription-video-on-demand, or video-on-demand,
all of which are included in Home Video Exhibition as more fully set forth
above, and shall not include any transmission or broadcast by open or closed
circuits to any theatre or other place where an admission fee is charged to view
the broadcast or transmission of the Licensed Picture.

 

Term shall mean the period commencing on the Effective Date and continuing until
expiration or earlier termination of the License Term of all Licensed Pictures;
provided, however, if the Effective Date does not occur on or before December
31, 2005 this Agreement shall terminate without taking effect.

 

16



--------------------------------------------------------------------------------

Territory shall mean the entire universe.

 

(i) The “Domestic Territory” shall mean the territorial United States and its
possessions, territories and commonwealths, including the U.S. Virgin Islands,
Puerto Rico, Guam, and the U.S. Trust Territories of the Pacific Islands,
including the Carolina Islands, the Marshall Islands and the Mariana Islands,
Saipan and American Samoa; the Dominican Republic, the British Virgin Islands,
Nassau, Bahamas, Bermuda, Saba Island, St. Eustatius Island, St. Kitts Island,
St. Maarten Island, and Freeport; the Dominion of Canada and its possessions,
territories and commonwealths; and all Army, Navy, Air Force, Red Cross and
other national or governmental installations, diplomatic posts, camps, bases and
reservations of the above mentioned countries, as well as oil rigs (including
Aramco sites) and maritime facilities (and other commercial and/or industrial
installations of the above mentioned countries and territories), wherever any of
the aforementioned facilities or installations are located, to the extent that
sales are made and/or servicing thereof is performed within the geographical
areas set forth above, and all airlines and ships flying the flag of, or having
the registry of, or whose principal office is located in the United States,
Canada or Bermuda and other possessions, territories and commonwealths within
the Domestic Territory.

 

(ii) The “International Territory” shall mean all geographical areas outside of
the Domestic Territory.

 

Theatrical Exhibition shall mean, with respect to each Licensed Picture, all
forms of theatrical distribution, including the right to rent, lease, Exhibit,
distribute or otherwise exploit the Licensed Picture and any trailers thereof in
commercial motion picture theatres and other venues where persons view the
Licensed Picture for an admission fee.

 

Theme Park Rights shall mean the right to use characters and other elements from
the Licensed Pictures in any theme park activities, including theme, amusement,
tour and/or similar tourist park attractions.

 

Third Party Service Agreement(s) shall mean any and all agreements or
arrangements between Distributor or an Affiliate of Distributor and any Person,
as a vendor or supplier of goods and/or services, such as an overall laboratory
agreement or advertising agency arrangement, that facilitate the distribution or
exploitation of Motion Pictures produced or distributed by Distributor, as such
agreements may be amended, restated, supplemented or otherwise modified from
time to time in accordance with the terms hereof.

 

Trademark License Agreement shall mean the License Agreement effective as of
October 1, 2004 between DWA and Distributor with respect to the DreamWorks Marks
as specified therein.

 

17



--------------------------------------------------------------------------------

Universal Agreement shall mean the DW/Universal Studios, Inc. Master Agreement
(Amended and Restated as of October 31, 2003), between Distributor, Universal
Studios, Inc. (“Universal”) and Vivendi Universal Entertainment LLLP, as
assignee of Universal, including the Agreement Modules (as defined therein)
attached as Exhibits A, B and D thereto, but excluding the Agreement Module
attached as Exhibit C, as the same may be amended, restated, supplemented or
otherwise modified from time to time, in accordance with the terms hereof.

 

1.2 Terms and Usage Generally.

 

The definitions in Section 1.1. as used herein shall apply equally to both the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. All references herein to Sections and Schedules shall be deemed to
be references to Sections of, and Schedules to, this Agreement unless the
context shall otherwise require. All Schedules attached hereto shall be deemed
incorporated herein as if set forth in full herein. The words “include”,
“includes” and “including” herein and in any Exhibit and Schedule hereto shall
be deemed to be followed by the phrase “without limitation”. All accounting
terms not defined in this Agreement shall have the meanings determined by United
States generally accepted accounting principles as in effect from time to time.
The words “hereof”, “herein” and “hereunder” and words of similar import when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement. References to a Person are also to its
permitted successors and permitted assigns. Unless otherwise expressly provided
herein, any agreement, instrument or statute defined or referred to herein or in
any agreement or instrument that is referred to herein means such agreement,
instrument or statute as from time to time amended, modified or supplemented,
including (in the case of agreements or instruments) by waiver or consent and
(in the case of statutes) by succession of comparable successor statutes and
references to all attachments thereto and instruments incorporated therein.

 

Section 2. Grant of Rights; Period of Distribution

 

2.1 Grant of Rights:

 

a. Subject to the terms and conditions hereof, DWA grants, licenses, and assigns
to Distributor, to the full extent of the rights owned or controlled by DWA or
any controlled Affiliate thereof in and to each Licensed Picture, the sole and
exclusive right and license under copyright, during the License Term with
respect to such Licensed Picture, throughout the Territory to exploit the
Distribution Rights, including all rights of Theatrical Exhibition,
Non-Theatrical Exhibition, Home Video Exhibition, Television Exhibition,
Internet Rights and New Media Rights. As between Distributor and DWA, all rights
not expressly granted to Distributor pursuant to this Agreement, including the
Retained Rights, shall remain vested in DWA.

 

b. The license herein granted with respect to each Prior Picture and Qualified
DTV Production released prior to the Effective Date shall commence and vest in
Distributor as of the Effective Date. The license herein granted with respect to
all other Licensed Pictures shall commence and vest in Distributor upon the
Delivery Date of each such Licensed Picture.

 

18



--------------------------------------------------------------------------------

c. During the Output Term, DWA shall submit to Distributor for possible license
to Distributor, in accordance with Section 2.1.a above, all Additional Pictures
that DWA or any controlled Affiliate intends to produce or acquire for
distribution. DWA’s submission to Distributor shall occur prior to any sale,
license or other alienation of any Distribution Rights to such Additional
Picture and shall include no less than the following with respect to each
Additional Picture: (i) a current script, storyboards, cast, production plan and
schedule; (ii) for acquired Additional Pictures, a print, other working copy, or
any available film footage if production has not been completed; (iii) a
description of the Distribution Rights to be owned or controlled by DWA or any
controlled Affiliate upon Delivery; (iv) estimated production budget or
acquisition cost; and (v) any other information reasonably requested by
Distributor (collectively, the “Submission Materials”). Within ten (10) Business
Days of DWA’s provision of the Submission Materials to Distributor, Distributor
shall prepare and submit to DWA a preliminary good faith estimate of proposed
initial expenditures for prints and advertising (“P&A Spend”) for the initial
Theatrical Exhibition of the Additional Picture in the Domestic Territory. If
DWA disapproves and no agreement can be reached between DWA and Distributor
within five (5) Business Days thereafter, DWA shall have the right to license
the Distribution Rights to such Additional Picture to third parties, subject to
the Changed Elements provisions set forth in Section 2.1.d. below and to DWA’s
obligation to resubmit all rights initially offered to the Additional Picture to
Distributor if DWA is unable to obtain a binding P&A Spend commitment from a
third party distributor which is 110% or more than the P&A Spend proposed by
Distributor. If DWA approves the P&A Spend, Distributor shall have the right,
but not the obligation, within five (5) Business Days after DWA’s approval of
the P&A Spend, to license all of the available Distribution Rights in and to
such Additional Picture by providing written notice to DWA of its intent to so
license. If Distributor provides such notice and elects to license the
Distribution Rights in and to the Additional Picture, then such Additional
Picture shall constitute an Accepted Additional Picture to the extent of the
Distribution Rights licensed to Distributor, and Distributor shall distribute
such Accepted Additional Picture in accordance with the terms and conditions of
this Agreement. If Distributor elects not to license all of the available
Distribution Rights in and to an Additional Picture then, subject to the Changed
Elements provisions set forth in Section 2.1.d. below, DWA shall be free to
license the Distribution Rights to such Additional Picture to third parties,
without further obligation to Distributor with respect to such Additional
Picture.

 

d. Notwithstanding Section 2.1.c. above, at any time prior to DWA entering into
a firm binding commitment with one or more third parties who commit to acquire
any of the Distribution Rights to any Additional Picture rejected by
Distributor, DWA shall have the continuing obligation to re-submit such
Additional Picture to Distributor for consideration if there is any material
change, deletion or addition to the Submission Materials (“Changed Elements”).
DWA shall promptly notify Distributor of any Changed Elements and Distributor
shall have the right, but not the obligation, by providing notice to DWA given
within ten (10) Business Days from receipt of notice

 

19



--------------------------------------------------------------------------------

from DWA, in which to accept said re-submission and license all of the
Distribution Rights available at the time of the first submission of such
Additional Picture to Distributor hereunder. If the Distributor provides such
notice and elects to license such Distribution Rights, then the applicable
Additional Picture shall constitute an Accepted Additional Picture to the extent
of the Distribution Rights licensed to Distributor. DWA’s obligation to notify
Distributor with respect to any Changed Elements for any Additional Picture and
Distributor’s right to accept such re-submission under this Agreement shall be
repeated each time there are any Changed Elements to such Additional Picture
prior to DWA entering into a firm binding commitment with one or more third
parties who commit to acquire any of the Distribution Rights to such Additional
Picture.

 

2.2 Period of Distribution: With respect to each Licensed Picture, Distributor
shall have the right and obligation to exploit the Distribution Rights granted
pursuant to Section 2.1 above during the applicable License Term.

 

Section 3. Development, Production, Acquisition, Payment Obligations and
Delivery

 

3.1 Development, Production and Acquisition; Payment Obligations:

 

a. As between DWA and Distributor, DWA shall be solely responsible for the
development, production or acquisition of the Licensed Pictures, including the
payment of all acquisition and productions costs, and subject to the provisions
of Section 6.2. below, DWA shall be solely responsible for the cost of all
Residuals and Contingent Compensation. DWA retains the exclusive right in its
sole discretion to make all decisions and to initiate any action with respect to
the development, production or acquisition of each Licensed Picture, including
(i) the right at any time in DWA’s sole discretion to abandon the development or
production of each Licensed Picture, and (ii) the right to control all creative
matters, including the right to exercise final cut or to delegate final cut to
the director of any Licensed Picture.

 

b. Neither DWA nor any controlled Affiliate shall sell, license or otherwise
alienate any Distribution Rights in and to any Animated Motion Picture, Hybrid
Motion Picture or DTV Production (i) produced or acquired by DWA or any
controlled Affiliate, (ii) scheduled or available for Delivery during the Output
Term, and (iii) which (A) would otherwise fully satisfy all of the
specifications for a Qualified Picture or Qualified DTV Production (each a
“Prospective Qualified Picture”) or (B) has been accepted by Distributor as an
Accepted Additional Picture; provided, however, notwithstanding the foregoing,
DWA shall have the right to dispose of its right, title and interest in and to
any Prospective Qualified Picture or an Accepted Additional Picture that has
been acquired by DWA after development thereof has been completed (e.g.,
completion of screenplay, storyboards and visual development), at any time prior
to the initial exploitation of the Distribution Rights so long as neither DWA
nor any controlled Affiliate retains any ownership rights therein, or retains
any financial interest in such

 

20



--------------------------------------------------------------------------------

Prospective Qualified Picture or such Accepted Additional Picture. Without
limiting the foregoing, DWA shall not sell, license or otherwise alienate any
Distribution Rights to any Prospective Qualified Picture in order to obtain
co-financing for the production or acquisition of a Prospective Qualified
Picture; provided, upon request from DWA specifying the terms of any proposed
co-financing arrangement, Distributor shall give good faith consideration to
permitting DWA to enter into such co-financing arrangement, but Distributor’s
good faith business judgment not to permit such co-financing arrangement shall
be final and binding. DWA hereby waives, and shall not assert, any claim against
Distributor based upon any alleged failure of Distributor to consider such
request in good faith, or rejection by Distributor of, DWA’s request to enter
into a co-financing arrangement. In no event shall any sale, license or other
alienation under this Section 3.1.b. cause a Prospective Qualified Picture to
fail to meet the Qualified Picture specifications set forth in Section 3.2.b.
below or the Qualified DTV Production specifications set forth in Section 3.2.c.
below. The foregoing provisions of this Section 3.1.b. shall not affect, impair
or otherwise limit the terms of any agreements between DWA and Aardman
Animations Ltd. in effect as of the Effective Date. Subject to Section 11.2.c.
below, under no circumstances shall DWA divest itself of any Distribution Rights
or other rights in and to a Prospective Qualified Picture or any other Motion
Picture hereunder to the extent such divestiture would cause Distributor to be
in violation of any DWA-approved Distribution Servicing Agreement or
DWA-approved Third Party Service Agreement.

 

c. Notwithstanding the provisions of Section 3.1.b. hereof, Distributor
acknowledges and agrees that DWA or any controlled Affiliate shall have the
right in connection with any current or future financing arrangements, including
tax advantaged financing, so-called sale-leaseback transactions, or off-balance
sheet financing requirements to mortgage, pledge, grant or assign as security,
all or any portion of DWA’s right, title and interests or the right, title and
interests of any controlled Affiliate of DWA in and to any Motion Pictures
hereunder for the benefit of its lenders and financiers, provided such lenders
and financiers execute customary nondisturbance agreements with respect to the
covered Distribution Rights in form and substance consistent with prior
nondisturbance agreements obtained by Distributor from lenders or financiers and
otherwise reasonably acceptable to Distributor.

 

3.2 Delivery Requirements:

 

a. Tangible Film Materials. Subject to Section 8.9. below, DWA shall Deliver
each Licensed Picture to Distributor at DWA’s sole cost and expense. All
Tangible Film Materials set forth on Schedule 3-Delivery Requirements shall be
delivered to Distributor consistent with the past conduct and practices of DWA
and Distributor in delivering the Prior Pictures, provided DWA shall deliver the
requisite Tangible Film Materials in sufficient time to enable Distributor to
(i) make full and timely delivery of the Licensed Pictures and elements thereof
to third parties, (ii) satisfy the marketing and distribution plan as approved
pursuant to this Agreement, and (iii) meet all Release Dates and HV Release
Dates. Prior to Delivery of each Licensed Picture and upon Distributor’s timely
notice of its proposed prerelease schedule for advertising, publicity and
promotional campaigns, DWA will provide Distributor with any then-available

 

21



--------------------------------------------------------------------------------

Tangible Film Materials, as may be reasonably required by Distributor, to enable
Distributor to timely prepare customary advertising, publicity and promotional
materials (e.g., teasers, trailers, television spots, electronic press kits,
one-sheets and teaser print ads). Any so-called “bonus materials” and “DVD
Extras”, which DWA in its sole discretion elects to make available on Video
Devices embodying the Licensed Pictures, shall be delivered to Distributor at
DWA’s sole cost and expense. To the extent that any materials required to be
delivered to Distributor hereunder are held by a laboratory or storage facility,
DWA will deliver to Distributor a fully-executed access letter for each Licensed
Picture. To the extent that DWA itself maintains possession of any Tangible Film
Materials, Distributor shall have the same right of access thereto as it would
have under the above-referenced laboratory or storage-facility access letter had
such Tangible Film Material been held at a laboratory or storage facility. Upon
reasonable notice, DWA agrees to either deliver to Distributor, or provide
access to, such then-available Tangible Film Materials sufficient to manufacture
screening prints for marketing purposes. Prior to completion of Delivery, DWA
agrees to deliver to Distributor with respect to each Licensed Picture hereunder
a duly executed Instrument of Transfer in substantially the form of Exhibit “A”
hereto.

 

b. Qualified Picture Specifications: For a Motion Picture to qualify as a
Qualified Picture hereunder, such Motion Picture must fully satisfy each of the
following:

 

(i) General. Be in color (using 35mm film) and sound, and in the English
language;

 

(ii) Running Time. Have a running time of not less than 75 minutes (including
main and end titles) and not more than the maximum running time, if any,
specified in the DWA-approved Distribution Servicing Agreements;

 

(iii) Format/Production Value. Be an Animated Motion Picture or a Hybrid Motion
Picture of comparable production values and animation quality on an overall
basis as the Prior Pictures; provided, that if the proposed Motion Picture is a
Hybrid Motion Picture, then such Motion Picture must be of comparable production
values and animation quality as those Hybrid Motion Pictures previously released
by Distributor (e.g. Small Soldiers) or previously released by senior management
of DWA (e.g., Who Framed Roger Rabbit);

 

(iv) Rating. Qualify for a rating of “G”, “PG” or “PG-13” (or equivalent
substitute rating) from the Rating Code Administrator of the Motion Picture
Association of America (“MPAA”);

 

(v) Title. Have a title designated by DWA, subject only to legal requirements
and clearance by the Title Registration Bureau of the MPAA;

 

(vi) Minimum Rights. The Distribution Rights owned or controlled by DWA or any
controlled Affiliate that will be licensed to Distributor hereunder shall
include, at a minimum, the following rights (collectively, the “Minimum

 

22



--------------------------------------------------------------------------------

Rights”): Theatrical Exhibition, Home Video Exhibition and Television Exhibition
rights in the Domestic Territory or Theatrical Exhibition, Home Video Exhibition
and Television Exhibition rights in not less than ten (10) of the Major
International Territories (as identified on and adjusted in accordance with
Schedule 2);

 

(vii) Minimum License Term. The Minimum Rights will be owned or controlled by
DWA or any controlled Affiliate (and licensed to Distributor hereunder) for a
period of not less than the full contemplated License Term for a “Qualified
Picture”, as set forth in Section 1.1. above (not taking into consideration any
early termination);

 

(viii) Theatrical Release. The Motion Picture, at the time of its license to
Distributor hereunder, is intended and available for initial Theatrical
Exhibition in the Territory;

 

(ix) No Universal Rejection. Universal has not refused to provide fulfillment
services in connection with the distribution of the Motion Picture in the
Domestic Territory or to distribute the Motion Picture in a substantial portion
of the International Territory pursuant to the terms of the Universal Agreement;
and

 

(x) Rent-a-System Picture. The Motion Picture is not a Rent-a-System Picture.

 

Any disputes as to whether a Motion Picture satisfies each of the aforementioned
specifications shall be subject to the provisions of Section 24 below.

 

c. Qualified DTV Productions Specifications: For a Motion Picture to qualify as
a Qualified DTV Production hereunder, such Motion Picture must fully satisfy
each of the following:

 

(i) General. Be in color and sound, and in the English language;

 

(ii) Resolution. Have a resolution equal to or greater than D-5 high definition
and filmed with an aspect ratio of 16:9;

 

(iii) Running Time. Have a running time between 70-75 minutes (including main
and end titles);

 

(iv) Format/Production Value. Be an Animated Motion Picture or a Hybrid Motion
Picture of comparable production values and animation quality on an overall
basis as (A) Joseph: King of Dreams if the Animation Method is hand-drawn
animation, (B) “Father of the Pride” television episodes if the Animation Method
is computer generated animation, (C) “A Grand Day Out”, “The Wrong Trousers” and
“A Close Shave” shorts produced by Aardman Animations Limited if the Animation
Method is stop-motion animation, and (D) other equivalent first-class DTV
Productions in the marketplace and released by U.S. major motion picture studios
if the Animation Method is any other form of animation;

 

23



--------------------------------------------------------------------------------

(v) Rating. Qualify or be capable of qualifying for a rating of “G”, “PG” or
“PG-13” (or equivalent substitute rating) from the Rating Code Administrator of
the MPAA;

 

(vi) Title. Have a title designated by DWA, subject only to legal requirements;

 

(vii) Minimum Rights. The Distribution Rights owned or controlled by DWA or any
controlled Affiliate that will be licensed to Distributor hereunder shall
include, at a minimum, Home Video Exhibition in the Domestic Territory (“Minimum
DTV Rights”);

 

(viii) Minimum License Term. The Minimum DTV Rights will be owned or controlled
by DWA or any controlled Affiliate (and licensed to Distributor hereunder) for a
period of not less than the full contemplated License Term for Qualified DTV
Productions, as set forth in Section 1.1. above (not taking into consideration
any early termination);

 

(ix) Home Video Release. The Motion Picture at the time of its license to
Distributor hereunder, is intended and available for initial Home Video
Exhibition in a portion of the Territory sufficient to satisfy Minimum DTV
Rights;

 

(x) No Universal Rejection. Universal has not refused to provide fulfillment
services in connection with the distribution of the Motion Picture in the
Domestic Territory or a substantial portion of the International Territory
pursuant to the terms of the Universal Agreement; and

 

(xi) Rent-a-System Picture. The Motion Picture is not a Rent-a-System Picture.

 

Any disputes as to whether a Motion Picture satisfies each of the aforementioned
specifications shall be subject to the provisions of Section 24. below.

 

Section 4. Distribution

 

4.1 Obligation to Exploit: Distributor, during the applicable License Term for
each Licensed Picture, shall have the right and obligation to advertise,
publicize, promote, distribute and exploit each Licensed Picture and the
applicable Distribution Rights thereto in accordance with Distributor’s past
practices used to service the distribution of comparable Prior Pictures, and to
the extent, and as long as, applicable and a higher standard, each Licensed
Picture shall be distributed consistent with Distributor’s prevailing and
commercially reasonable practices as applied generally to Motion Pictures
produced or distributed by Distributor under similar circumstances in the
applicable territories and media, in each case taking into account differences
in production budgets, cast, genre, rating, prerelease audience surveys and test
results, theatrical box office and other performance metrics, local tastes and
other established factors that Distributor uses in good faith on a
nondiscriminatory basis to make determinations in connection with the
exploitation of Motion Pictures produced or

 

24



--------------------------------------------------------------------------------

distributed by Distributor, excluding in each case, any Motion Pictures produced
or directed by Steven Spielberg. Distributor shall not have the right to decline
to distribute a Licensed Picture hereunder if such action would constitute a
breach under any DWA-approved Distribution Servicing Agreements, provided that
Distributor shall be obligated to timely notify DWA of its intention not to
distribute a Licensed Picture in a specific country in sufficient time to enable
DWA to cause the distribution of such Licensed Picture on the date contemplated
for initial release in the applicable country, or to promptly notify DWA
following Distributor’s receipt of notice from a party to a DWA-approved
Distribution Servicing Agreement that such party does not intend to release such
Licensed Picture in the applicable country. Notwithstanding the foregoing: (x)
solely with respect to each Qualified Picture and any unexploited Distribution
Rights to each Prior Picture, Distributor shall provide DWA with a minimum level
of distribution support and services, including publicity, promotion, marketing
and advertising support and services, comparable on an overall basis in quality,
level, priority and quantity to the provision of distribution support and
services provided in connection with the exploitation of Distribution Rights to
the four (4) most recent Qualified Pictures (or until such time as there are
four [4] Qualified Pictures, a combination of the four [4] most recent Qualified
Pictures and Prior Pictures) initially released by Distributor for Theatrical
Exhibition), taking into account differences in production budgets, cast, genre,
rating, prerelease audience surveys and test results, theatrical box office and
other performance metrics, local tastes and other established factors that
Distributor uses in good faith on a nondiscriminatory basis to make
determinations in connection with the exploitation of Motion Pictures produced
or distributed by Distributor, excluding in each case, any Motion Pictures
produced or directed by Steven Spielberg; provided, Distribution Expenses shall
be determined in accordance with Section 5. below; and (y) solely with respect
to each Qualified DTV Production, Distributor shall provide DWA with a minimum
level of distribution support and services, including sales and marketing
expenditures, comparable on an overall basis to such distribution support and
services provided in connection with the Home Video Exhibition of DTV
Productions produced or distributed by Distributor and for which Distributor
projected (by using its then customary forecast methodology, including
prospective retail orders) gross shipments of Video Devices equivalent to or
substantially commensurate with projected gross shipments of Video Devices
embodying the Qualified DTV Production.

 

In furtherance of the foregoing, and expressly subject to the applicable terms
and conditions of the Universal Agreement in connection with Theatrical
Exhibition in the International Territory and Home Video Exhibition in the
Territory, Distributor shall:

 

a. Theatrical Distribution. In accordance with past practices used to service
the distribution of comparable Prior Pictures, timely prepare for the Domestic
Territory and for the Major International Territories (as designated on Schedule
2) and such other countries as reasonably requested by DWA, a country-by-country
marketing and distribution plan and budget for each Licensed Picture intended
for initial Theatrical Exhibition, including proposed exhibition dates. Each
marketing and distribution plan and budget shall be prepared in full
consultation with DWA for DWA’s approval; provided, however, Distributor and DWA
shall mutually determine

 

25



--------------------------------------------------------------------------------

Distribution Expenses and in the event of disagreement regarding the budget and
such Distribution Expenses, Distributor’s decision shall prevail, subject in the
case of each Qualified Picture to the requirements of Section 5. below.
Distribution of each Licensed Picture shall be in accordance with the approved
marketing and distribution plan and budget; it being acknowledged that such
plans and budgets may require change due to the performance of each Licensed
Picture. All material changes in the marketing and distribution plan and budget
shall require DWA’s approval; provided, however, in the event of any
disagreement regarding any such change in the budget, Distributor’s decision
shall prevail subject to the requirements of Section 5. below.

 

b. Home Video Distribution. In accordance with past practices used to service
the distribution of comparable Prior Pictures, timely prepare and recommend, in
full consultation with DWA, distribution and marketing plans and budgets,
product pricing and sales policies and all other elements of Distributor’s
distribution obligations hereunder as requested from time to time by DWA for
DWA’s approval; provided, however, Distributor and DWA shall mutually determine
Home Video Distribution Expenses and in the event of disagreement regarding such
Home Video Distribution Expenses, Distributor’s decision shall prevail, subject
to the requirements of Section 5. below. Propose, and upon DWA’s timely
approval, implement street date, pricing, period of availability and applicable
sales, credit, rebate, bonus and return policies on behalf of DWA Video Devices.
Recommendations shall be on a Licensed Picture-by-Licensed Picture,
country-by-country basis and shall be subject to DWA’s timely approval.
Distributor shall procure, supervise and develop all artwork, ads, point of sale
and any other sales or promotional materials, implement the usage thereof
pursuant to the marketing plans approved by DWA, and update such materials from
time to time as reasonably directed by DWA. Distributor’s failure to strictly
conform to the distribution and marketing plans and budgets shall not constitute
a breach of this Agreement by Distributor.

 

c. Information. Subject to the requirements of applicable law, timely provide to
DWA all pertinent materials and Information with respect to the marketing and
distribution of each Licensed Picture to enable DWA to timely exercise its
consultation and approval rights hereunder. Such Information shall include:

 

(i) All Information pertaining to the Licensed Pictures to the extent such
Information is available to Distributor, and all Information pertaining to the
Licensed Pictures to the extent similar Information is available to Distributor
with respect to Motion Pictures produced or distributed by Distributor;

 

(ii) All Information pertaining to the release of other Motion Pictures in the
Territory to the extent such Information is available to Distributor, provided
such Information shall not be furnished to DWA if in Distributor’s good-faith
business judgment, such disclosure would constitute a violation of any third
party right, a violation of any applicable law, decree or government regulation,
or an inappropriate business practice;

 

26



--------------------------------------------------------------------------------

(iii) All Information as to Motion Pictures produced or distributed by
Distributor, to the extent similar Information is available to Distributor with
respect to the Licensed Pictures; provided such Information (A) shall only be
furnished upon written request from DWA; (B) shall be restricted to Information
required by DWA for a bona fide business purpose under this Agreement (e.g.
optimal release scheduling, verification of most favorable terms as specified in
this Agreement, including terms related to services, pricing, costs, comparable
accounts and collection of revenue therefrom, etc.) and (C) shall not be
furnished to DWA if in Distributor’s good-faith business judgment, such
disclosure would constitute a violation of any third party right, a violation of
any applicable law, decree or government regulation, or an inappropriate
business practice;

 

(iv) All Information as to the Licensed Pictures that is available to any
Subdistributor from Distributor or all Information that Distributor receives
from any Subdistributor (subject always to Section 4.1.c.(iii)(C));

 

(v) All other Information as may be reasonably required by DWA (subject always
to Section 4.1.c.(iii)(C)), including trade association publications and reports
(unless distribution to DWA is prohibited by such trade association), access to
all data for each Licensed Picture on a country-by-country basis, daily box
office reports, competitive release dates, advertising expenses, copies of all
outsourced market surveys, updates and analysis, marketing reports (setting
forth all marketing terms and conditions relating to DWA Video Devices), sales
reports (setting forth sales of DWA Video Devices on a Licensed
Picture-by-Licensed Picture, country-by-country basis, specifying quantity,
price, rental or sell-through, and retail account), and expense reports (setting
forth all expenses paid by Distributor comparing budgeted and actual expenses on
a Licensed Picture-by-Licensed Picture and country-by-country basis), and legal
reports or information (setting forth home video security interests imposed on
third parties or reports of audits and the audit itself conducted directly or
indirectly by Distributor, with respect to which Distributor, upon DWA’s
request, shall include DWA Licensed Pictures or Video Devices). The Information
shall be provided to DWA consistent with the frequency and timeliness with which
the Information (or similar material) is created by, or supplied to, Distributor
or by Distributor to any Subdistributor, or otherwise as DWA shall reasonably
request. If any Information provided by Distributor is insufficient or
inadequate for DWA to exercise its approval rights, then Distributor shall
provide additional or revised Information to the extent available, as DWA
reasonably requests; and

 

(vi) As used herein, “Information” shall mean all tangible information, data,
reports, agreements and other documents whether distributed on paper,
electronically and/or through other means.

 

(vii) Notwithstanding anything in this Section 4.1.c. to the contrary, in no
instance shall Information include (and Distributor shall not be required to
provide) (A) internal financial information of Distributor not related to
Licensed Pictures, or (B) Information that is not related to the exploitation
and performance of Motion Pictures or the costs of distribution, or (C)
Information that is

 

27



--------------------------------------------------------------------------------

withheld from Distributor or otherwise not available to Distributor under
DWA-approved Distribution Servicing Agreements or DWA-approved Third Party
Service Agreements, provided DWA shall have the right (at DWA’s expense) to
cause Distributor to take such reasonable action as DWA deems reasonably
necessary to attempt to obtain such withheld Information.

 

(viii) If Distributor is required to incur any new additional
direct-out-of-pocket costs or expenses (of which Distributor notifies DWA in
advance) solely in order to furnish any additional information that heretofore
was not provided by Distributor in connection with the distribution of the Prior
Pictures, or to furnish information more frequently or expeditiously than such
information is customarily supplied with respect to the Licensed Pictures or
Motion Pictures produced or distributed by Distributor, Distributor shall not be
required to furnish such information, or to furnish such information more
frequently or expeditiously, as applicable, unless DWA preapproves such costs
and expenses and agrees to reimburse Distributor therefor (subject to
appropriate reduction, to be mutually agreed, if and to the extent Distributor
uses such additional information, or increase in the frequency of supplying such
information, or the expediting of such information in connection with the
exploitation of other Motion Pictures produced or distributed by Distributor).

 

4.2 Distribution Approvals and Controls: Notwithstanding anything in this
Agreement to the contrary, all DWA approvals and controls in this Agreement with
respect to Theatrical Exhibition in the International Territory and Home Video
Exhibition in the Territory are expressly subject to the terms and conditions of
the Universal Agreement. For the avoidance of doubt, to the extent either (a)
Distributor is not contractually entitled to exercise certain approvals or
controls over the activities of Universal; or (b) if, as a matter of custom and
practice and historical course of dealing, Distributor does not exercise certain
approval or controls to which it is contractually entitled under the Universal
Agreement, Distributor shall not be required to attempt to amend the Universal
Agreement to expand its contractual approval or control rights to be consistent
with those set forth herein, nor shall Distributor be required to alter its
custom and practice and historical course of dealing with Universal under the
Universal Agreement to comply with the approvals and controls afforded to DWA
hereunder. In either event, Distributor’s only obligation to DWA with respect
thereto shall be to exercise its contractual rights with respect to the Licensed
Pictures in accordance with Distributor’s past practices used to service the
distribution of comparable Prior Pictures, and to the extent, and as long as,
applicable in a manner consistent with the exercise of such rights with respect
to comparable Motion Pictures produced or released by Distributor under similar
circumstances in the applicable territories.

 

a. Release Date/Theatrical Exhibition: DWA shall have the right to designate and
approve the initial Theatrical Exhibition release date (“Release Date”) for each
Qualified Picture in the Domestic Territory and shall approve the Release Date
for each Qualified Picture in each of the Major International Territories (it
being agreed that Release Dates already scheduled by Distributor for any
Qualified Pictures as of the Effective Date are preapproved by DWA), provided,
however, if not more than two (2) Qualified Pictures are scheduled for initial
Theatrical Exhibition in the Domestic

 

28



--------------------------------------------------------------------------------

Territory within a calendar year, then DWA shall not schedule more than one
Release Date in the Domestic Territory during each of (i) the annual holiday
period (between November 1st and December 31st) and (ii) the summer period
(between May 15th and September 15th). If DWA schedules more than two (2)
Qualified Pictures for initial Theatrical Exhibition in the Domestic Territory
within a calendar year, the additional Release Date(s) shall be mutually
approved by Distributor and DWA taking into consideration the following periods,
which historically have generated optimal theater box office performance: (i)
spring; (ii) mid-May through May 31st; (iii) late June through early July; (iv)
early October; and (v) mid-November. DWA shall keep Distributor fully advised of
the anticipated Delivery Date of each Qualified Picture and shall provide
Distributor with not less than twelve (12) months prior notice of the designated
Release Date in the Domestic Territory. Release Dates are subject to
postponement and extension due to events of Force Majeure or DWA implemented
creative changes that delay Delivery of the Qualified Picture or otherwise
substantially and materially affect the orderly release schedule of the
Qualified Picture. In the event a Release Date is postponed due to an event of
Force Majeure or creative changes, DWA shall propose two (2) alternative Release
Dates that shall not cause Distributor to be in breach of the holdback
restrictions set forth in Section 4.2.c. below as they pertain to any theatrical
Motion Picture then scheduled for Theatrical Exhibition by Distributor.
Distributor shall have the option of selecting either Release Date and
scheduling the Picture for Theatrical Exhibition on such Release Date.

 

b. Release Dates/Home Video Exhibition: DWA shall have the right to designate
and approve the dates (“HV Release Dates”) on which Video Devices embodying the
Qualified Pictures, Qualified DTV Productions and any Prior Pictures that have
not yet had their initial HV Release Dates are made available for Home Video
Exhibition in the Domestic Territory and shall approve the HV Release Dates in
each of the Major International Territories (it being agreed that HV Release
Dates already scheduled as of the Effective Date by Distributor for any
Qualified Pictures, Qualified DTV Productions or Prior Pictures subject to this
Section 4.2.b. are hereby preapproved by DWA). DWA shall provide Distributor
with not less than twelve (12) months notice of the provisional HV Release Date
in the Domestic Territory and in each of the Major International Territories for
each Qualified Picture, Qualified DTV Production and Prior Picture subject to
this Section 4.2.b. (or such shorter period if the provisional HV Release Date
is within twelve [12] months from the Effective Date). Distributor shall be kept
fully informed of any proposed or scheduled change in any provisional HV Release
Date and shall receive not less than four (4) months notice of the designated HV
Release Date in the Domestic Territory and in each of the Major International
Territories. HV Release Dates are subject to postponement and extension due to
Events of Force Majeure that delay the production, manufacturing, duplication or
replication of the applicable Video Devices or otherwise substantially and
materially affect any scheduled HV Release Dates.

 

c. Holdbacks: As additional consideration for the Distribution Rights: (i)
Distributor agrees not to commence or authorize the commencement of the initial
Theatrical Exhibition of any “Similar Theatrical Motion Picture” in the Domestic
Territory and in each of the Major International Territories

 

29



--------------------------------------------------------------------------------

during the period one (1) week either side of the applicable Release Date of
each Qualified Picture in the Domestic Territory and in each of the Major
International Territories, respectively; and (ii) Distributor agrees not to
commence or authorize the commencement of the initial Home Video Exhibition of
any Similar Theatrical Motion Picture or “Similar DTV Production” in the
Domestic Territory and in each of the Major International Territories during the
“HV Release Week” in which the applicable HV Release Date occurs for each
Qualified Picture or each Qualified DTV Production in the Domestic Territory and
in each of the Major International Territories. HV Release Week with respect to
HV Release Dates shall mean the period Monday through Sunday, inclusive. Similar
Theatrical Motion Picture shall mean any theatrical Motion Picture rated “PG” or
a less restrictive rating. Similar DTV Production shall mean any DTV Production
that is rated (or is capable of obtaining a) “PG” or less restrictive rating.
One week either side of the applicable Release Date shall mean seven (7) days
before and seven (7) days after, without including the applicable Release Date
in the seven (7) day period, e.g., release on a Friday, May 28th would preclude
a release on Friday May 21st and Friday June 4th. DWA acknowledges that in
certain countries within the International Territory, such holdback restrictions
may be inappropriate or impracticable to enforce due to differences in ratings’
categories, or the contractual rights of third parties pursuant to DWA-approved
Distribution Servicing Agreements or DWA-approved Third Party Service
Agreements, or the inability of Distributor to enforce such holdbacks because of
established custom and practice and historical course of dealing under
DWA-approved Distribution Servicing Agreements or DWA-approved Third Party
Services Agreements, as applicable. In such event, Distributor shall keep DWA
fully informed of all proposed release dates for its Similar Theatrical Motion
Pictures and Similar DTV Productions, if applicable, to enable DWA to schedule
Release Dates and HV Release Dates for its Qualified Pictures and Qualified DTV
Productions in the International Territory. In addition, DWA further
acknowledges that the holdback restrictions applicable to the HV Release Date in
the Domestic Territory may be inappropriate or impracticable to enforce because
of the contractual rights of third parties pursuant to DWA-approved Distribution
Servicing Agreements or DWA-approved Third Party Service Agreements, as
applicable, or the inability of Distributor to enforce such holdbacks because of
established custom and practice and historical course of dealing under
DWA-approved Distribution Servicing Agreements or DWA-approved Third Party
Service Agreements, as applicable. In such event, Distributor shall keep DWA
fully informed of all proposed home video release dates for its Similar
Theatrical Motion Pictures and Similar DTV Productions, if applicable, to enable
DWA to schedule HV Release Dates for its Qualified Pictures and Qualified DTV
Productions in the Domestic Territory. Notwithstanding the foregoing, in the
event Distributor designates and notifies DWA in accordance with Section 34.
below as to a planned release date for the initial Theatrical Exhibition or
initial Home Video Exhibition, as applicable, of one of its Similar Theatrical
Motion Pictures or Similar DTV Productions in either the Domestic Territory or
the International Territory, as applicable, prior to DWA designating a Release
Date or HV Release Date, as applicable, for a Qualified Picture or Qualified DTV
Production in such territory(ies), (i) Distributor shall not be required to
change a previously designated release date(s) for its Similar Theatrical Motion
Picture or Similar DTV Production and the initial release by Distributor during
the above described

 

30



--------------------------------------------------------------------------------

holdback periods of any such Similar Theatrical Motion Picture or Similar DTV
Production shall not violate the provisions of this Section 4.2.c. and or
otherwise constitute a breach of this Agreement by Distributor; and (ii) DWA
shall not schedule a Release Date for a Qualified Picture on the “weekend” of
such Release Date or schedule a HV Release Date for a Qualified Picture or
Qualified DTV Production, as applicable, during the applicable HV Release Week.
Weekend for purposes of scheduling a Release Date shall mean the period
Wednesday through Sunday, inclusive, encompassing the Release Date.

 

d. No Editing: Except as set forth below and subject to each DWA-approved
Distribution Servicing Agreement and DWA-approved Third Party Service Agreement,
Distributor shall not have the right to cut, alter, edit or change any Licensed
Picture (or its title) for United States English language Theatrical Exhibition
(except in order to secure the required rating) without the prior consent of
DWA. Subject to any third party contractual restrictions and applicable guild
requirements, Distributor may alter or edit each Licensed Picture and its title
solely to the extent necessary to comply with (i) import, censorship or legal
requirements in each country or region in the Territory, and (ii) further
subject to DWA’s prior approval in each case (a) to comply with applicable
distribution or exhibition requirements in each country or region in the
Territory, (b) to meet television or other exhibition standards and practices or
requirements, (c) to satisfy running time requirements, including the insertion
of commercial breaks, and (d) subject to Section 8.9.d. below, to make foreign
language dubbed or subtitled versions. DWA shall have first opportunity to alter
or edit each Licensed Picture and shall exercise its approval rights hereunder
in a manner not to frustrate the exploitation of all Distribution Rights
licensed to Distributor hereunder. Nothing herein shall require Distributor or
any Subdistributor to violate any applicable law, or governmental regulation
anywhere in the Territory. In no event shall Distributor delete contractual
credits or the Licensed Picture’s copyright notice.

 

e. Cuts/Previews: DWA shall have the right to preview and screen each Licensed
Picture and to cut, alter, edit or change each Licensed Picture as DWA
determines in its sole discretion. Upon reasonable prior written notice,
Distributor shall be obligated to obtain the theaters designated by DWA for each
preview and shall advance all actual, direct out-of-pocket costs, charges and
expenses incurred in connection with such previews. Distributor shall be
entitled to recoup such preview costs, charges and expenses as Distribution
Expenses. A reasonable number of Distributor’s distribution and marketing
executives and personnel shall be entitled to attend each preview.

 

f. Theatrical Exhibition. For each Licensed Picture, if and to the extent
Theatrical Exhibition is licensed to Distributor hereunder, DWA shall have the
right to timely approve: the initial period of Theatrical Exhibition of each
Licensed Picture in each country in the Territory; any re-release; the
withdrawal or withholding of any Licensed Picture from Theatrical Exhibition;
marketing plans, distribution plans; the dates and terms of initial bookings of
the Licensed Pictures; any decision to create, and any final version of, any
altered versions of any Licensed Pictures; distribution and release patterns;
dubbing and subtitling; theaters and circuits, including the selection and

 

31



--------------------------------------------------------------------------------

number of theaters and screens in the Domestic Territory and the Major
International Territories; suppliers, vendors and service providers;
laboratories; the placement of the Licensed Pictures in film festivals; and the
date, nature, number, location and guest list of all premieres and advanced
screenings.

 

With respect to the Domestic Territory, DWA’s approval rights shall include the
deal parameters to be established with exhibitors and circuits, such as minimum
engagement length, percentage splits, floors and minimums, number of prints,
screens and daily showings for multi-screen venues, auditorium selection, etc.
Thereafter, Distributor shall have the right to enter into exhibition booking
contracts with exhibitors on terms no less favorable to Distributor than the
DWA-approved deal parameters. DWA shall have the right to approve any
non-conforming exhibition booking contracts.

 

g. Home Video Exhibition. For each Licensed Picture, if and to the extent Home
Video Exhibition is licensed to Distributor hereunder, DWA shall have the right
to approve: distribution and marketing plans; product pricing and sales
policies; street date, period of availability and applicable sales, credit,
rebate, bonus and return policies; packaging; arrangement with third party
suppliers, such as laboratory, dubbing, duplication, manufacturing, advertising,
marketing, publicity and packaging arrangements, printers, designers, production
houses and related vendors and suppliers; and compression and authoring. DWA
shall be solely responsible for the creation, production and timely delivery to
Distributor of all bonus material.

 

h. Television Exhibition. For each Licensed Picture, if and to the extent
Television Exhibition is licensed to Distributor hereunder, DWA shall have the
right to approve: the terms of all licenses, including barter arrangements, any
advertising and/or promotional material extracting or excerpting any portion of
a Licensed Picture.

 

i. Multiple Pictures Agreements. DWA shall have the right to approve any joint,
multiple pictures or package sales or licenses that include one or more Licensed
Pictures. Distributor shall fully consult with DWA prior to commencing
negotiations for any such sales or licenses.

 

j. Outright Sales. No Outright Sale of any Distribution Rights is permitted
hereunder without DWA’s prior consent.

 

k. Exercise of DWA Approvals: Notwithstanding anything to the contrary contained
in this Agreement, including this Section 4, once DWA provides its approval over
a certain matter (whether related to an agreement, deal parameters, release
methodology, release date, release pattern, budget, edit, cut, preview, version,
sales policy, supplier, marketing or promotional campaign, or otherwise),
Distributor shall have the right to fully rely on such approval (unless prior to
such reliance DWA notifies Distributor in accordance with Section 34 below that
such approval is withdrawn), and Distributor shall not be deemed in breach of
this Agreement for any act or omission of Distributor (or any Affiliate,
Subdistributor or licensee) that is materially consistent with any approval
provided by DWA.

 

32



--------------------------------------------------------------------------------

4.3 Advertising and Credits: To the extent credits are used in publicity and
advertising under the control of Distributor in connection with a Licensed
Picture, Distributor agrees to accord credit to those Persons to which DWA is
contractually obligated to accord credit, in such form as DWA may direct
consistent with applicable guild and union requirements; provided, credits for
each Licensed Picture shall include all credits required pursuant to the
DWA-approved Distribution Servicing Agreements and DWA-approved Third Party
Service Agreements. Distributor agrees to honor and to use commercially
reasonable best efforts to cause to its Subdistributors and licensees to honor
and comply with all such contractual credit obligations. Subject to Section 19.
below, Distributor shall not alter the credits on the Licensed Pictures without
DWA’s prior written approval.

 

4.4 Trailers and Publicity Materials: Distributor shall be solely responsible
for the creation and preparation of all theatrical and home video trailers and
television spots, and all other advertising, marketing, publicity and
promotional materials (“Marketing Materials”) for the Licensed Pictures. All
basic Marketing Materials, including all key-art, creative campaigns and content
thereof, coop media plans and advertising, media buys, ads, point of sale and
any other sales and promotional materials, and all communications to the press
and press releases, shall be submitted to DWA for its timely suggestions and
approvals. Distributor shall not be liable for any losses, claims or damages
suffered by DWA as a direct result of DWA’s failure to timely provide such
suggestions and approvals. Distributor agrees that DWA shall have the right to
access and use such Marketing Materials, without charge, for such use as DWA may
reasonably request in connection with its reporting to investors, institutional
publicity and similar matters and in connection with exploitation of the
Retained Rights; provided, that DWA shall reimburse Distributor for the direct
incremental costs of additional copies of such Marketing Materials arising from
such request that Distributor would not otherwise have incurred. Distributor
shall secure copyright in the name of DWA and Distributor (or a Distributor
Affiliate designated by Distributor) for Marketing Materials prepared by
Distributor and/or any Distributor Affiliate for any Licensed Picture. DWA
retains the exclusive right to produce and exploit documentary films and other
Motion Pictures relating to DWA or to the Licensed Pictures, including “making
of” and “behind the scenes” productions or programming relating to the Licensed
Pictures and to incorporate excerpts from the Licensed Pictures therein.
Notwithstanding the foregoing: (i) Distributor may authorize the production of
so-called “specials” or other similar audio-visual productions as part of its
promotional arrangements with media companies (such as MTV International)
provided, DWA shall have the right to approve the content of such productions;
and (ii) if any DWA-approved Distribution Servicing Agreement or DWA-approved
Third Party Service Agreement requires Distributor to deliver and license any
such productions to a third party, DWA shall produce and deliver such
productions to Distributor for delivery and license pursuant to the terms of
such DWA-approved Distribution Servicing Agreement or DWA-approved Third Party
Service Agreement. DWA shall approve the use of trailers from the Licensed
Pictures on other Motion Pictures distributed by Distributor.

 

4.5 Marketing Restrictions: Without DWA’s prior consent, Distributor shall not
engage in any cross-marketing, cross-promotion, cross-merchandising, joint

 

33



--------------------------------------------------------------------------------

advertising, joint marketing, Commercial Tie-In and Promotional Rights
arrangements, product placement or joint distribution activities (including with
respect to home video incentive programs or home video marketing programs)
(collectively “Cross-Promotional Campaigns”) in connection with any element of a
Licensed Picture and any other Motion Picture or product owned or distributed by
Distributor or by any third party. Notwithstanding the foregoing, Distributor,
its Subdistributors and licensees shall have the right (i) to include the
Licensed Pictures in Cross-Promotional Campaigns consistent with prior
distribution practices, e.g., marketing reels, trade conventions and trade
promotions such as those involving the Prior Pictures, and (ii) to employ
Cross-Promotional Campaigns solely in connection with two (2) or more Licensed
Pictures. In addition to the foregoing, Distributor shall not use any elements
or characters from the Licensed Pictures for Distributor’s corporate promotional
purposes or to advertise or promote any business or activity of the Distributor
not directly related to the Licensed Pictures without DWA’s prior written
approval.

 

4.6 Subdistribution:

 

a. Distributor may distribute the Licensed Pictures either directly, through
Distributor Affiliates or subject to DWA’s prior written approval (not to be
unreasonably withheld) in each instance, through Subdistributors and licensees;
provided that Distributor agrees that it will not engage a Subdistributor or
licensee for the initial general theatrical release of any Licensed Picture in
the United States, except as provided in Section 17.(b) below. The
Subdistributors and licensees listed on Schedule 1 are preapproved by DWA. If,
pursuant to a DWA-approved Distribution Servicing Agreement, a Licensed Picture
is not designated for distribution in any portion of the Territory (e.g., is
determined not to be financially viable for release in a specific country),
Distributor shall attempt in good faith to engage a substitute Subdistributor or
licensee to distribute the Licensed Picture in the applicable portion of the
Territory; provided, however, the terms of such Distribution Servicing Agreement
shall be subject to DWA’s prior approval.

 

b. DWA shall have the right to approve the duration and terms of any and all
Subdistribution and license agreements entered into by Distributor, whether with
a Distributor Affiliate or any other Person. Subject to Section 4.13. below, the
CJ Agreement, the Kadokawa Agreement, the Universal Agreement and the
Distribution Servicing Agreements with Subdistributors and licensees listed on
Schedule 1 are preapproved by DWA.

 

c. For the avoidance of doubt, no breach by a Subdistributor or licensee (or any
successor to any Subdistributor or licensee) of any DWA-approved Distribution
Servicing Agreement shall constitute a breach by Distributor of this Agreement;
provided, however, DWA shall have the right to take such action as set forth in
Section 4.13 below with respect to such breach by a Subdistributor or licensee.

 

34



--------------------------------------------------------------------------------

4.7 Costs of Distribution: Except as expressly provided herein, including
Section 5.2 with respect to Additional Distribution Expenses and Section 6.2
with respect to Residuals and Contingent Compensation, Distributor shall be
solely responsible for advancing all costs of advertising, promoting, marketing
and distributing the Licensed Pictures, including all distribution fees paid to
Subdistributors and all Distribution Expenses.

 

4.8 DWA Consultation Rights: Distributor shall fully consult with and give due
consideration to the reasonable requests of DWA concerning advertising,
marketing, publicity and distribution matters in connection with each Licensed
Picture. The foregoing consultation rights and conditions are in addition to and
do not derogate, impair, restrict or otherwise adversely affect any of DWA’s
approvals and controls set forth in this Agreement. All distribution and
licensing arrangements with respect to the Licensed Pictures shall be made in a
manner consistent with Distributor’s good faith business practices as applied
generally to comparable Motion Pictures produced or distributed by Distributor
under similar circumstances in the applicable territories and media, taking into
account differences in production budgets, cast, genre, rating, prerelease
audience surveys and test results, theatrical box office and other performance
metrics, local tastes and other established factors that Distributor uses in
good faith on a nondiscriminatory basis to make determinations in connection
with the exploitation of Motion Pictures produced or distributed by Distributor,
excluding in each case, any Motion Pictures directed by Steven Spielberg.

 

4.9 DWA Distribution Representative: DWA shall have the right to appoint one or
more individuals to serve as a distribution representative (the “DWA
Representative[s]”) to: (i) monitor the marketing and distribution of the
Licensed Pictures and the expenditure of Distribution Expenses; (ii) access and
review Distributor’s books and records relating to the marketing and
distribution of the Licensed Pictures; (iii) monitor Distributor’s compliance
with DWA’s approvals, consultation rights, designations and controls; (iv) meet
regularly with Distributor’s marketing and distribution personnel; (v) attend
regularly scheduled marketing meetings related to the Licensed Pictures; and
(vi) engage in related activities. Distributor will provide DWA Representatives
with periodic briefings on marketing matters and upon request, shall provide DWA
Representatives with full and complete information relating to anticipated Gross
Receipts, marketing costs and budgets, expenditures of Distribution Expenses and
market research studies relating to the Licensed Pictures. Distributor shall
provide the DWA Representatives with suitable offices at Distributor’s company
facilities without charge to DWA. DWA shall be solely responsible for the
salary, fringes and expenses of the DWA Representatives. DWA shall not appoint
more than five (5) individuals to concurrently serve as the DWA Representatives
without obtaining Distributor’s prior consent.

 

4.10 Direct Access to Personnel. DWA and the DWA Representatives shall have the
right to access and to communicate directly with (i) all of Distributor’s
officers, management staff and employees engaged in any aspect of the marketing,
distribution, licensing and exhibition of the Licensed Pictures or exercise of
the Distribution Rights anywhere in the Territory, and (ii) to the same extent
as Distributor

 

35



--------------------------------------------------------------------------------

and subject to the terms of each applicable DWA-approved Distribution Servicing
Agreement or DWA-approved Third Party Service Agreement, as applicable, all
officers, management staff and employees of Subdistributors, licensees or third
party service providers engaged in any aspect of marketing, distribution,
licensing and exhibition of the Licensed Pictures or exercise of the
Distribution Rights anywhere in the Territory, including in each case any
personnel or representatives based in local, regional or international exchanges
or offices in all regions of the Domestic Territory and in each country in the
International Territory (collectively “Distribution Personnel”). Distributor
shall endeavor to cause the Distribution Personnel (x) to be available to
consult with DWA and the DWA Representatives at reasonable times for purposes of
formulating, coordinating and implementing the marketing, distribution,
licensing, exhibition and other exploitation plans and strategies pertaining to
the Licensed Pictures, (y) to cooperate fully with DWA and the DWA
Representatives and (z) to provide DWA with all Information available to such
Distribution Personnel pursuant (and subject) to Section 4.1.c. DWA will
endeavor in good faith to keep Distributor fully informed of, and involved in,
all direct communications with Subdistributors, licensees or third party service
providers.

 

4.11 Vendor/Supplier Arrangements: Distributor shall have the right and (to the
extent entitled to do so pursuant to the applicable third-Person contracts)
obligation to cause the Licensed Pictures to be included in any DWA-approved
Third Party Service Agreement. DWA shall have the right of prior reasonable
approval of the duration and terms of each Third Party Service Agreement as they
pertain to the Licensed Pictures. The Third Party Service Agreements (and the
duration and terms thereof) listed on Schedule 5 are preapproved by DWA. Any
amendment or modification of a DWA-approved Third Party Service Agreement that
materially affects one or more Licensed Pictures, and any extension of a
DWA-approved Third Party Service Agreement that includes one or more Licensed
Pictures shall require DWA’s prior written approval. Subject to the foregoing,
the Licensed Pictures shall be included in such DWA-approved Third Party Service
Agreements on a non-discriminatory basis as compared to comparable Motion
Pictures produced or distributed by Distributor under similar circumstances in
the applicable territories, excluding only Motion Pictures directed or produced
by Steven Spielberg. Any allocations between Distributor’s Motion Pictures and
the Licensed Pictures shall be made in accordance with and pursuant to Section
8.5.c. below.

 

4.12 Distribution Arrangements: Subject to the terms and conditions of the
Universal Agreement (but only in connection with Theatrical Exhibition in the
International Territory and Home Video Exhibition in the Territory), Distributor
will use its commercially reasonable best efforts to cause all business
arrangements between Distributor and (i) exhibitors or circuits, (ii) retailers,
wholesalers or intermediary suppliers of Video Devices, or (iii) television
licensees, pertaining in whole or in part to the Licensed Pictures to be no less
favorable generally than the terms and conditions applicable to Motion Pictures
produced or distributed by Distributor, which generate (or at the time such
business relationship[s] were made, were projected based on established forecast
methodology to generate) comparable theatrical box office revenue or otherwise
produce comparable revenue under similar circumstances in the applicable
territories.

 

36



--------------------------------------------------------------------------------

All such business arrangements shall be applied to the Licensed Pictures on a
nondiscriminatory basis. Motion Pictures directed or produced by Steven
Spielberg are excluded from the foregoing requirements, as are premiums, or
other consideration applicable to specific categories of Motion Pictures set
forth in any DWA-approved Distribution Servicing Agreements or DWA-approved
Third Party Service Agreements, as applicable. Distributor shall not be in
breach of this Agreement if it is unable to (x) obtain the number of theaters or
screens designated by DWA or obtain orders or other terms for the number of
Video Devices designated by DWA, or (y) obtain comparable terms for television
licenses pertaining to the Licensed Pictures, provided Distributor used its
commercially reasonable best efforts commensurate with its past conduct and
practices in distributing comparable Prior Pictures to obtain the foregoing
designated objectives in each case.

 

4.13 Distribution Servicing Agreement: Distributor shall have the right to enter
into Distribution Servicing Agreements and to include the Licensed Pictures in
any such arrangement; provided subject to Section 7.5. below, DWA shall have the
right of prior reasonable approval of the duration and terms of each
Distribution Servicing Agreement as it pertains to the Licensed Pictures. DWA
hereby approves the CJ Agreement, the Kadokawa Agreement, the Universal
Agreement and the Distribution Servicing Agreements listed on Schedule 1,
including the duration and terms of each such Distribution Servicing Agreement.
Any amendment or modification of a DWA-approved Distribution Servicing Agreement
that materially affects one or more Licensed Pictures, and any extension of a
DWA-approved Distribution Servicing Agreement that includes one or more Licensed
Pictures shall require DWA’s prior written approval. Distributor shall not be
responsible for any third party breach of a DWA-approved Distribution Servicing
Agreement; provided that any claims, losses or causes of action (collectively
“Claims”) arising from such breach and related to a Licensed Picture shall,
subject to the terms of the applicable DWA-approved Distribution Servicing
Agreement, be assigned to DWA, or DWA shall have the right (at DWA’s expense) to
cause Distributor to take such action as DWA deems reasonably necessary to
resolve such Claims. Distributor shall notify DWA of any breach or alleged
breach of any DWA-approved Distribution Servicing Agreement and any bankruptcy
filings of any party to a DWA-approved Distribution Servicing Agreement,
promptly following Distributor becoming aware of any such event. Any recoveries
(net of expenses) from the prosecution or settlement of any Claims that would
have been accounted for pursuant to the terms of a DWA-approved Distribution
Servicing Agreement shall be included in Gross Receipts, provided no
Distribution Fees shall be charged on any recoveries (e.g. punitive damages)
that would not otherwise constitute revenue derived from distribution of the
Licensed Pictures. In connection with each Licensed Picture and subject to the
terms of each DWA–approved Distribution Servicing Agreement, DWA and Distributor
shall jointly exercise any approval and consultation rights available to
Distributor under such DWA-approved Distribution Servicing Agreement; provided,
the foregoing shall not impair, restrict or derogate from the rights of
Distributor as set forth in this Agreement, including Distributor’s right to
mutually approve (and its tie-breaker rights with respect to) Distribution
Expenses hereunder. In connection with each Licensed Picture and subject to the
terms of each DWA-approved Distribution Servicing Agreement; (i) in accordance
with Section 4.10 above, DWA shall have the right to communicate directly with,
and

 

37



--------------------------------------------------------------------------------

have full access to, all officers, appropriate management employees, staff and
personnel engaged in any aspect of distribution as provided to Distributor under
each DWA-approved Distribution Servicing Agreement; (ii) DWA shall receive in a
timely fashion all distribution information and other materials pertaining in
whole or in part to the Licensed Pictures that are received by Distributor from
Subdistributors and other parties to the DWA-approved Distribution Servicing
Agreements; and (iii) Distributor, in the exercise of its good faith business
discretion, shall use commercially reasonable best efforts to audit the
accountings or financial records provided or available under each DWA-approved
Distribution Servicing Agreement and the reasonable out-of-pocket audit costs
shall be charged as Distribution Expenses hereunder; provided, in the event such
audit involves one or more Licensed Pictures and other Motion Pictures produced
or distributed by Distributor, DWA shall only bear its proportionate share of
the costs thereof. Distributor shall have the right to appropriately redact from
any information provided to DWA under this Agreement (including under this
Section 4.13) information relating to any Motion Pictures other than the
Licensed Pictures. The foregoing does not limit Distributor’s obligation to
issue Payment Reports, Interim Reports or make payments to DWA, as more fully
set forth in Section 8.6. DWA shall cooperate with Distributor and, at
Distributor’s request and expense, shall take such actions that are reasonably
necessary or desirable to ensure that Distributor is able to perform its
obligations relating to the Licensed Pictures under the DWA-approved
Distribution Servicing Agreements and the DWA-approved Third Party Service
Agreements.

 

4.14 Exploitation of Commercial Tie-In and Promotional Rights: DWA retains the
right to exploit Commercial Tie-In and Promotional Rights in connection with
each Licensed Picture; provided, that in furtherance of Distributor’s
exploitation of the Distribution Rights, DWA shall undertake commercially
reasonable efforts in full consultation with Distributor to consummate
Commercial Tie-In and Promotional Rights arrangements for each Licensed Picture.
In addition to the foregoing, DWA shall undertake to consummate Commercial
Tie-In and Promotional Rights arrangements for each Qualified Picture that on an
overall basis shall be consistent with the marketing and promotion of the four
(4) most recent Qualified Pictures (or until such time as there are four [4]
Qualified Pictures, a combination of the four [4] most recent Qualified Pictures
and Prior Pictures). Notwithstanding DWA’s retention of Commercial Tie-In and
Promotional Rights, DWA acknowledges that in connection with Theatrical
Exhibition in the International Territory and Home Video Exhibition,
Distributor, its Subdistributors and licensees shall have the right to negotiate
and consummate Commercial Tie-In and Promotional Rights arrangements for each
Licensed Picture on a country-by-country or regional basis, provided that
Distributor, its Subdistributors and licensees shall be obligated to obtain
DWA’s prior written approval of any such Commercial Tie-In and Promotional
Rights arrangements, which approval shall not be unreasonably withheld.
Distributor shall endeavor in good faith, and commensurate with its past conduct
and practices in distributing comparable Prior Pictures, to cause such
arrangements to be on an overall basis comparable to the marketing and promotion
of the four (4) most recent Prior Pictures and in each case, subject to the
prior Commercial Tie-In and Promotional Rights arrangements consummated by DWA
in connection with the applicable Licensed Picture. Any amounts received by
Distributor pursuant to arrangements entered into by Distributor in connection
with such Commercial Tie-In and Promotional Rights arrangements shall be deemed
Gross Receipts.

 

38



--------------------------------------------------------------------------------

4.15 Exploitation of Theme Park Rights: Notwithstanding DWA’s retention of Theme
Park Rights hereunder, DWA acknowledges and confirms that as and to the extent
DWA owns or controls Theme Park Rights to Licensed Pictures, such rights are
subject to the terms and conditions of Exhibit D to the Universal Agreement. DWA
consents to the terms and conditions of Exhibit D to the Universal Agreement
insofar as they pertain to the Licensed Pictures, provided that (i)
Distributor’s exercise of all rights, approvals and controls pertaining to the
Licensed Pictures and granted to or retained by Distributor pursuant to the
terms of said Exhibit D shall be subject to DWA’s prior approval (not to be
unreasonably withheld) and (ii) the financial and other benefits derived by
Distributor thereunder from exploitation of Theme Park Rights to any Licensed
Picture shall inure to the account of DWA as provided herein. Commencing on the
Effective Date, any exclusivity fee or other form(s) of advance payments not
directly related to an Eligible DW Property (as defined in Exhibit D to the
Universal Agreement), or any element thereof, shall be prorated (for any year
including the Effective Date), and thereafter apportioned and payable as
follows: (i) 10% thereof to each of Distributor and DWA as consideration for the
exclusive rights granted pursuant to said Exhibit D; (ii) the remaining 80% to
Distributor and DWA, as applicable, calculated for each year of the term of said
Exhibit D in proportion to the total annual additional fees earned and
attributable to Eligible DW Properties of Distributor and Eligible DW Properties
of DWA. For the avoidance of doubt, no amounts paid or payable to Distributor or
DWA pursuant to this Section 4.15 shall constitute Gross Receipts.

 

4.16 MPAA Rating: Distributor shall be responsible for obtaining the MPAA rating
certificate, if applicable, for each Licensed Picture and MPAA title clearances
on DWA’s behalf in connection with each Licensed Picture. DWA shall cooperate
with and assist Distributor in obtaining the MPAA rating certificate and
clearing the title for each Licensed Picture. Such cooperation and assistance
shall be at DWA’s sole cost and expense.

 

Section 5. Distribution Expenses — Approvals and Controls

 

5.1 Expenditure Commitment: Distributor and DWA shall mutually determine the
amount of Distribution Expenses to be incurred with respect to (i) the initial
Theatrical Exhibition of each Licensed Picture in the Domestic Territory and in
each of the Major International Territories, including all print and trailer
costs, advertising campaign creation costs, media buys, including remainder
media buys, and (ii) the initial Home Video Exhibition of each Licensed Picture
in the Domestic Territory and in each of the Major International Territories;
provided that in the event of disagreement, Distributor’s decisions shall
prevail. Notwithstanding the foregoing, unless otherwise agreed between
Distributor and DWA, the aggregate amount of Distribution Expenses to be
incurred by Distributor to release each Qualified Picture hereunder throughout
the Territory for initial Theatrical Exhibition and initial Home Video
Exhibition shall not be less than eighty percent (80%) of the average amount of
Distribution Expenses incurred by Distributor to release the four (4) most
recent

 

39



--------------------------------------------------------------------------------

Qualified Pictures (or until such time as there are four [4] Qualified Pictures,
a combination of the four [4] most recent Qualified Pictures and Prior Pictures)
throughout the Territory for initial Theatrical Exhibition and initial Home
Video Exhibition (such amounts, “Minimum Distribution Expenses”); provided,
however, that the Minimum Distribution Expenses may be adjusted by Distributor
on a Qualified Picture-by-Qualified Picture basis taking into consideration (i)
the Domestic Territory and International Territory box office performance of the
two (2) most recent Qualified Pictures (or until such time as there are two [2]
Qualified Pictures, a combination of the two [2] most recent Qualified Pictures
and Prior Pictures) released by Distributor, (ii) the Distribution Rights
available for exploitation and the portion of the Territory for which such
Distribution Rights have been obtained (i.e., Minimum Distribution Expenses
shall be reduced to the extent Distributor has not obtained all Distribution
Rights from which Gross Receipts are derived in the entire Territory), (iii)
minimum release requirements set forth in applicable DWA-approved Distribution
Servicing Agreements, (iv) the prerelease forecast for the applicable Qualified
Picture, (v) post release performance of the Qualified Picture, (vi)
Distributor’s projections for gross shipments of Video Devices embodying the
Qualified Picture and (vii) Distributor’s good faith business judgment based on
empirical projections and established forecast methodology that Gross Receipts
will be less than the cumulative Distribution Fee and Distribution Expenses for
the applicable Qualified Picture. The aggregate amount of Distribution Expenses
to be incurred by Distributor to release each Qualified DTV Production
throughout the Territory shall be determined in accordance with Section 4.1.
above.

 

5.2 DWA Distribution Expenses: In the event DWA determines in its good faith
business judgment that Gross Receipts of a Licensed Picture will be materially
enhanced by expending additional Distribution Expenses in excess of the amount
determined pursuant to Section 5.1., then DWA may cause Distributor to expend
such additional Distribution Expenses (“Additional Distribution Expenses”),
provided that DWA shall be solely responsible for all Additional Distribution
Expenses and shall pay to Distributor all Additional Distribution Expenses in
advance of Distributor incurring such Additional Distribution Expenses. If DWA
does not promptly advance such amounts, Distributor shall have the right, but
not the obligation, to incur such Additional Distribution Expenses, and DWA
shall reimburse Distributor for such Additional Distribution Expenses within
five (5) Business Days after receipt of Distributor’s invoice therefor. If such
amount remains unpaid ten (10) Business Days after DWA’s receipt of
Distributor’s invoice therefor and notwithstanding any prohibition against
cross-collateralization or offset contained in this Agreement, upon prior notice
to DWA, Distributor shall have the right (without limiting any of it other
rights hereunder, at law or in equity) to offset such amounts, including
interest thereon, against any amounts otherwise due to DWA hereunder.

 

5.3 Standard of Compliance: Notwithstanding anything to the contrary contained
in Section 4, Section 5 or elsewhere in this Agreement, it is understood and
agreed that Distributor shall not be in breach or default hereof with respect to
compliance with approved marketing and distribution plans and budgets as long as
Distributor substantially complies with the DWA approved marketing and
distribution plans and budgets. For purposes of example and without limitation,
it is understood and agreed that

 

40



--------------------------------------------------------------------------------

because of the difficulty in stopping the amount of Distribution Expenses
expended at a specific level, Distributor shall not be in default or otherwise
in breach hereof if the amount of Distribution Expenses actually expended by
Distributor does not conform to or exceeds the budget therefor and all such
Distribution Expenses shall be fully recoupable by Distributor out of applicable
Gross Receipts.

 

5.4 Subdistributor Distribution Expenses: For purposes of this Section 5.,
Distribution Expenses shall include all costs, charges and expenses of
distribution (excluding distribution fees) charged to, and undisputed by,
Distributor in its accountings with Subdistributors with respect to the
applicable Licensed Picture(s).

 

Section 6. Distribution Expenses Accounting

 

6.1 Calculation of Distribution Expenses: Distribution Expenses shall be
deducted on a Licensed Picture-by-Licensed Picture basis by Distributor from
Gross Receipts and shall be calculated after taking into account the following
items to the extent they are directly attributable to the Licensed Pictures: all
discounts, rebates and refunds actually received that serve to reduce the amount
of Distribution Expenses. For the avoidance of doubt, Distribution Expenses
shall be reduced by any tax credits, refunds or rebates received or utilized by,
or credited to, Distributor directly attributable to the Licensed Pictures, such
as rebates for any remittance or withholding taxes. No item of cost shall be
included more than once in calculating Distribution Expenses. Distribution
Expenses incurred in respect of Licensed Pictures which are exhibited and/or
licensed with trailers or short subjects and which are subject to allocations of
revenue pursuant to Section 8.5.c. shall be allocated in the same manner as
revenue thereunder where appropriate. Distribution costs, charges and expenses
accrued and paid by Distributor prior to the Effective Date shall not be
recognized or charged as Distribution Expenses hereunder. Distribution costs,
charges and expenses accrued but not paid by Distributor until on or after the
Effective Date shall be recognized and charged as Distribution Expenses
hereunder.

 

6.2 Payment of Residuals and Contingent Compensation:

 

a. Residuals: As an accommodation to DWA on a Licensed Picture-by-Licensed
Picture basis, Distributor will advance all Residuals arising from the
exploitation of the Distribution Rights, and provided DWA timely supplies
Distributor with all necessary information, Distributor will calculate all
Residuals, act as paymaster on behalf of DWA and will advance all Residuals
arising from DWA’s exploitation of the Retained Rights. Prior to the date
Residuals are due, Distributor will timely invoice DWA for all amounts then due
and owing, and DWA shall have not less than ten (10) Business Days after receipt
of Distributor’s invoice to advance such amounts to Distributor. If DWA fails to
timely advance Residuals to Distributor, then notwithstanding any prohibition
against cross-collateralization or offset contained in this Agreement,
Distributor shall have the right (without limiting any of it other rights
hereunder, at law or in equity) upon payment of outstanding Residuals to offset
such amounts, including interest thereon, against any amounts due to DWA
hereunder. Distributor shall execute customary assumption agreements with
respect to the licensed Distribution Rights if required pursuant to any
collective bargaining agreements applicable to the Licensed Pictures.

 

41



--------------------------------------------------------------------------------

b. Contingent Compensation: As an accommodation to DWA on a Licensed
Picture-by-Licensed Picture basis, and provided DWA timely supplies Distributor
with all necessary information, Distributor shall prepare consolidated
Contingent Compensation statements in accordance with third party agreements
(provided DWA has timely provided such agreements and other necessary
information to Distributor) and shall deliver such statements to DWA for its
review and approval. DWA shall be solely responsible for issuing the approved
Contingent Compensation statements to third parties and for paying all
Contingent Compensation amounts due and owning to such third parties.

 

c. No Distributor Liability: Distributor shall have no liability for any claims,
losses, etc., to the extent caused by DWA’s failure to timely deliver
information or to approve consolidated Contingent Compensation statements (as
referenced above) or otherwise related to Distributor’s accommodations to DWA
under this Section 6.2. For avoidance of doubt, DWA’s indemnity obligations to
Distributor (as more fully set forth in Section 10) shall apply to any
third-party claim against Distributor arising out of Distributor acting as
Residual paymaster or preparing consolidated Contingent Compensation statements
pursuant to this Section 6.2., unless such claim is determined to have arisen
from the gross negligence or intentional misconduct or omission of Distributor,
or Distributor’s failure to timely advance Residuals when due in accordance with
Section 6.2.a above.

 

Section 7. Distribution Fees

 

7.1 Distribution Fees: As consideration for the distribution services and
obligations of Distributor hereunder in respect of the Licensed Pictures,
Distributor shall be entitled to retain on a Licensed Picture-by-Licensed
Picture basis off-the-top distribution fees (“Distribution Fees”) of an amount
equal to eight percent (8%) of one hundred percent (100%) of the Gross Receipts
(as defined in Section 8. below); provided, with respect to Gross Receipts
received from Subdistributors and in lieu of calculating the foregoing
Distribution Fees on such Gross Receipts, Distributor shall retain Distribution
Fees in an amount equal to eight percent (8%) of one hundred percent (100%) of
the Subdistributor’s gross revenue reported to, and undisputed by, Distributor
in such Subdistributor’s accountings to Distributor. Similarly, if fees or
commissions of sales agents are deducted from Gross Receipts, such amounts shall
be added back (without duplication of amounts added back pursuant to Section
8.1.h. below) to Gross Receipts for the purpose of calculating the amount of
Distribution Fees to be retained by Distributor hereunder. For avoidance of
doubt, the Distribution Fees retained by Distributor shall be inclusive of any
and all (x) distribution fees that are charged to, and undisputed by,
Distributor in its accountings with any Subdistributor and (y) any fees or
commissions retained by or payable to any sales agent, and the fees and
commissions in clauses (x) and (y) herein shall be subject to Section 8.1.h.
below.

 

42



--------------------------------------------------------------------------------

7.2 Calculation of Distribution Fee: No Distribution Fees shall be payable to
Distributor until concurrent payment to DWA of the Gross Receipts, if any, upon
which such Distribution Fees are charged. In the event of any adjustment as
provided in Section 8. below, the Distribution Fees shall be similarly
recalculated and adjusted.

 

7.3 No Cross-Collateralization: The Gross Receipts, Distribution Fees and
Distribution Expenses relating to each Licensed Picture shall not be
cross-collateralized or offset against the Gross Receipts, Distribution Fees and
Distribution Expenses relating to any other Licensed Picture.

 

7.4 Additional Distribution Fees: In the event (i) DWA is in default pursuant to
the terms of this Agreement, (ii) such DWA default causes Distributor to be in
default pursuant to the terms of any DWA-approved Distribution Servicing
Agreement, and (iii) as a result of such default there is an increase in the
distribution fees paid to or deducted by a Subdistributor, sales agent or
licensee under the applicable DWA-approved Distribution Servicing Agreement,
then Distributor also shall be entitled to retain from Gross Receipts the amount
of additional distribution fees paid to the Subdistributor.

 

7.5 Substitution of DWA- approved Distribution Servicing Agreements: In the
event the Distribution Rights to one or more Licensed Pictures are not exploited
pursuant to a DWA-approved Distribution Servicing Agreement governing the
exploitation of such Distribution Rights, and such failure to exploit is not the
result of Distributor’s breach or default under the terms of the applicable
DWA-approved Distribution Servicing Agreement, Distributor shall have the right
(and obligation) in accordance with the terms of this Agreement to attempt in
good faith to enter into a substitute Distribution Servicing Agreement with
respect to the applicable Distribution Rights for such Licensed Picture(s). DWA
shall have the right to approve the substitute or replacement Subdistributor or
licensee, and any terms of the substitute Distribution Servicing Agreement that
do not conform to prevailing industry standards shall be subject to DWA’s
reasonable approval. Any substitute Distribution Servicing Agreement entered
into by Distributor in accordance with this Section 7.5. shall constitute a
DWA-approved Distribution Servicing Agreement.

 

Section 8. Gross Receipts

 

8.1 Gross Receipts: Gross Receipts consist of:

 

a. Theatrical Exhibition: All amounts received by Distributor or any Distributor
Affiliate from any Person, including Subdistributors, for the right to exhibit
or distribute the Licensed Pictures (including returnable and non-returnable
advances) or as subsidies, prizes or aid, and all receipts directly from the
distribution of the Licensed Pictures in the case of so called “four wall
engagements and/or road shows”.

 

b. Non-Theatrical Exhibition: All amounts (including returnable and
non-returnable advances) received by Distributor or any Distributor Affiliate
from any Person, including Subdistributors, for the right to distribute, exhibit
or license the exhibition of the Licensed Pictures in Non-Theatrical venues.

 

43



--------------------------------------------------------------------------------

c. Home Video Exhibition: All amounts received by Distributor or any Distributor
Affiliate from any Person, including a Subdistributor, in connection with Home
Video Exhibition of the Licensed Pictures, including advances, minimum
guarantees and other remittances or credits.

 

d. Television Exhibition: (i) All amounts, including advances, signing bonuses
and security deposits, received by Distributor or any Distributor Affiliate from
any Person, including a Subdistributor, in connection with the business of
licensing one or more Licensed Pictures for Television Exhibition less refunds,
credits, allowances and adjustments granted to Persons licensed to exhibit such
Licensed Picture(s); and (ii) barter receipts from the direct sale of commercial
time controlled by Distributor or a Distributor Affiliate less (a) advertising
agency commissions payable and (b) refunds, credits, allowances, or adjustments
(including “make goods”) granted in connection with the sale of such commercial
time.

 

e. Copyright Revenue: All amounts constituting Copyright Revenue received by
Distributor or any Distributor Affiliate from any Person, including any
Subdistributor, in connection with the exercise of the Distribution Rights and
the Licensed Marks in and to the Licensed Pictures, excluding only Copyright
Revenue derived from the Retained Rights.

 

f. Recoveries: All amounts received by Distributor from any Person with respect
to claims or infringement of rights involving the Licensed Pictures, including
copyright infringement, trademark infringement, piracy, misappropriation, unfair
competition and similar claims brought by Distributor, a Distributor Affiliate
or any Person pursuant to a DWA-approved Distribution Servicing Agreement, less
all permitted costs and expenses.

 

g. All Other Sources: All amounts received by Distributor or any Distributor
Affiliate from any Person derived from the exploitation of any Distribution
Rights not enumerated above, including Internet Rights, New Media Rights and
Theme Park Rights (subject to Section 4.15. above) and all other sources not
specifically excluded pursuant to Section 8.2.

 

h. Addback of Subdistributor Fees, Sales Agent Fees and Commissions:
Distribution Fees that are charged to, and undisputed by, Distributor in its
accountings with any Subdistributors and the fees or commissions retained by or
payable to any sales agents shall be deemed Gross Receipts hereunder and
notwithstanding retention by, or payment to, the Subdistributor or sales agent,
such distribution fees of Subdistributors and such fees or commissions of sales
agents shall constitute Gross Receipts for all purposes hereunder. In no event
shall any such distribution fees payable to or retained by a Subdistributor or
any such fees or commissions retained by or payable to any sales agent reduce or
otherwise be deducted from Gross Receipts hereunder.

 

44



--------------------------------------------------------------------------------

i. Deemed Receipts: Amounts received by the Distributor shall be deemed to
include any amounts that Distributor does not receive in respect of exploitation
of the Licensed Pictures from Subdistributors, sales agents or licensees as the
result of the deduction of any amounts referred to in Section 8.1.h. above or to
pay Distribution Expenses or any deductions, offsets or reductions not related
to the exploitation of the Licensed Pictures.

 

j. Gross Receipts Adjustments:

 

(i) Distributor shall give DWA prompt written notice of all adjustments (e.g.
bad debt) or other changes in any receivables on the books and records of
Distributor or any Distributor Affiliate that affect Gross Receipts hereunder.
DWA shall have the right to approve all adjustments, settlements, rebates,
credits, allowances or refunds granted by Distributor to any Person, which
reduce Gross Receipts.

 

(ii) Notwithstanding the foregoing, in the event that (A) the amount of
cumulative Gross Receipts reported and paid to DWA with respect to a Licensed
Picture is determined by Distributor to be overstated for any reason (e.g.,
returns of Video Devices, refund of advances or security deposits previously
included in Gross Receipts) and (B) Distributor is either required to repay or
refund such overstated Gross Receipts or an amount equal to such overstated
Gross Receipts is deducted from any amounts otherwise payable to Distributor by
a third party, DWA shall be solely responsible for reimbursing Distributor for
such overstated Gross Receipts. Distributor shall have the right to deduct the
amount of such overstated Gross Receipts from any amounts otherwise due to DWA
hereunder. If Gross Receipts otherwise due and payable to DWA in the accounting
period in which such overstated Gross Receipts are refunded or repaid by, or
deducted from, Distributor are insufficient to recoup the full amount of such
overstated Gross Receipts, then DWA shall promptly repay Distributor for any
such unrecouped amounts (less the amount of any Distribution Fees previously
deducted by Distributor thereon) within five (5) Business Days after receipt of
Distributor’s invoice therefor.

 

8.2 Exclusions: Notwithstanding anything herein to the contrary, the following
shall be excluded from Gross Receipts:

 

(i) Amounts collected as taxes or for payment of taxes such as admission, sales,
use or value added taxes;

 

(ii) Receipts from Retained Rights; and

 

(iii) Amounts collected or received by Distributor prior to the Effective Date.

 

8.3 Short Subjects: It is understood and agreed that, except as set forth below,
all revenue derived from the exploitation of trailers or short subjects
exhibited and/or licensed with any Licensed Picture, and all proceeds therefrom
paid to Distributor, any Distributor Affiliate or Subdistributor obligated to
report such proceeds to Distributor, shall be included in Gross Receipts of such
Licensed Pictures. No portion of

 

45



--------------------------------------------------------------------------------

revenue from any Licensed Picture licensed and/or exhibited with a trailer or
short subject shall be deemed to be derived from any trailer or short subject
with a running time of 15 minutes or less, except where inclusion of such a
trailer or short subject is made necessary by Distributor’s, any Distributor
Affiliate’s or any Subdistributor’s obligation to supply a supporting program
for minimum playing time. In the case of any trailer or short subject not
excluded by the preceding sentence, the allocation of revenue therefrom shall be
made in accordance with and subject to the provisions of Section 8.5.c. below.
For the avoidance of doubt, any costs or expenses incurred by Distributor in
connection with the exploitation of trailers or short subjects accompanying
Licensed Pictures shall be deemed Distribution Expenses.

 

8.4 Reserves:

 

a. Except as otherwise expressly provided in Section 8.4.b. below, no reserves
of any kind may be established by Distributor in connection with Gross Receipts,
Distribution Fees, Distribution Expenses, Residuals and Contingent Compensation
or for any other reason.

 

b. Beginning in the last six (6) months of the License Term for each Licensed
Picture, Distributor shall have the right to establish reasonable reserves for
Distribution Expenses reasonably anticipated to be incurred by Distributor
during the remainder of the applicable License Term and for a reasonable period
thereafter, including costs reasonably anticipated to be incurred in connection
with the transition and return of materials to DWA (each an “End of Term
Reserve”). All such End of Term Reserves shall be liquidated and paid pursuant
to the Final Accounting Statement in accordance with Section 8.6.d. below,
together with accrued interest on such amount, if any, of End of Term Reserves
paid to DWA, computed from inception of the End of Term Reserve at the rate
specified in Section 8.6.e. below.

 

8.5 Finance/Audits:

 

a. Advances/Rebates: Distributor shall disclose to DWA and include in Gross
Receipts all Financial Benefit accorded Distributor by any Person, which results
from or is related to Distributor’s services in connection with the Licensed
Pictures or the exploitation of the Distribution Rights hereunder, whether or
not specifically allocated to the Licensed Pictures, including any amounts
received for or in connection with the distribution of Motion Pictures,
including the Licensed Pictures, which are not specifically allocated or
credited to the distribution of specific Licensed Pictures consistent with this
Agreement, provided, however, Distributor shall not be obligated to disclose any
Financial Benefit from transactions that do not involve any Licensed Picture(s)
hereunder. All such Financial Benefit will be allocated to the Licensed Pictures
on a fair and reasonable basis, and in Distributor’s good faith business
judgment taking into account, if applicable, one or more factors such as, among
others, box office performance, cast, and genre. All allocations shall be made
on a nondiscriminatory basis as to the Licensed Pictures, and Distributor shall
not change any current allocation methodology without obtaining DWA’s prior
consent. DWA acknowledges and confirms its agreement to all allocations on the
books and records of

 

46



--------------------------------------------------------------------------------

Distributor as of the Effective Date or set forth in the DWA-approved
Distribution Servicing Agreements and DWA-approved Third Party Service
Agreements. DWA shall have full access to any agreement that provides for any
such Financial Benefit, subject to the confidentiality restrictions contained in
any such agreement.

 

b. Local Currency: Other than amounts which cannot legally be remitted from the
country in which they are earned (“Blocked Currency”), all amounts payable
hereunder shall be paid in the same manner as Distributor receives revenue from
Motion Pictures produced or distributed by Distributor, in either U.S. currency
or the currency of the country where such Gross Receipts are received by
Distributor. Foreign currency amounts received by Distributor and subsequently
paid to DWA in U.S. currency shall be converted, using the same exchange rate
for Distribution Expenses and Gross Receipts, on specified dates of which
Distributor shall notify DWA on an ongoing basis and which shall be the same
dates and rates used for Motion Pictures produced or distributed by Distributor;
provided, if amounts are not converted directly from the foreign currency in
which they were received to U.S. currency (e.g., if intermediary conversion to
any other currency[ies] is utilized), then Distributor shall bear all risk from
fluctuation of such intermediary currencies unless such intermediary conversion
was undertaken at DWA’s direction. Notwithstanding the foregoing, DWA shall have
absolute approval over any currency hedging contracts applicable to the Licensed
Pictures entered into by Distributor or any Subdistributor, and DWA shall have
the right to enter into foreign currency hedging contracts with respect to
amounts due hereunder. In the case of Blocked Currency, DWA shall have the right
to elect from time to time whether to receive some or all of the Blocked
Currency, as it becomes payable hereunder, in the country where it is located or
to make any other arrangements with respect to some or all of the Blocked
Currency as are available to Distributor in the applicable country. To
facilitate DWA’s management of Blocked Currency, Distributor shall specify on
each “Payment Report” (as defined below) all Gross Receipts that are in Blocked
Currency; and upon written instructions from DWA (subject to any and all
limitations, restrictions, laws, rules and regulations affecting such
transaction), Distributor shall deposit Blocked Currency into a bank designated
by DWA in the applicable country, or pay Blocked Currency to any Person
designated by DWA in such country. Such deposits or payments to or for DWA shall
constitute due remittance to DWA, and Distributor shall have no further
responsibility therefor. At DWA’s election, Distributor shall convert Blocked
Currency into U.S. dollars to the same extent and in the same manner and
proportion that Distributor is permitted to convert Blocked Currency derived
from Motion Pictures produced or distributed by Distributor. Solely for purposes
of this Section 8.5.b., Licensed Pictures shall not constitute Motion Pictures
produced or distributed by Distributor.

 

c. Allocations:

 

(i) Without DWA’s prior written approval, Distributor shall not license a
Licensed Picture in a group with other Motion Pictures for Television
Exhibition. If Distributor proposes to include one or more Licensed Pictures in
a group with other Motion Pictures for Television Exhibition and DWA objects to
the terms applicable to the Licensed Picture(s), then notwithstanding DWA’s
objection, Distributor

 

47



--------------------------------------------------------------------------------

shall have the right to consummate such transaction, provided DWA may elect to
exclude the Licensed Picture(s) therefrom. Whenever Distributor makes an
allocation of revenue hereunder with respect to one or more Licensed Pictures
and/or other Motion Pictures, DTV Productions, television programs, trailers or
short subjects, Distributor shall make such allocation in its good faith
business judgment and shall take into account one or more factors such as, among
others, box office performance, cast, prior television allocation and genre, and
in the case of a revenue allocation to trailers and/or short subjects as set
forth in Section 8.3 above, Distributor shall make such allocation taking into
account such factors as, among others, cost and running time.

 

(ii) All allocations of revenue and expenses shall be made on a
nondiscriminatory basis as to the Licensed Pictures, and Distributor shall not
change any current allocation methodology without obtaining DWA’s prior consent.
DWA acknowledges and confirms its agreement to all allocations on the books and
records of Distributor as of the Effective Date or set forth in the DWA-approved
Distribution Servicing Agreements.

 

d. Bonuses:

 

(i) “Bonus Plan” means the payment of any bonuses, compensation or consideration
of any kind (including discretionary bonuses) based upon, tied or related in any
fashion, in whole or in part, directly or indirectly, to revenue generation in
connection with the distribution of Motion Pictures.

 

(ii) “Bonus Plan Participants” means (i) Distributor’s staff and other
employees, and (ii) any other persons or entities rendering services on or in
connection with the distribution of Motion Pictures in general produced or
distributed by Distributor, which persons and entities are eligible to
participate in the Bonus Plan.

 

(iii) To the extent Distributor institutes, maintains or participates in a Bonus
Plan, such Bonus Plan shall be designed and implemented so as not to have an
unfair or harmfully discriminatory impact on the Licensed Pictures, as compared
to Motion Pictures produced or distributed by Distributor. Payments made
pursuant to any Distributor Bonus Plan to any employees of Distributor shall not
constitute Distribution Expenses hereunder and shall be the sole responsibility
of Distributor.

 

e. Electronic Reporting: All revenue and expenses on a per Licensed Picture
basis shall be reported electronically, and DWA shall have full access to all
data pertaining to or generated in connection with the Licensed Pictures,
including all raw data (i.e. data not processed or reduced) whether segregated
as to the Licensed Pictures or generated in connection with data pertaining to
other Motion Pictures. As soon as practicable after the Effective Date,
Distributor shall make available to DWA access to such Information and data as
is required to be provided to DWA pursuant to this Agreement, including access
to daily reports, if any, regarding box office and weekly reports relating to
box office receipts and projected ultimate performance.

 

48



--------------------------------------------------------------------------------

f. Withholding and Corporate Taxes: Distributor shall be entitled to charge
withholding taxes and deduct withholding taxes as a Distribution Expense,
provided, however, in the event Distributor actually receives a rebate of or
reimbursement for any such withholding taxes, Distributor shall be obligated to
credit such amount to Distribution Expenses in the calendar month received. DWA
shall not be responsible for, and Distributor shall indemnify DWA from, any
corporate-level tax or other tax liability which may arise from Distributor’s
distribution of Licensed Pictures in the Territory (other than DWA’s own income
tax liabilities).

 

g. Distributor Owned Businesses: With respect to the distribution of Licensed
Pictures pursuant to this Agreement, any agreement with any theater or theater
chain, or any supplier or other business or entity owned in whole or in part,
directly or indirectly, by Distributor, or any Distributor Affiliate, shall be
fair and reasonable in the marketplace and on an arms-length basis. All such
agreements shall be subject to the accounting, access and audit rights
provisions set forth in Sections 8.6 and 8.7 below.

 

8.6 Accountings:

 

a. On a cumulative and continuous basis, with respect to each Licensed Picture,
Distributor shall first deduct and retain Distribution Fees from Gross Receipts,
as provided in Section 7, and thereafter recoup Distribution Expenses from Gross
Receipts, as provided in Section 6. Distributor shall pay any remaining Gross
Receipts to DWA on a monthly basis no later than the date due and issuance of
the applicable Payment Report (as defined below). Distributor shall furnish to
DWA, on a monthly basis, within 30 days from the end of each calendar month,
revenue and payment detail reports (the “Payment Reports”) in a format approved
by DWA, which format may change from time to time in DWA’s good faith
discretion. Gross Receipts, Distribution Fees, Distribution Expenses and all
other revenue and payment detail shall be reported on an inception-to-date
basis, including all prior inceptions to date information to support current
Payment Reports. Payment Reports shall be dated as of the “Report Closing Date”.
Report Closing Date means the end of the calendar month prior to the date the
Payment Report is due to DWA. The Payment Reports shall, among other things,
indicate with specificity on a country-by-country basis (to the extent available
from Subdistributors) all Gross Receipts received by Distributor for each
Licensed Picture, all Distribution Fees retained from Gross Receipts, all
Distribution Expenses paid for each Licensed Picture and the remaining Gross
Receipts due and payable to DWA. Gross Receipts, Distribution Fees and
Distribution Expenses shall be stated in U.S. Dollars. Each Licensed Picture
shall be separately accounted for hereunder, and the Gross Receipts,
Distribution Fees and Distribution Expenses relating to each Licensed Picture
shall not be cross-collateralized or applied against the Gross Receipts,
Distribution Fees and Distribution Expenses relating to any other Licensed
Picture hereunder. Gross Receipts, Distribution Fees and Distribution Expenses
relating to any Subdistribution

 

49



--------------------------------------------------------------------------------

shall be designated separately. Payment Reports may be corrected, adjusted or
supplemented by Distributor from time to time to reflect adjustments,
uncollectible amounts and errors.

 

b. In addition to the Payment Reports, Distributor shall furnish to DWA, on a
monthly basis, within three (3) Business Days from the end of each calendar
month, revenue reports sufficiently detailed including all pertinent Information
pertaining to Distribution Fees and Distribution Expenses to enable DWA to
record Picture revenue on an accrual basis in accordance with GAAP. Such accrual
based revenue reports shall include all pertinent Information from the
DWA-approved Distribution Servicing Agreements received by Distributor through
the second Business Day of the month, but in no event shall Distributor be
required to include in such accrual based revenue reports Information that is
not available to Distributor under the DWA-approved Distribution Servicing
Agreements.

 

c. Concurrently with DWA’s receipt of each Payment Report, Distributor will pay
to DWA in immediately available funds the amount indicated thereon to be due to
DWA. Gross Receipts received by Distributor or any Distributor Affiliate from a
Subdistributor and received at any time preceding the last three (3) Business
Days of each calendar month shall be accounted for on an interim basis (each an
“Interim Report”). Distributor shall issue each Interim Report within three (3)
Business Days after receipt of the applicable Gross Receipts from a
Subdistributor, and shall concurrently with each Interim Report pay to DWA
amounts, if any, then due after reconciliation of such Interim Report with the
last Payment Report issued to DWA.

 

d. Within one-hundred eighty (180) days following the expiration or termination
of the License Term for a given Licensed Picture, Distributor will prepare and
render to DWA a report (the “Final Payment Report”) for such Licensed Picture
setting forth, in the same form and level of detail as the periodic Payment
Reports provided by Distributor over the course of the License Term for such
Licensed Picture, the following information: (i) the cumulative final Gross
Receipts, Distribution Fees and Distribution Expenses for such Licensed Picture,
(ii) the amount of any unliquidated End of Term Reserve for such Licensed
Picture; and (iii) the net amount payable by Distributor to DWA (or DWA to
Distributor, if applicable) (the “Final Payment Amount”). If the Final Payment
Amount is payable by Distributor to DWA, Distributor shall make payment of such
amount to DWA at the time the Final Payment Report is rendered. If the Final
Payment Amount is payable by DWA to Distributor, DWA shall make payment of such
amount within ten (10) Business Days following delivery of the Final Payment
Report.

 

e. All payments hereunder to DWA or Distributor, as the case may be, shall be
made by wire transfer or such other method as DWA or Distributor, as the case
may be, shall approve. Payments to DWA shall be to DWA or any entity designated
from time to time by DWA. Interest shall be charged on any amount which is not
paid when due (from the date due until the date of payment) hereunder by either
party at the 30-day LIBOR from time to time in effect, plus 100 basis points but
shall be waived if payment of the amount owing is made within five (5) Business
Days after the due date. Such interest shall be paid at the same time as the
associated principal payment shall be made.

 

50



--------------------------------------------------------------------------------

f. DWA shall be entitled to all audit results respecting the Licensed Pictures
as and when received by Distributor, including original audit reports and
supporting materials. Distributor shall audit the Pictures on not less than the
same basis and frequency as it audits Motion Pictures produced or distributed by
Distributor, as performed by internal and external auditors.

 

g. If Distributor is required to incur any new additional direct out-of-pocket
costs or expenses (of which Distributor notifies DWA in advance) solely in order
to re-format any Payment Reports to DWA’s specifications, Distributor shall not
be required to furnish such re-formatted Payment Reports unless DWA preapproves
such costs and expenses and agrees to reimburse Distributor for all such costs
and expenses (subject to appropriate reduction, to be mutually agreed, if and to
the extent the revised format is used for similar reports provided to any Person
other than DWA).

 

8.7 Access and Audit Rights:

 

a. Distributor shall keep full, true and complete records and books of accounts
together with all supporting vouchers, invoices, books of account, computer or
data base information, correspondence and documents relating to the distribution
of the Licensed Pictures hereunder (collectively, “Records”), and maintain, for
a period of seven years following DWA’s receipt of a Payment Report all Records
relevant thereto. Notwithstanding the foregoing, Distributor shall in any event
keep and maintain (or deliver to DWA) all of the above mentioned materials for
any longer period required to complete an open audit for which DWA gives notice
or in the event of an unresolved dispute with any participant or third party
related to a Licensed Picture for which DWA gives notice.

 

b. Distributor grants DWA and its agents, employees and representatives the
right, from time to time at all times during the Term and for a period of
thirty-six (36) months after the later of (i) the expiration of the Term and
(ii) the delivery of the last Payment Report hereunder, upon reasonable prior
notice to Distributor, to examine, audit and take excerpts from and make copies
of any such Records and all other documents related to the distribution of the
Licensed Pictures or to the calculation of amounts due to or from DWA hereunder;
provided, however, transactions will not be subject to audit more than five (5)
years after delivery to DWA of the Payment Report in which such transactions are
initially reported. Notwithstanding the foregoing, DWA shall only be entitled to
confidential third party information to the extent the same is reasonably
necessary to resolve an issue(s) under audit. DWA’s audit rights hereunder shall
include the right to examine and inspect (a) Records pertaining to theatrical
Motion Pictures and DTV Productions produced or distributed by Distributor in
order for DWA to verify the fair and reasonable allocation of any Financial
Benefit to the Licensed Pictures, and (b) all inventory of the Licensed Pictures
in the possession or control of Distributor and any Subdistributors and/or the
duplication, printing and storage facilities used by Distributor. DWA shall have
the right (a) to conduct any audit at

 

51



--------------------------------------------------------------------------------

Distributor’s corporate headquarters and/or at Distributor’s branch offices, and
(b) to obtain supporting documentation through Distributor’s corporate
headquarters’ staff and/or Distributor’s branch offices. DWA shall be solely
responsible for all costs and expenses in connection with such audits, except as
further provided in Section 8.7.c. below.

 

c. If an audit discloses any inaccuracies or discrepancies in the Records with
respect to the distribution of the Licensed Pictures hereunder or the amounts
payable to or from DWA (and either Distributor agrees with the audit findings or
the findings are confirmed by the arbitrator pursuant to Section 24 below), then
Distributor shall cure such inaccuracies and discrepancies within thirty (30)
calendar days following notice thereof. In the event an audit shall uncover a
deficiency (and either Distributor agrees with the audit findings or the
findings are confirmed by the arbitrator pursuant to Section 24 below), as of
the end of the period audited, or for any period of at least six (6) months
during the period audited, in each case equal to or greater than five percent
(5%) of the net amount paid to DWA for the period audited, Distributor shall
immediately pay DWA (i) said deficiency in full, together with interest thereon,
with interest computed at the 30-day LIBOR plus 100 basis points as of the
applicable Payment Report date, computed from the date such amounts were
otherwise due and (ii) all costs and expenses in connection with such audit,
including auditor fees, hotel and travel expenses.

 

d. Subject in all cases to Distributor’s confidentiality obligations, DWA shall
have the right at DWA’s sole expense, to elect (i) to require Distributor to
audit, to the extent of Distributor’s right to conduct such audit, or (ii) to
audit directly, where Distributor may grant such right and to the extent of
Distributor’s right to conduct such audit, the records of any Subdistributor or
party to a DWA-approved Distribution Servicing Agreement or DWA-approved Third
Party Service Agreement pertaining to the Licensed Pictures, provided that such
right may not be assigned to any other Person.

 

e. In the event of an audit, Distributor shall provide DWA and its agents,
employees and representatives with reasonable and suitable physical conditions
in which to conduct such audit, including a desk and chair, telephone, adequate
lighting and suitable ventilation, as well as a copying machine with which to
make copies. Subject to the applicable DWA-approved Distribution Servicing
Agreement or DWA-approved Third Party Service Agreement, Distributor shall cause
each Subdistributor or party to a DWA-approved Distribution Servicing Agreement
or DWA-approved Third Party Service Agreement to comply with the foregoing.

 

f. Each of Distributor, any Subdistributor or party to a DWA-approved
Distribution Servicing Agreement or DWA-approved Third Party Service Agreement
and DWA shall use reasonable efforts to conduct any audit in an expeditious
manner. DWA and Distributor shall mutually agree on an audit schedule pertaining
to the Licensed Pictures. Any audit settlement including the Licensed Pictures
shall be subject to DWA’s prior written approval.

 

52



--------------------------------------------------------------------------------

8.8 Tax Reporting:

 

a. General: Distributor shall supply DWA with such information and/or
documentation available to Distributor as DWA may require in order to take
advantage of any tax credits, deductions, exclusions and/or reductions,
including the Extra-territorial Income Exclusion (“EIE”) that may be available
to DWA in any jurisdiction of the Territory. Distributor shall have no liability
hereunder to DWA with respect to or arising out of such information and/or
documentation or DWA’s ability or inability to take advantage of any such tax
credits, deductions, exclusions and/or reductions, and DWA’s indemnification of
Distributor and related parties set forth in Section 10 below shall apply to any
third party claims by reason of any such tax credits, deductions, exclusions
and/or reductions.

 

b. Records: Distributor shall maintain and provide DWA with access to any books
and records necessary to prepare any federal, state and foreign, if any, tax
filings.

 

c. Tax Filings: Distributor shall be responsible for any foreign tax filings,
such as withholding tax, VAT, etc., and shall indemnify and hold DWA harmless
from any interest, penalties or similar assessments resulting from errors and/or
failures to file any required tax returns.

 

d. Other Tax Information: To the extent such information is in Distributor’s
possession or is available to Distributor, and provided that Distributor is not
prohibited from providing such information to DWA by law, regulation or
contract, Distributor will provide DWA with such additional information as DWA
any request with respect to tax matters, including information required to take
advantage of tax credits and related matters. Such information will be provided
to DWA within five (5) Business Days following DWA’s request therefor.

 

e. Tax Information/Additional Costs: If DWA requires any information and/or
documentation pursuant to this Section 8.8 that is not reasonably available to
Distributor, Distributor shall not be required to supply such information and/or
documentation unless DWA agrees to reimburse Distributor for any additional
direct out-of-pocket costs preapproved by DWA and incurred by Distributor to
supply such information and/or documentation.

 

8.9 Operations:

 

a. Secured Locations: Distributor shall maintain all prints and transfers of the
Licensed Pictures, all other related Tangible Film Materials and all
intellectual property of DWA under Distributor’s control in a secure location at
all times during the Term. At all times hereunder, as between DWA and
Distributor, DWA shall retain sole and exclusive ownership of the copyrights and
all other intellectual property rights in and to the Licensed Pictures and all
Tangible Film Materials, provided Distributor shall own the physical items
constituting Tangible Film Materials created by Distributor in accordance with
this Agreement. Tangible Film Materials shall be held in

 

53



--------------------------------------------------------------------------------

Distributor’s name for the benefit of DWA at each secured location and
laboratory, and DWA shall have unfettered and unrestricted access to any
Tangible Film Materials wherever located, including the right to access such
Tangible Film Materials and any Marketing Materials created or produced by
Distributor to exploit DWA’s Retained Rights.

 

b. Prints/Video Devices: Distributor shall catalog and track (in a manner
acceptable to DWA) all prints, Video Devices, trailers and other advertising
material and implement with DWA’s approval print storage and retrieval
procedures and procedures for the destruction of prints and Video Devices and
for issuance of a certificate of destruction evidencing same.

 

c. Laboratories: DWA shall comply with Distributor’s existing film and
laboratory agreements with Eastman Kodak Company and Technicolor Inc. and
Affiliates, respectively. The Licensed Pictures shall be included in the
foregoing agreements on a nondiscriminatory basis. Such agreements constitute
DWA-approved Third Party Service Agreements and, as such, are subject to the
provisions of Section 4.11. above.

 

d. Dubbing/Subtitling: DWA shall determine in its sole discretion which Licensed
Pictures, if any, shall be subtitled and/or dubbed and shall approve the key
creative elements (e.g., cast and star talent approvals, translations of the
English language version) of dubbing and subtitling the Licensed Pictures and
trailers thereof. Distributor shall manage, implement and service all dubbing
and/or subtitling, including the negotiation and execution of all talent
agreements.

 

e. Documentation: To the extent Tangible Film Materials, Marketing Materials or
any versions of the Licensed Pictures are in the possession of any Person,
Distributor shall provide DWA with any written authorizations, access letters
and permissions required to allow DWA to fully access such materials.

 

f. Security/Anti-Piracy Measures: Except as may be provided in the Universal
Agreement (but only in connection with Theatrical Exhibition in the
International Territory and Home Video Exhibition in the Territory), Distributor
shall maintain (and shall use commercially reasonable efforts to cause or
obligate its Subdistributors to maintain) security and anti-piracy measures
consistent with the highest level of security and anti-piracy measures
maintained for theatrical Motion Pictures and DTV Productions distributed by
Distributor in the applicable portions of the Territory to prevent unauthorized
distribution or copying, or infringement of any of DWA’s rights. If DWA desires
security and anti-piracy measures beyond those provided by Distributor (or its
Subdistributors) per the preceding sentence, it may require Distributor to
provide same (or DWA may make its own third party arrangements for such
services) at DWA’s sole cost and expense. Each party shall immediately notify
the other of any unauthorized copying, distribution, exhibition or other
exploitation of the Licensed Pictures and of any of the infringements or
violations of DWA’s copyrights, trademarks and other rights in the Licensed
Pictures of which such party has knowledge. DWA shall take such actions as it
deems appropriate with respect thereto. To the extent appropriate, Distributor
may

 

54



--------------------------------------------------------------------------------

join in any actions and cooperate (at DWA’s expense) in any litigation or other
proceedings to protect the Licensed Pictures and to prevent unauthorized
distribution or copying, or infringement of any of DWA’s rights. If DWA elects
to proceed alone directly through its own counsel, DWA shall bear the costs
thereof, and DWA shall be entitled to retain any recovery. If DWA does not elect
to proceed as provided in the preceding sentence, Distributor shall have the
right, but not the obligation, to proceed either in DWA’s name or in
Distributor’s name, in which event all recovery reasonably allocated to the
Licensed Pictures shall be included in Gross Receipts and all reasonable, actual
direct third party expenses reasonably allocated to protecting the Licensed
Pictures shall be a Distribution Expense. DWA shall cooperate fully therewith,
and if recovery is through MPAA or MPA actions, any financial recovery shall be
applied consistent with MPAA or MPA practices. To the extent Distributor pays
direct additional costs related to piracy, copyright or trademark infringement
or other violations of DWA’s rights in the Licensed Pictures, such costs (to the
extent pre-approved by DWA), including anti-piracy print coding, MPAA piracy
programs, and other anti-infringement activities, shall be payable by DWA.
Notwithstanding the foregoing, DWA may elect not to have the Licensed Pictures
included in such MPAA, MPA, piracy, copyright or trademark infringement or other
actions.

 

g. Deductibility of Section 8 Costs and Expenses: For the avoidance of doubt,
all actual, direct out-of-pocket costs and expenses incurred by Distributor in
connection with the matters described in this Section 8 shall constitute
Distribution Expenses deductible against applicable Gross Receipts hereunder.

 

Section 9. Representations, Warranties and Agreements

 

a. DWA represents, warrants and agrees that:

 

(i) As of the dates Distributor (A) commences to advertise and/or distribute
each Licensed Picture and (B) commences fulfillment services in connection with
the Home Video Exhibition of each Licensed Picture, there shall be no claims,
liens, encumbrances or licenses in or to the Licensed Picture that would limit
or interfere with the rights hereby granted.

 

(ii) All negatives and other materials to be delivered or made available to
Distributor will be of a quality suitable for the manufacturing of technically
acceptable positive release prints of the Licensed Pictures and trailers
thereof.

 

(iii) Unless DWA notifies Distributor in writing to the contrary, there will be
no restrictions that would prevent Distributor from distributing the Licensed
Pictures consistent with the provisions of this Agreement. Subject to
Distributor’s paymaster obligations with respect to Residuals, there will not be
any payments which must be made by Distributor to any actors, musicians,
directors, writers or other persons who participated in the Licensed Pictures,
or to any union, guild or other labor organization for any right to exhibit the
Licensed Pictures or as compensation in connection with such exhibition or for
any other use of the Licensed Pictures or any of the rights therein and thereto;
provided, that DWA shall not be obligated to supply any

 

55



--------------------------------------------------------------------------------

performing rights license (e.g., SESAC) which may be required in connection with
exhibition of any Licensed Picture, except only to the extent as customary in
the motion picture business for so-called “major” studios. Applicable payments
to performing rights societies (e.g., SESAC), which Distributor is required to
pay, shall be charged as Distribution Expenses hereunder. If DWA has not
supplied all music licenses necessary to Exhibit a Licensed Picture, then
Distributor shall have the option of obtaining the required licenses (and charge
the cost thereof as Distribution Expenses) or to forego distribution of the
Licensed Picture in the affected portion of the Territory until such licenses
are obtained by DWA.

 

(iv) The Licensed Pictures (including any elements thereof) and any material
supplied by DWA to Distributor will not violate or infringe any trademark, trade
name, contract, agreement, copyrights (whether common law or statutory), patent,
literary, artistic, dramatic, personal, private, civil, property, or privacy
right or “moral rights of authors” or any other right, or slander or libel any
Person; provided, that the foregoing shall not apply to any material which is
created by or supplied by Distributor, except to the extent such material
created by or supplied by Distributor incorporates elements from any Licensed
Picture or any elements supplied by DWA to Distributor.

 

(v) It has the full right, power, and authority to enter into and fully perform
this Agreement and to comply with all of its obligations hereunder; DWA is and
will be duly organized and validly existing under the laws of its state of
formation, and is and will be duly qualified to transact business under the laws
of each state where the failure to do so would have a material adverse effect on
either the conduct of its business or its ability to perform this Agreement. DWA
has or at all relevant times hereunder shall have the full, complete and
unfettered rights, power and authority to bind conclusively any and all of its
controlled Affiliates to each and every term, covenant and condition of this
Agreement relating to or involving any of its controlled Affiliates.

 

(vi) All actions taken by DWA in connection with this Agreement shall be taken
in full compliance with all applicable statutory, administrative and/or
court-made laws, rules and regulations of any jurisdiction, and those of any
other governmental body (including those relating or pertaining to the
manufacture, production, distribution, exhibition, sale, advertising, promotion
and other use of intellectual properties and/or consumer products or services).

 

(vii) As of the Effective Date, no litigation, proceeding or claim is pending or
threatened against DWA that is reasonably likely to have a material adverse
effect on DWA’s ability to perform its obligations under this Agreement or any
Distribution Rights relating to the Licensed Pictures.

 

b. Distributor represents, warrants and agrees that:

 

(i) Distributor will not suffer or authorize any lien, encumbrance, pledge or
mortgage (each, a “Lien” hereunder) to attach to any Licensed Picture, including
any Distribution Rights, or to any materials furnished by DWA relating

 

56



--------------------------------------------------------------------------------

to the Licensed Pictures, provided the foregoing shall not apply to any Lien
created, authorized or caused by DWA, including those pursuant to or
contemplated by Section 12. below and any Lien created pursuant to the terms of
any DWA-approved Distribution Servicing Agreement or DWA-approved Third Party
Service Agreement.

 

(ii) No material (including advertising, publicity, promotional, trailers, etc.)
added to the Licensed Pictures or used in connection therewith by Distributor
violates or will violate, or infringes or will infringe, any trademark, trade
name, contract, agreement, copyright (whether common law or statutory), patent,
literary, artistic, dramatic, personnel, private, civil, property, or privacy
right or “moral rights of authors” or any other right, or slander or libel any
Person, provided that the foregoing shall not apply to any material that is
created by or supplied by DWA or incorporates elements from any Licensed
Picture.

 

(iii) Distributor has or will have written agreements with each Subdistributor
hereunder to comply with the terms and conditions of this Agreement. The
foregoing shall not apply to the CJ Agreement, the Kadokawa Agreement, the
Universal Agreement or any of the DWA-approved Distribution Servicing Agreements
listed on Schedule 1 hereto, nor to any DWA-approved Third Party Service
Agreement or any Distribution Servicing Agreement that DWA later approves and
which does not contain such a requirement. Such agreements will be made
available to DWA promptly upon its request.

 

(iv) Distributor has the full right, power, and authority to enter into and
fully perform this Agreement and to comply with all of its obligations
hereunder; Distributor is and will be duly organized and validly existing under
the laws of its state of formation, and is and will be duly qualified to
transact business under the laws of each state where the failure to do so would
have a material adverse effect on either the conduct of its business or its
ability to perform this Agreement. Distributor has or at all relevant times
hereunder shall have the full, complete and unfettered rights, power and
authority to bind conclusively any and all of its controlled Affiliates to each
and every term, covenant and condition of this Agreement relating to or
involving any of its controlled Affiliates.

 

(v) Distributor has not sold, assigned, transferred or conveyed, and will not in
the future sell, assign, transfer or convey to any person any rights, title or
interest in or to any of DWA’s Retained Rights or that is adverse to or in
derogation of any of the Distribution Rights. Distributor has not authorized,
and will not in the future authorize, any person to exercise any of DWA’s
Retained Rights, except as permitted by any DWA-approved Distribution Servicing
Agreement or any DWA-approved Third Party Service Agreement. Distributor has not
exercised any right or taken any action, and will not in the future exercise any
right or take any action, that might derogate from or unfairly compete with any
of DWA’s Retained Rights or the quiet and peaceful possession and enjoyment of
DWA’s Retained Rights. In the exercise of the Distribution Rights and otherwise
in the fulfillment of Distributor’s obligations pursuant to this Agreement,
Distributor will not engage in any act that violates any law, rule, act or
regulations of any governmental authority. All actions taken by Distributor in

 

57



--------------------------------------------------------------------------------

connection with this Agreement shall be taken in full compliance with all
applicable statutory, administrative and/or court-made laws, rules and
regulations of any jurisdiction, and those of any other governmental body
(including those relating or pertaining to the manufacture, production,
distribution, exhibition, sale, advertising, promotion and other use of
intellectual properties and/or consumer products or services).

 

(vi) All consideration to be provided by Distributor pursuant to each third
party business arrangement, including the DWA-approved Distribution Servicing
Agreements and DWA-approved Third Party Service Agreements, to which Distributor
is a party and all of the terms, covenants and conditions provided to be kept or
performed by Distributor pursuant to each such third party business arrangement
will be paid, kept, performed and discharged in full by Distributor unless
excused by the other party thereto or by operation of law. There currently is no
breach or other act of default, and in the future there will be no breach or
other act of default by Distributor under any of such third party business
arrangements, that would have a material adverse affect on Distributor’s
business or its ability to perform under this Agreement. Subject to any
limitations and restrictions contained in the DWA-approved Distribution
Servicing Agreements or the DWA-approved Third Party Service Agreements,
Distributor is not a party to any third party business arrangement that will
conflict with any of DWA’s approval rights, and Distributor has the full right,
power and authority in all of its third party business arrangements to comply
fully with all of DWA’s approvals and rights as set forth in this Agreement.

 

(vii) As of the Effective Date, no litigation, proceeding or claim is pending or
threatened against Distributor that is reasonably likely to have a material
adverse effect on Distributor’s ability to perform its obligations under this
Agreement, the Distribution Rights with respect to the Licensed Pictures, or on
any of DWA’s Retained Rights.

 

Section 10. Indemnity.

 

a. Indemnity Obligations: Each party (“Indemnitor”) shall at its own cost and
expense indemnify, defend and hold the other party, its and their parents and
affiliates, and their respective employees, agents, managers, subdistributors,
directors and shareholders (collectively, “Indemnitee”) harmless from and
against any and all loss, liability or expense resulting from any claim, demand
or suit which may be made or brought against Indemnitee by reason of any claim
by any third party that (a) (i) a Licensed Picture, or any element thereof,
including the sound and music synchronized therewith; (ii) any material
(including advertising, publicity, promotional trailers, etc.) added to the
Licensed Picture or used in connection therewith, to the extent any of the above
are supplied by or at the request or direction of or on behalf of Indemnitor, or
to the extent any of the above are added by the Indemnitor without Indemnitee’s
knowledge, violates or infringes upon the trademark, trade name, patent,
copyright, literary, dramatic, musical, artistic, personal, private, publicity,
civil, property or contract right, right of privacy, the moral rights of authors
or any other right of any Person; or (b) notwithstanding anything to the
contrary contained in Section 11.1.e., a breach of any representation, warranty
or agreement by the Indemnitor hereunder. Notwithstanding the

 

58



--------------------------------------------------------------------------------

foregoing, DWA shall so indemnify Distributor and the other Distributor
Indemnitees as set forth above with respect to third party claims arising out of
material created by or supplied by Distributor to the extent such claims are
based upon elements from any Licensed Picture incorporated in such material, or
any material supplied by DWA to Distributor and used by Distributor in a manner
authorized by DWA. Distributor will not be entitled to any indemnity hereunder
to the extent that losses arise or result because Distributor fails to withdraw
any Licensed Picture which is the basis of any such claim from distribution
promptly as, when and to the extent so instructed by DWA; however, Distributor
will be entitled to an indemnity hereunder if Distributor honored an instruction
from DWA not to withdraw such Licensed Picture from distribution.
Notwithstanding the foregoing, (a) in no event will DWA or any DWA Indemnitor be
required to indemnify Distributor or any Distributor Indemnitee, for any claim,
demand or suit which may be made or brought against Distributor or any
Distributor Indemnitee for the satisfaction of any of the following: (i) the
Advance (as defined in the Universal Agreement) owed by Distributor to Universal
under the Universal Agreement, including any Advance amounts scheduled to be
forgiven by Universal that are not forgiven, but excluding any portion of the
Advance, including any Animation Advance Amount, expressly assumed by DWA
pursuant to the Interparty Agreement dated as of             , 2004 among
Distributor, DWA and Universal, (ii) resulting from the acceleration of the
Distributor’s Class U, Class T/T or Class K limited liability company interests,
or (iii) related to subordinated debt issued by Distributor to Home Box Office
that is not expressly assumed by DWA as scheduled in the Separation Agreement
(collectively, the “Distributor Excluded Liabilities”), and (b) in no event will
Distributor or any Distributor Indemnitor be required to indemnify DWA or any
DWA Indemnitee for any claim, demand or suit which may be made or brought
against DWA or any DWA Indemnitee for the satisfaction of any of the following:
(i) any portion of the Advance, including any Animation Advance Amount,
expressly assumed by DWA, or (ii) any portion of the subordinated debt issued by
Distributor to Home Box Office that is expressly assumed by DWA (as scheduled in
the Separation Agreement)(collectively, the “DWA Excluded Liabilities”).

 

b. Insurance: DWA shall maintain and cause Distributor to be added as an
additional insured (without responsibility for premiums or deductibles) with
respect to the Licensed Pictures under DWA’s Errors and Omissions policy (to the
extent commercially available) pertinent to exhibition of the Licensed Pictures
in the Territory. Such policy shall be for a term, in amounts and containing a
deductible and notice provision as is customary in the motion picture industry.
All such insurance coverage shall be primary to any other coverage maintained by
Distributor. Upon request by Distributor, DWA shall promptly forward to
Distributor Certificates of Insurance evidencing DWA’s coverage. Notwithstanding
the foregoing, DWA may elect in its sole discretion to self-insure. Distributor
shall be fully responsible for the loss or destruction of any Licensed Pictures,
Tangible Film Materials or Marketing Materials in Distributor’s possession or
control, unless and to the extent that the negligent or wrongful conduct of DWA
and/or a third party with whom DWA contracts directly results in such loss or
destruction (and further provided that such negligent or wrongful conduct is not
of the type for which Distributor would be responsible under industry customs).
The Licensed Pictures shall be covered, and DWA shall be added as an additional
insured (without

 

59



--------------------------------------------------------------------------------

responsibility for premiums or deductibles), under Distributor’s property,
casualty and liability insurance; and, with respect to advertising materials
created by Distributor, Distributor shall maintain errors and omissions
insurance (to the extent commercially available), and the proportionate cost of
such errors and omissions insurance shall be a Distribution Expense hereunder.
All such insurance coverage shall be primary to any other coverage maintained by
DWA. Upon request by DWA, Distributor shall promptly forward to DWA Certificates
of Insurance evidencing Distributor’s coverage.

 

Section 11. Default; Remedies and Termination

 

11.1 Default: A party shall be deemed in default of this Agreement upon the
happening of any of the following:

 

a. Such party fails to make any payment when due hereunder or to render any
statement when required hereunder. The defaulting party shall have five (5)
Business Days to cure such default after receiving written notice from or on
behalf of the non-defaulting party that such payment or statement has not been
made or rendered within the required time;

 

b. Such party, or any Affiliate of such party: (i) commences a voluntary case or
proceeding with respect to any or all of its assets or business under any
Bankruptcy Law; (ii) is the subject of an involuntary case or petition with
respect to any or all of its assets or business under any Bankruptcy Law and the
involuntary case or petition is not dismissed or withdrawn within 30 days after
its filing; (iii) consents to the commencement or pendency of a case or
proceeding with respect to any or all of its assets or business under any
Bankruptcy Law; (iv) seeks the appointment of a trustee, receiver, liquidator or
other custodian of any or all of its assets or business under any Bankruptcy
Law; (v) consents to the appointment of a trustee, receiver, liquidator or other
custodian of any or all of its assets or business under any Bankruptcy Law; (vi)
is the subject of an order of any court, agency or other governmental authority
directing the appointment of a trustee, receiver, liquidator or other custodian
of any or all of its assets or business under any Bankruptcy Law; (vii) seeks an
order from any court, agency or other governmental authority directing the
liquidation, sale, rehabilitation, reorganization or other disposition of any or
all of its assets or business; (viii) is the subject of any order of a court,
agency or other governmental authority directing the liquidation, sale
rehabilitation, reorganization or other disposition of any or all of its assets
or business; (ix) is, or admits that it is, generally not paying its debts as
the debts become due; (x) is, or admits that it is, insolvent; or (xi) makes an
assignment of any or all of its assets or business for the benefit of its
creditors. For purposes of this paragraph, “Bankruptcy Law” means: the United
States Bankruptcy Code (11 U.S.C. § 101 et seq); and all other liquidation,
dissolution, rehabilitation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, extension, rearrangement, receivership,
insolvency, reorganization or any other similar debtor relief laws of any
applicable jurisdiction from time-to-time in effect that affects the rights of
creditors generally;

 

c. Any Licensed Picture or any material portion thereof is attached or levied
upon as a consequence of the action or inaction of such party in violation of
its representations or warranties hereunder, and such attachment or levy has a
material adverse effect on the licensing, distribution or exploitation of the
Licensed Picture, and the same is not released or dissolved within thirty (30)
days thereafter;

 

60



--------------------------------------------------------------------------------

d. Substantially all of the assets of such party are attached or levied upon and
the same is not released or dissolved within thirty (30) days thereafter;

 

e. Such party otherwise is in breach of a material provision of this Agreement,
including a breach of any material representation or warranty hereunder that has
a material adverse effect on the licensing, distribution or exploitation of the
Licensed Pictures hereunder. For the avoidance of doubt, violation of a third
party right (as set forth in Sections 9.a.(iv) and 9.b.(ii), or violation of any
other representation or warranty in Section 9. above that does not have a
material adverse effect on the licensing, distribution or exploitation of the
Licensed Pictures hereunder, shall not constitute a default pursuant to this
Section 11., provided the indemnity obligations in Section 10.a. shall be fully
applicable to the representations, warranties and covenants set forth in Section
9. The party in breach shall have five (5) Business Days to cure such breach
after receiving written notice of such breach from or on behalf of the
non-breaching party or, if a cure cannot reasonably be effected within such
period, such party must begin to cure such breach within five (5) Business Days
and to prosecute the same diligently thereafter;

 

f. In the case of Distributor: Distributor is in breach or default under any
DWA-approved Distribution Servicing Agreement or a Third Party Service
Agreement, and such breach or default has or will have a material adverse affect
on Distributor’s ability to distribute the Licensed Pictures in accordance with
this Agreement; or

 

g. In the case of DWA: If DWA fails to Deliver an Accepted Additional Picture or
a Prospective Qualified Picture solely due to the fact that such Motion Picture
was either abandoned by DWA or sold, licensed or otherwise alienated in
accordance with and as permitted by Section 3.1.b. above and Distributor had
theretofor incurred Distribution Expenses or bona fide binding commitments for
Distribution Expenses in connection with such Motion Picture, provided that
Distributor’s sole remedy for DWA’s failure to Deliver in the aforementioned
circumstances shall be to require DWA (and DWA shall be obligated) to repay to
Distributor all such Distribution Expenses, together with interest on such paid
amounts calculated at the rate specified in Section 8.6.e. If DWA fails to
Deliver such Accepted Additional Picture, or Prospective Qualified Picture, DWA
shall retain all Distribution Rights thereto subject to the terms of this
Agreement, including Distributor’s right to obtain an exclusive license of the
Distribution Rights in accordance herewith.

 

Notwithstanding anything to the contrary contained in this Section 11., if there
is any matter giving rise to a right of termination hereunder which is then the
subject of a Good Faith Dispute, (i) no party shall be considered in default of
this Agreement with respect to such matter during the pendency thereof, (ii) no
party shall attempt to terminate this Agreement or any of the Distribution
Rights licensed hereunder during the pendency thereof with respect to such
matter, (iii) each party shall continue to perform its obligations in accordance
with the terms hereof, and (iv) the cure periods provided herein above shall
toll and be available following the resolution of such Good Faith Dispute
(whether resolved by mutual agreement, arbitration or otherwise).

 

61



--------------------------------------------------------------------------------

11.2 Remedies and Termination:

 

a. DWA Termination Right.

 

(i) In the event of a default by Distributor (as determined pursuant to Section
11.1. above), DWA shall have the right to terminate this Agreement, including
the right (but not obligation) (x) to order the immediate cessation of any or
all distribution of the Licensed Pictures and the immediate return of any or all
Tangible Film Materials (in accordance with Section 15 below), or (y) at DWA’s
election, to terminate the Output Term but require Distributor to continue
distribution in accordance with the terms of this Agreement (subject to Sections
11.2.c. and 11.2.d. below) of some or all Licensed Pictures previously delivered
and either in release or ready for release as and for the duration of the
applicable License Term. In the event Distributor is permitted to continue
distributing some or all of the previously delivered Licensed Pictures,
Distributor will remain obligated to make all accountings and payments set forth
herein with respect to such Licensed Pictures, and Distributor and DWA shall
continue to perform all of their respective other obligations hereunder with
respect to such Licensed Pictures.

 

(ii) In the event:

 

(A) Both David Geffen and Steven Spielberg cease to be employees of Distributor
and cease to be meaningfully involved (whether as an employee, consultant, or
otherwise) in the management or oversight of Distributor’s Motion Picture
distribution business (the “Principals Departure”); or

 

(B) A “Distributor Change of Control” occurs as hereinafter defined. Distributor
Change of Control means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, of equity interests in Distributor
representing more than 35% of either the aggregate ordinary voting power or the
aggregate equity value represented by the issued and outstanding equity
interests in Distributor, whether pursuant to merger, consolidation, issuances
by Distributor of equity securities or otherwise by any Person or group (within
the meaning of Section 13(d) (3) or 14 (d) (2) of the Securities Exchange Act of
1934, as amended), (b) the sale of all or substantially all of the property,
business or assets of Distributor or of its Motion Picture studio division to
any Person (excluding internal reorganizations and transactions effected to
reconstitute Distributor as a corporation), or (c) the liquidation of
Distributor;

 

then, except in the case of an assignment to Universal or to a Successor Entity
pursuant to Section 17. below, upon notice to Distributor, DWA shall have the
right to terminate this Agreement as provided in Section 11.2.a.(i) above. Such
termination notice must be served within sixty (60) days from DWA obtaining
knowledge of such event and shall be effective thirty (30) days after service
thereof, provided that with respect to the occurrence of the Principals
Departure, Distributor shall have a minimum of fifteen (15)

 

62



--------------------------------------------------------------------------------

days to suggest a replacement of comparable stature in the theatrical Motion
Picture industry to fulfill the duties then being rendered by such departed
persons. DWA shall have the absolute right in its sole discretion to reject the
suggested replacement and terminate this Agreement in accordance with the terms
hereof.

 

b. Distributor Termination Right.

 

(i) In the event of a default by DWA (as determined pursuant to Section 11.1.
above), Distributor shall have the right to terminate this Agreement, including
the right (but not the obligation) to immediately cease distribution and
exploitation of the Licensed Pictures and to immediately deliver to DWA any and
all Tangible Film Materials (in accordance with Section 15 below) relating
thereto to DWA, at DWA’s sole cost and expense.

 

(ii) In the event DWA fails to Deliver to Distributor three (3) Qualified
Pictures during the initial five (5) years of the Output Term, six (6) Qualified
Pictures during the initial ten (10) years, if applicable, of the Output Term,
nine (9) Qualified Pictures during the initial fifteen (15) years, if
applicable, of the Output Term, or twelve (12) Qualified Pictures during the
initial twenty (20) years, if applicable, of the Output Term, then Distributor
shall have the right to (A) terminate this Agreement, including the right (but
not the obligation) to immediately cease distribution and exploitation of the
Licensed Pictures and to immediately deliver to DWA any and all Tangible Film
Materials (in accordance with Section 15 below) relating thereto to DWA, at
DWA’s sole cost and expense; provided, in the event of such termination,
unrecouped Distribution Expenses as of the date of termination shall remain
nonrecourse as to DWA and shall be recouped by Distributor solely from Gross
Receipts in accordance with this Agreement, or (B) terminate only the Output
Term and continue the distribution (in accordance with the terms of this
Agreement) of Licensed Pictures Delivered prior to the date of termination.

 

c. Existing Third Party Agreements. Subject to the provisions of this Section
11.2.c., notwithstanding the expiration or termination of this Agreement, or the
Output Term or the License Term of each Licensed Picture hereunder, Distributor
shall have the right to honor all then-existing contractual commitments with
respect to current and prospective Licensed Pictures. DWA shall cooperate with
Distributor and, at Distributor’s request and expense, shall take such actions
that are reasonably necessary or desirable to ensure that Distributor is able to
perform its obligations under all then-existing contractual commitments with
respect to current and prospective Licensed Pictures. Notwithstanding any other
provision in this Agreement, the continuation of this Agreement or any such
extension of this Agreement, or the Output Term or the License Term of any
Licensed Picture as contemplated by this Agreement in connection with any
DWA-approved Distribution Servicing Agreements and Third Party Service
Agreements shall be expressly subject to and conditioned upon Distributor
continuing to pay DWA all amounts required to be paid to DWA pursuant to this
Agreement and Distributor continuing to perform all of its other obligations
hereunder in accordance with the terms hereof with respect to such DWA-approved
contractual commitments. Subject to the foregoing:

 

63



--------------------------------------------------------------------------------

(i) Irrespective of any termination pursuant to this Section 11, this Agreement,
solely as it relates to those Distribution Rights subject to DWA-approved
Distribution Servicing Agreements and Third Party Service Agreements, shall
remain in place and such Distribution Rights shall continue to be licensed to
Distributor hereunder and in accordance with the terms of this Agreement until
the expiration of each DWA-approved Distribution Servicing Agreement or Third
Party Service Agreement, as applicable; provided, Distributor may elect to waive
its Distribution Fee, in which event the last sentence of Section 7.1 above
shall not apply. Distributor shall have the right to endeavor to cause its
Subdistributors and any Person to release Distributor from its obligations under
the applicable DWA-approved Distribution Servicing Agreement(s) and Third Party
Service Agreement(s) with respect to the Licensed Picture and to enter into a
direct agreement(s) with DWA with respect thereto. If any such Subdistributor or
Person is willing to enter into a direct agreement with DWA, on terms and
conditions no less favorable to DWA than those contained in the DWA–approved
Distribution Servicing Agreement or Third Party Service Agreement, as
applicable, DWA shall be obligated to enter into such agreement with such
Subdistributor or Person.

 

(ii) The parties acknowledge that the termination of this Agreement shall not
automatically terminate the DWA-approved Distribution Servicing Agreements or
the Third Party Service Agreements then in effect, including licenses
authorizing Television Exhibition during the License Term. Each DWA-approved
Distribution Servicing Agreement and Third Party Service Agreement shall
terminate with respect to the Licensed Pictures and the Distribution Rights
subject thereto in accordance with the terms thereof, unless any such agreement
terminates by its terms concurrently with termination of this Agreement.

 

d. Continuation of Distribution Fees and Distribution Expenses. For the
avoidance of doubt, Distributor shall remain entitled to charge its Distribution
Fees and recoup its Distribution Expenses on Licensed Picture(s) for any period
during which the subject Distribution Rights are licensed to and serviced by
Distributor.

 

e. Further Documents. On expiration or other termination of each License Term,
or the Term, Distributor will immediately execute such quitclaims and other
documents as DWA’s counsel deems necessary or advisable to evidence the
termination of the Distribution Rights with respect to each Licensed Picture.

 

f. Remedies Not Exclusive. The foregoing rights and remedies are in addition to
and not in lieu of or in derogation of the rights and remedies otherwise
available to Distributor or to DWA in the event of default by the other party.

 

11.3 Special Termination Right: In the event (i) the Universal Agreement expires
or is terminated by either party thereto; or (ii) Distributor ceases to be
engaged in the theatrical distribution business in the Domestic Territory (and
therefore ceases to directly release for Theatrical Exhibition Motion Pictures
produced or acquired by Distributor) and Theatrical Exhibition rights in the
Domestic Territory to Licensed

 

64



--------------------------------------------------------------------------------

Pictures hereunder are not assigned or sublicensed to Universal pursuant to
Section 17. below, then, in either event, each of DWA and Distributor shall have
the right to terminate this Agreement (subject to the applicable provisions of
Section 11.2.c. above) upon the provision of notice to the other party as
hereinafter provided.

 

a. In the case of clause (i) above, to be effective, such notice must be given
within (90) days of the termination of the Universal Agreement, and
notwithstanding termination of this Agreement by either party, DWA shall have
the right (but not the obligation) to order the immediate cessation of any or
all distribution of the Licensed Pictures (subject to Section 11.2.c.) and the
immediate return of all Tangible Film Material and Marketing Materials or, at
DWA’s election, require Distributor to continue distribution (subject to
Sections 11.2.c. and 11.2.d.) of some or all of the Licensed Pictures delivered
to Distributor and either in release or scheduled for release as of the date of
such notice (and actually released within 180 days of such notice), as and for
the duration of the initial period of Theatrical Exhibition and for the initial
period of Home Video Exhibition (not to exceed 180 calendar days) in each
country within the Territory, subject to all times to all otherwise applicable
provisions of this Agreement regarding the replacement or substitution of a
DWA-approved Distribution Servicing Agreement.

 

b. In the case of clause (ii) above, Distributor shall be obligated to provide
DWA with not less than 180 calendar days notice of Distributor’s intention to
cease operating its theatrical distribution business in the Domestic Territory
and terminate this Agreement effective upon expiration of the notice period. DWA
shall have the right at any time after receipt of such notice from Distributor
to terminate this Agreement and shall have the right (but not the obligation) to
order the immediate cessation of any or all distribution of the Licensed
Pictures (subject to Section 11.2.c.) and the immediate return of all Tangible
Film Material and Marketing Materials or, at DWA’s election, require Distributor
to continue distribution (subject to Sections 11.2.c. and 11.2.d.) of some or
all of the Licensed Pictures delivered to Distributor and either in release or
scheduled for release as of the date of such notice, as and for the duration of
the initial period of Theatrical Exhibition and for the initial period of Home
Video Exhibition (not to exceed 180 calendar days) in each country within the
Territory, provided Distributor’s obligation to so continue to exploit the
Licensed Pictures shall cease upon expiration of the aforementioned 180 calendar
days’ notice period.

 

c. Any termination of this Agreement pursuant to Section 11.2.a.(ii), Section
11.2.b.(ii) or this Section 11.3 shall not constitute a breach of, or default
under, this Agreement and neither party shall have any liability to the other
solely on account of such termination.

 

Section 12. Mutual Security Agreements and Documents.

 

12.1. Security Interest to Distributor: Subject to the terms and conditions
hereof, DWA will grant and assign to Distributor, pursuant to a security
agreement to be executed concurrently herewith, a security interest in and to,
and copyright mortgage on, (a) the Distribution Rights in and to the Licensed
Pictures, (b) all of DWA’s rights

 

65



--------------------------------------------------------------------------------

hereunder with respect to the Licensed Pictures (including the right to receive
monies, but specifically excluding the Retained Rights), and (c) each of the
following, but only to the extent necessary for Distributor to Exploit the
Distribution Rights in accordance with this Agreement: (i) Tangible Film
Materials, (ii) Marketing Materials, (iii) underlying literary and music
materials, (iv) the Licensed Marks, and (v) the copyright and all registrations,
renewals and extensions thereof, (the “DWA Collateral”) in order to secure the
performance of DWA’s obligations and Distributor’s rights under this Agreement
(the “DWA Secured Obligations”). The security interest and copyright mortgage
granted by DWA hereunder will be entitled to priority over all other security
interests in the DWA Collateral, subject to the security interests in favor of
lenders or financial institutions providing financing for DWA’s general
corporate purposes and the security interest of HBO in the United States pay
television rights to certain Licensed Pictures (each, a “DWA Senior Secured
Party”). DWA will execute and file or record, as appropriate, any other security
agreements, UCC financing statements, copyright mortgages and other documents,
instruments or agreements reasonably necessary to evidence, perfect, and
preserve the security interest and copyright mortgage granted to Distributor
hereunder, and Distributor will have all rights and remedies of a secured party
pursuant to applicable law. The granting of the security interest and copyright
mortgage hereunder by DWA does not violate the rights of any third party under
any agreement with DWA, judgment, statute or otherwise, and does not require the
prior consent of any third party, except each DWA Senior Secured Party. DWA will
endeavor in good faith to obtain the requisite consent of each DWA Senior
Secured Party. For the avoidance of doubt, the granting of the security interest
and copyright mortgage hereunder by DWA shall not alter or amend the provisions
of Section 6.1 that require Distributor to recoup Distribution Expenses on a
Licensed Picture-by-Licensed Picture basis or otherwise alter or amend the
Licensed Picture-by-Licensed Picture accounting obligations under Section 8;
provided, however, the foregoing shall not in any way alter, impair, amend,
abrogate or otherwise affect any of Distributor’s rights and remedies as a
secured party hereunder or under applicable law in the event of any breach by
DWA of any DWA Secured Obligation. The grant of the security interest and
copyright mortgage by DWA hereunder with respect to any Licensed Picture shall
be effective upon the later of (i) the first date upon which the requisite
consent of each DWA Senior Secured Party shall have been obtained, and (ii)
commencement of the License Period with respect to such Licensed Picture.

 

12.2 Security Interest to DWA: Distributor will grant and assign to DWA,
pursuant to a security agreement to be executed concurrently herewith, a
security interest in and to, and copyright mortgage on, the Distribution Rights
in and to each Licensed Picture and Distributor’s rights in and to the Gross
Receipts, Distribution Fees, Distribution Expenses, the Tangible Film Materials,
the Marketing Materials, the DWA-approved Distribution Servicing Agreements and
Third Party Service Agreements and related assets (collectively, the
“Distributor Collateral”) in order to secure all of Distributor’s obligations to
DWA hereunder. The security interest and copyright mortgage granted hereby will
be entitled to priority over all other security interests in the Distributor
Collateral, including the security interests in favor of the lenders providing
financing for Distributor’s general corporate purposes pursuant to the Credit
Agreement among Distributor and such lenders dated as of October     , 2004
(except to the extent the security interests in favor of such lenders relate to
the Distribution Fees and

 

66



--------------------------------------------------------------------------------

Distribution Expenses owed to the Distributor), but excluding (i) the security
interest of HBO in the United States pay television rights to certain of the
Licensed Pictures, and (ii) the security interest, if any, in favor of Steven
Spielberg, Amblin’ Entertainment, Inc. and other entities owned or controlled by
Steven Spielberg in the Distributor Collateral, to secure Distributor’s
performances of certain indemnity obligations thereto. Distributor will execute
and file or record, as appropriate, any other security agreements, UCC financing
statements, copyright mortgages and other documents, instruments or agreements
reasonably necessary to evidence, perfect, and preserve the security interest
and copyright mortgage granted to DWA hereunder, and DWA will have all rights
and remedies of a secured party pursuant to applicable law. The granting of the
security interest and copyright mortgage hereunder by Distributor does not
violate the rights of any third party under any agreement with Distributor,
judgment, statute or otherwise, and does not require the prior consent of any
third party, except HBO (“Distributor Senior Secured Party”). Distributor will
endeavor in good faith to obtain the requisite consent of the Distributor Senior
Secured Party. The grant of the security interest and copyright mortgage by
Distributor hereunder with respect to any Licensed Picture shall be effective
upon the later of (i) the first date upon which the requisite consent of the
Distributor Senior Secured Party shall have been obtained, and (ii) commencement
of the License Period with respect to such Licensed Picture.

 

12.3 Intercreditor Arrangements: DWA and Distributor will endeavor in good faith
to cause each DWA Senior Secured Party and the Distributor Senior Secured Party
to enter into appropriate intercreditor agreements among DWA, Distributor, each
DWA Senior Secured Party and the Distributor Senior Secured Party with respect
to their respective security interests in the DWA Collateral and the Distributor
Collateral.

 

Section 13. Copyright.

 

13.1 Protection and Notice: DWA at its sole expense shall take all actions
reasonably sufficient to secure copyright protection for the Licensed Pictures.
Distributor will cooperate as reasonably required by DWA in connection with
actions undertaken by DWA to protect and enforce copyrights, trademarks, etc.
DWA shall include in the Licensed Pictures as delivered to Distributor a
copyright notice in conformity with the laws of the United States and the
Universal Copyright Convention designating as copyright proprietor such entity
as DWA shall determine. As a condition to the right of public distribution
licensed to Distributor hereunder, such copyright notice shall appear on all
copies of any Licensed Picture distributed hereunder.

 

13.2 Notice of Claims; Infringements: Distributor and DWA shall promptly notify
the other of any claims against or violations or infringement of any of
Distribution Rights hereunder, or of any claim against any copyright with
respect to any Licensed Picture, which come to such party’s attention.
Distributor, at DWA’s instruction and at DWA’s sole cost and expense, shall take
all reasonable steps by action at law or otherwise to prevent any unauthorized
exhibition or distribution of the Licensed Pictures in violation of the rights
granted to Distributor hereunder or to prevent impairment, encumbrance or
infringement of any Distribution Rights hereunder or of the copyright.

 

67



--------------------------------------------------------------------------------

Section 14. Ownership. Subject to the rights expressly licensed to Distributor
herein, as between DWA and Distributor, DWA shall be the sole and exclusive
owner of all rights, title and interest in and to the Licensed Pictures at all
times. DWA’s ownership includes all copyrights, trademarks, patents, titles,
designs, artwork, characters, stills, drawings, literary material, film
materials, computer models, logos, stories, plots and any other intellectual
properties and rights in, to, or arising out of the Licensed Pictures or any
element thereof regardless of whether created by DWA or by any other person on
DWA’s behalf. Distributor shall not have any ownership or security interest in,
lien on, or other creditor’s rights with respect to the Licensed Pictures, any
elements or components thereof (excluding only Distributor’s ownership of the
Tangible Film Materials created or produced by Distributor in accordance with
this Agreement), the Retained Rights and any revenue derived from exploitation
of the Retained Rights, any of the literary, dramatic, musical or other
materials upon which the Licensed Pictures are based or which are contained in
the Licensed Pictures, or any of the copyrights, trademarks, computer models,
design patents, technology or similar or analogous rights in or to the Licensed
Pictures or any of the foregoing.

 

Section 15. Inventory of Materials.

 

15.1 Return / Destruction of Tangible Film Materials. Subject to Section 15.2.
below, upon expiration or termination of (i) each License Term, or (ii) this
Agreement, all Tangible Film Materials relating to the applicable Distribution
Rights and Licensed Picture(s) shall become the property of DWA, free and clear
of all claims, liens, encumbrances or other interests. Within sixty (60) days
after the expiration or termination of each License Term, Distributor shall
furnish DWA with a complete written inventory with respect to each Territory,
listing all Tangible Film Materials then in the possession or under the control
of Distributor, a Distributor Affiliate, a Subdistributor or any Person pursuant
to a DWA-approved Distribution Servicing Agreement or Third Party Service
Agreement. Within thirty (30) days following DWA’s receipt of the foregoing
written inventory, DWA shall notify Distributor in writing regarding which of
the Tangible Film Materials listed in such written inventory are to be delivered
to DWA and which of the Tangible Film Materials listed in such written inventory
are to be destroyed. Further in this regard:

 

a. If designated by DWA, Distributor shall deliver to DWA (within thirty [30]
days following receipt of notice from DWA as set forth above) all Tangible Film
Materials that are then within the possession or under the control of
Distributor, a Distributor Affiliate, a Subdistributor or any Person pursuant to
a DWA-approved Distribution Servicing Agreement. Distributor’s direct third
party costs of complying with this Section 15.1.a. shall be included in
Distribution Expenses, provided such delivery shall be at Distributor’s sole
cost and expense in the event of termination for a Distributor default.

 

b. Unless designated otherwise by DWA, all or any portion of the Tangible Film
Materials set forth in Distributor’s written inventory that DWA has not
instructed Distributor to deliver to DWA shall be destroyed. Distributor shall
furnish DWA (within thirty [30] days following receipt of notice from DWA as set
forth above)

 

68



--------------------------------------------------------------------------------

with an affidavit of such destruction, and shall furnish such additional
verification of such destruction as DWA shall designate. Distributor’s direct
costs of complying with this Section 15.1.b. shall be included in Distribution
Expenses, provided such destruction shall be at Distributor’s cost and expense
in the event of termination for a Distributor default.

 

c. With respect to Distributor’s then existing inventory of Video Devices, DWA
shall have the option, in its sole discretion, to either: (i) permit Distributor
to sell off its then-existing inventory of DWA Video Devices upon the same terms
and conditions as provided herein for a period not to exceed 180 calendar days
following such termination date (subject to appropriate adjustments to outside
date for Distributor’s provision of the Final Payment Report for the applicable
Licensed Picture); (ii) require Distributor to deliver its then-existing
inventory of DWA Video Devices and all related materials to DWA (such delivery
to be at Distributor’s sole cost and expense in the event of a termination for a
Distributor default, otherwise such delivery shall be at DWA’s sole cost and
expense); (iii) immediately destroy or demagnetize Distributor’s then-existing
inventory of DWA Video Devices (such destruction to be at Distributor’s cost and
expense in the event of a termination for a Distributor default, otherwise such
destruction shall be at DWA’s sole cost and expense), in which event Distributor
shall promptly (but in no event more than ten (10) Business Days following
destruction or demagnetization) furnish DWA with certificates of destruction or
proof of demagnetization, as the case may be; or (iv) any reasonable combination
of the foregoing. In addition, Distributor shall promptly provide DWA with a
list of all outstanding orders for DWA Video Devices.

 

15.2 Post License Term Collections / Returns: Notwithstanding the expiration of
the License Term for a given Licensed Picture, for a period of six (6) months
thereafter Distributor shall continue to use its commercially reasonable best
efforts to continue to collect all Gross Receipts and shall process and
administer any returns of Video Devices of such Licensed Picture sold to video
suppliers and/or video retailers but returned during such period. For the
avoidance of doubt, Distributor shall remain entitled to take a Distribution Fee
on, and recoup its Distribution Expenses in connection with, any such Gross
Receipts and shall be entitled to recoup its Distribution Expenses in connection
with returns of Video Devices. DWA and Distributor shall cooperate fully and in
good faith with each other to achieve a smooth transition at the end of the
License Term, and DWA shall request that any successor distributor do so as
well.

 

Section 16. Force Majeure. Neither party shall be liable to the other because of
any failure to perform hereunder caused by any cause beyond its control,
including fire, earthquake, flood, epidemic, accident, explosion, casualty,
strike, lockout, labor controversy, riot, civil disturbance, act of a public
enemy, embargo, war, act of God or law, except as expressly provided herein to
the contrary; provided, that Distributor shall in no event be required to accede
to or to cause any Distributor Affiliate to accede to the demands of any guild,
union or similar organization in order to bring to an end a strike, lockout or
labor controversy, or to accede to the demands of any suppliers or others not a
party hereto which Distributor considers unreasonable. This Section 16. shall
not diminish or impair the payment obligations of either party hereunder.

 

69



--------------------------------------------------------------------------------

Section 17. Assignment. This Agreement may not be assigned by Distributor or DWA
without the prior written consent of the other party, except that (a) without
securing the prior written consent of DWA but subject to Section 4.6. above,
Distributor may (without diminishing its obligations hereunder) from time to
time assign or delegate any or all of its rights and obligations hereunder to
one or more Distributor Affiliates, (b) if Distributor ceases to operate its
theatrical distribution business in the Domestic Territory, then, with respect
to all Licensed Pictures hereunder, Distributor may assign or sublicense to
Universal Theatrical Exhibition in the Domestic Territory on the same terms and
conditions as set forth in this Agreement, and if required by the terms of the
Universal Agreement, such additional Distribution Rights then subject to the
Universal Agreement, including certain Non-Theatrical Exhibition in the
International Territory and Home Video Exhibition throughout the Territory, and
(c) Distributor may assign to a Successor Entity (as defined below) all of its
rights hereunder in the event Distributor is acquired by or merged into another
entity, or in connection with a sale or assignment of all or substantially all
of its theatrical distribution business to another entity (each, a “Successor
Entity”); provided, that in the case of (c) above (i) Distributor and such
assignee shall have executed such instruments, agreements or documents as DWA
may reasonable request to ensure the legal and binding assumption by the
assignee of Distributor’s obligations hereunder, (ii) such assignee shall have
granted to DWA an equivalent security interest in and lien on the Distribution
Rights and related assets as granted by Distributor to DWA hereunder and (iii)
Distributor shall remain liable for all of its obligations hereunder. Nothing
contained in this Section 17. shall (i) prohibit or limit Distributor’s right to
assign or delegate any or all of its responsibilities hereunder to one or more
Distributors Affiliates or to engage Subdistributors, or otherwise exploit the
rights granted to Distributor hereunder, or (ii) prohibit or limit Distributor’s
sale or transfer of its assets (other than its rights under this Agreement) in
the ordinary course of business. Distributor shall remain liable for all of its
obligations hereunder notwithstanding any such assignment, unless such
assignment is to Universal or to another U.S. major motion picture studio or
other financially responsible Person approved by DWA.

 

Section 18. Standard of Care. Except as otherwise specifically directed or
approved in writing by DWA and subject to the terms and conditions of the
Universal Agreement (but only in connection with Theatrical Exhibition in the
International Territory and Home Video Exhibition in the Territory), in all
actions under this Agreement, Distributor shall act, in accordance with at least
that standard of care that it exercises with respect to the distribution of
comparable Motion Pictures produced or distributed by Distributor under similar
circumstances in the applicable territories and media, taking into account
differences in production budgets, cast, genre, rating, prerelease audience
surveys and test results, theatrical box office and other performance metrics,
local tastes and other established factors that Distributor uses in good faith
on a nondiscriminatory basis to make determinations in connection with the
exploitation of Motion Pictures produced or distributed by Distributor,
excluding in each case, any Motion Picture produced or directed by Steven
Spielberg. Without limiting the generality of the foregoing, Distributor will
use its commercially reasonable best efforts to ensure that the services
provided to DWA hereunder by Distributor will be no less than substantially
equivalent in overall quantity, level and priorities (including priorities in

 

70



--------------------------------------------------------------------------------

booking theaters, circuits and booking dates) to the services provided by
Distributor under similar circumstances in connection with the distribution of
comparable Motion Pictures produced or distributed by Distributor with similar
Domestic Territory theatrical box office grosses (or, as applicable, were
anticipated to have similar box office grosses at the time any such services
were contracted for or provided), excluding in each case, any Motion Pictures
produced or directed by Steven Spielberg.

 

Section 19. Distributor Distribution Credit. Distributor shall have the right to
accord itself its customary distribution credit (with integrated logo) for each
Licensed Picture on screen in the end titles consistent with placement on the
Prior Pictures and in advertising for each Licensed Picture in reasonable and
customary position and size. No other Distributor logo shall appear on screen or
in advertising. Each Subdistributor or licensee shall have the right to accord
itself a distribution credit (and logo) on screen and in advertising for each
Licensed Picture in reasonable and customary position and size as provided in
the applicable DWA-approved Distribution Servicing Agreement. DWA shall have the
right to designate all other credits on the Licensed Pictures, provided credits
for the Licensed Pictures shall include all credits to be accorded pursuant to
the DWA-approved Distribution Servicing Agreements and Third Party Service
Agreements. Each agreement with a Subdistributor or licensee shall provide that
such Subdistributor or licensee is contractually bound to abide by all such
credit obligations.

 

Section 20. Other Activities. Subject to the provisions hereof and Section 6 of
the Separation Agreement, nothing herein shall limit in any way the right of
DWA, Distributor or Distributor Affiliate to engage in business activities or
endeavors of any kind or nature, including:

 

(i) Motion Picture production, distribution and related businesses;

 

(ii) Television production and merchandising (including video and computer
games) exploiting the Licensed Pictures by DWA

 

(iii) Advertising;

 

(iv) Publishing;

 

(v) Interactive Media;

 

(vi) The sale or license of designs, stories, characters, trademarks, trade
names or other rights or properties;

 

(vii) Ancillary market activities;

 

(viii) The co-financing or co-production or acquisition of any other interest of
any nature in any Motion Picture or other property; and

 

(ix) The exercise of any right not expressly granted hereunder.

 

71



--------------------------------------------------------------------------------

Section 21. Exercise of Discretion. Any consultations, consents and approvals
between the parties shall be performed in good faith and no party shall
unreasonably withhold, condition or delay any approval or consent hereunder;
provided, however, any determinations, discretion, designations, elections,
instructions and approvals granted to or retained by DWA solely with respect to
creative matters relating to the development, production and distribution of the
Licensed Pictures, including any and all Marketing Materials (such as trailer
and advertising content, key artwork, bonus materials for Video Devices, clips
to be included in any product reels), may be exercised by DWA in its sole and
absolute discretion.

 

Section 22. No Partnership or Third Party Benefit. This Agreement does not
constitute Distributor and DWA as partners, joint venturers, or as each other’s
agents or representatives (except as may be herein otherwise expressly
provided). This Agreement is not for the benefit of any third party and shall
not give any right or remedy to any such third party whether or not referred to
hereunder.

 

Section 23. Integration/Formalities. This Agreement contains the entire
agreement and understanding between the parties relating to the subject matter
hereof and supersedes, cancels and replaces any prior understanding, writing or
agreement between the parties relating to such subject matter. This Agreement
may not be amended, modified or altered except by an instrument in writing duly
executed by the parties. The parties acknowledge that each was represented by
counsel in the negotiation and execution of this Agreement. No provision herein
shall be construed against any party by virtue of the activity of that party,
through its counsel or otherwise, in negotiating and drafting this Agreement.

 

Section 24. Dispute Resolution.

 

a. The parties agree that any dispute to interpret or enforce, or otherwise
arising out of or relating to, this Agreement shall be determined by binding
arbitration according to the Commercial Arbitration Rules of the American
Arbitration Association (“AAA”), provided always that: (a) the arbitration shall
be conducted before a single neutral arbitrator with at least ten (10) years
experience in the theatrical Motion Picture industry, appointed by mutual
agreement of the parties within five (5) business days from the date the notice
of arbitration is delivered by the petitioning party; (b) the parties shall be
entitled to discovery as provided in California Code of Civil Procedure sections
1283.05 and 1283.1; (c) in deciding any such matter, the arbitrator shall follow
the substantive law of the State of California as it would be applied by
California courts; (d) either party may, without waiving its right to
arbitration, seek preliminary or interlocutory relief from a court of competent
jurisdiction; (e) all arbitration proceedings (including any discovery and other
evidence in connection therewith) shall be closed to the public and shall remain
confidential; and (f) arbitration awards hereunder may be entered and enforced
as provided in California Code of Civil Procedure sections 1285 et seq. If the
arbitrator is not selected by mutual consent within five (5) business days from
the date the notice of arbitration is delivered by the petitioning party, the
rules of the AAA with respect to the selection of an arbitrator shall apply.
Notwithstanding the foregoing, before proceedings are initiated hereunder, the
Chief Executive Officer or Chief Operating Officer of DWA and Distributor, or
their designated representatives shall meet and in good faith attempt to resolve
the dispute.

 

72



--------------------------------------------------------------------------------

b. Notwithstanding the foregoing:

 

(i) Any payment disputes submitted to binding arbitration pursuant to Section
24.a above shall commence within ten (10) business days from the date the notice
is delivered by the petitioning party and the arbitrator shall rule not later
than thirty (30) days after the date the notice is delivered. The hearing shall
be conducted by the arbitrator for as many days as the arbitrator determines to
allow; provided, that the hearing shall conclude, and the arbitrator shall rule,
not later than thirty (30) days after the date the notice is delivered. The
arbitrator shall rule as to whether or not amounts are owed to the petitioning
party, and if so, the exact amount owed to the petitioning party (taking into
account the default interest and other provisions contained in the Agreement).
In such event, the non-petitioning party shall have five (5) Business Days from
the date of the arbitrator’s ruling to make such payment. In the event such
payment is not made within the aforementioned period, such failure shall
constitute a breach of this Agreement and the petitioning party may exercise all
rights and remedies available under Section 11 above.

 

(ii) Any disputes submitted to binding arbitration pursuant to Section 24.a.
above that affect the timely release of a Licensed Picture for initial
Theatrical Exhibition or initial Home Video Exhibition shall commence within
seven (7) Business Days from the date the notice is delivered by the petitioning
party and the arbitrator shall rule not later than ten (10) Business Days after
the date the notice is delivered. The hearing shall be conducted by the
arbitrator for as many days as the arbitrator determines to allow; provided,
that the hearing shall conclude, and the arbitrator shall rule, not later than
ten (10) Business Days after the date the notice is delivered.

 

c. NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT TO THE CONTRARY, AND
EXCEPT AS PROVIDED BELOW, IN NO EVENT WILL EITHER PARTY BE LIABLE FOR SPECIAL,
INCIDENTAL, INDIRECT, COLLATERAL, CONSEQUENTIAL OR PUNITIVE DAMAGES OR LOST
PROFITS SUFFERED BY AN INDEMNITEE, HOWEVER CAUSED AND ON ANY THEORY OF
LIABILITY, IN CONNECTION WITH ANY DAMAGES ARISING HEREUNDER; PROVIDED, HOWEVER,
THAT TO THE EXTENT EITHER PARTY IS REQUIRED TO PAY (A) ANY AMOUNT ARISING OUT OF
THE INDEMNITY SET FORTH IN SECTION 10 AND/OR (B) ANY SPECIAL, INCIDENTAL,
INDIRECT, COLLATERAL, CONSEQUENTIAL OR PUNITIVE DAMAGES OR LOST PROFITS, IN EACH
CASE, TO A THIRD PARTY IN CONNECTION WITH A THIRD PARTY CLAIM, SUCH DAMAGES WILL
CONSTITUTE DIRECT DAMAGES AND WILL NOT BE SUBJECT TO THE LIMITATION SET FORTH IN
THIS SECTION 24.c.; PROVIDED FURTHER IN NO EVENT SHALL DWA BE LIABLE FOR ANY
DISTRIBUTOR EXCLUDED LIABILITIES, AND IN NO EVENT SHALL DISTRIBUTOR BE LIABLE
FOR ANY DWA EXCLUDED LIABILITIES.

 

73



--------------------------------------------------------------------------------

Section 25. Severability of Provisions. If any provision in this Agreement shall
be held by any court of competent jurisdiction to be illegal, invalid or
unenforceable, such provision shall be of no force or effect while such
infirmity shall exist, but such infirmity shall have no effect whatsoever upon
the binding force or effectiveness of any other provisions hereof unless the
parties otherwise agree. The parties shall endeavor in good faith negotiations
to replace the illegal, invalid or unenforceable provision with a valid
provision the economic effect of which comes as close as possible to that of the
illegal, invalid or unenforceable provision.

 

Section 26. Waiver. No delay or failure to exercise any right hereunder shall
constitute a waiver of such right except in those instances where this Agreement
provides for specific notice and a period of time thereafter within which to
exercise a right, in which case failure to exercise such right within the
specified time period shall constitute a waiver thereof.

 

Section 27. Governing Law. This Agreement shall be construed and enforced in
accordance with the laws of the state of California, applicable to contracts
entered into and to be fully performed in said state by residents thereof. For
purposes of enforcing, confirming or vacating an award under Section 24. above,
or in the event the provisions of Section 24. shall be held invalid or
unenforceable, only the California courts (state and federal) shall have
jurisdiction over controversies regarding or arising under this Agreement, and
if there is any matter which might be subject either to state or federal
jurisdiction, the parties agree that the matter shall be submitted to federal
jurisdiction. The parties specifically agree that the Superior Court of the
State of California, County of Los Angeles and the United States District Court
for the Central District of California shall have the personal jurisdiction over
them, and each of them, notwithstanding the fact that they may be citizens of
other states or countries. In this regard the parties agree that Los Angeles
County is a convenient forum.

 

Section 28. Confidentiality. Except as may be required by law or NASD or stock
exchange rules, each party shall keep confidential all terms and conditions
contained herein. Distributor and DWA acknowledge that they will, during the
Term hereof, have access to, and acquire knowledge from, materials, data and
other information which is not accessible or known to the general public
(“Confidential Information”). Except as required by law or NASD or stock
exchange rules, or as may be required for the preparation of tax returns or
other government or legally required documents, or as reasonable necessary to
employees, agents, lawyers, accountants, auditors, bankers, consultants,
representative or investors of Distributor or DWA or their Affiliates for a bona
fide business purpose (who shall be similarly bound by these confidentiality
provisions), neither the Confidential Information nor any knowledge acquired by
Distributor or DWA, as the case may be, from such Confidential Information or
otherwise through its engagement hereunder shall be used, publicized or divulged
by the other to any other Person without the prior written consent of the
applicable party obtained in advance and in each instance. Nothing herein shall
prevent a party, or any employees, agents, lawyers, accountants, auditors,
bankers, consultants, representatives or investors of such party or its
Affiliates (the “Receiving Party”) from using, disclosing, or authorizing the
disclosure of any information it receives in the course of performance of the
Agreement which:

 

a. was known to the Receiving Party prior to its disclosure by the other party;

 

74



--------------------------------------------------------------------------------

b. is or becomes publicly available without default hereunder by the Receiving
Party;

 

c. is lawfully acquired by the Receiving Party from a source which is not an
agent or representative of the Receiving Party and is not under any obligation
to the other party regarding disclosure of such information;

 

d. is independently developed by the Receiving Party without use of any of the
other party’s confidential information; or

 

e. is disclosed by the applicable party hereto to unaffiliated third parties
without confidential undertakings.

 

For the avoidance of doubt, Confidential Information as defined in this Section
28. shall not include any Information that the applicable party is obligated to
make available to any third party(ies) in the course of fulfilling its
obligations under this Agreement (e.g., Contingent Compensation statements).

 

Section 29. Notice of Representatives. DWA will give Distributor reasonable
notice of DWA’s appropriate contact person(s). Distributor will give DWA
reasonable notice of Distributor’s appropriate contact person(s).

 

Section 30. Paragraph Headings. Paragraph headings and titles are solely for
convenience of reference and are not a part of this Agreement, nor are they
intended to aid or govern the interpretation of this Agreement.

 

Section 31. Intellectual Property License. DWA acknowledges and agrees that the
rights licensed to Distributor hereunder constitute “intellectual property” as
such term is defined in the Bankruptcy Code and that Distributor is entitled to
all of the rights of a licensee of intellectual property under Section 365(n) of
the Bankruptcy Code with respect to all of such licensed rights.

 

Section 32. Disclosure, Compliance and Reporting Obligations. Distributor shall
provide DWA with such information, records or documentation as DWA may
reasonably request to permit DWA to comply with applicable laws (including the
Securities Act of 1933, as amended, the Securities Exchange Act of 1934, as
amended, the Sarbanes-Oxley Act of 2002 and rules and regulations promulgated
under such Acts or any successor provisions) (including such information,
records and documentation and testing thereof as may be necessary for
Distributor and its management to comply with Section 404, entitled
“Management’s Assessment of Internal Controls”, of the Sarbanes-Oxley Act of
2002 and the rules and regulations promulgated thereunder or any successor
provisions).

 

75



--------------------------------------------------------------------------------

Distributor shall provide to the independent public accountants of DWA such
information, records or documentation as DWA or such independent public
accountants may reasonably request (to the extent in Distributor’s possession or
otherwise generally available to Distributor) to allow such independent public
accountants to complete audits and limited reviews of the financial statements
and other accounting or financial data or information of DWA (including such
information, records and documentation and testing thereof as may be necessary
for such independent public accountants to provide the attestation to, and
report on, the internal control assessment made by DWA and its management
required under the Sarbanes-Oxley Act of 2002, the rules and regulations
promulgated thereunder or any successor provisions and the rules of the Public
Company Accounting Oversight Board).

 

Distributor shall correct as promptly as practicable any deficiencies in books
and records and associated controls and procedures relating to the services
provided hereunder that are identified by DWA in writing in reasonable detail in
connection with any internal control assessment, audit or similar review or
report conducted or to be conducted by DWA, its management or its independent
public accountants pursuant to the Sarbanes-Oxley Act of 2002 and the rules and
regulations promulgated thereunder or any successor provisions. If at any time
DWA reasonably determines that any changes are needed to be made to
Distributor’s internal controls, and identifies such changes in reasonable
detail in writing, then Distributor shall work diligently to make such changes
as promptly as practicable. Distributor shall have no responsibility for
determining what changes or corrections are necessary and shall follow
instructions provided by DWA.

 

All direct and indirect costs and expenses relating to any of the foregoing
provisions of this Section 32. (including employee time required to compile
information or otherwise comply with this Section 32., changes to systems
maintained by Distributor to provide information in a specific format, fees and
expenses charged by auditors or other third parties, etc.) and all actions
required to be taken by Distributor pursuant to this Section 32. shall be at the
expense of DWA, except to the extent such action is required for Distributor to
be in compliance with the other terms of this Agreement.

 

The provisions of this Section 32. are subject to Section 4.1. of the Services
Agreement.

 

Section 33. Limitations on Distributor Responsibility. If the Distributor is
unable to perform its obligations hereunder because it does not have the
necessary assets because such assets were contributed to DWA pursuant to the
Separation Agreement, the parties hereto shall determine a mutually acceptable
arrangement to provide Distributor with the necessary access to such assets and,
until such access is provided, the Distributor’s failure to perform the
applicable obligations hereunder shall not constitute a breach of this
Agreement.

 

Section 34. Notices. All notices hereunder shall be in writing and shall be
served by private delivery services, and shall be deemed given on the date
delivered to the following addresses (or such other addresses as such party may
hereafter designate in writing):

 

 

76



--------------------------------------------------------------------------------

(i) If to DWA:

 

DreamWorks Animation SKG, Inc.

1000 Flower Street

Glendale, California 91201

Attention: General Counsel

 

(ii) If to Distributor:

 

DreamWorks L.L.C.

1000 Flower Street

Glendale, California 91201

Attention: General Counsel

 

Section 35. Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original and all of which, taken
together, shall constitute one and the same instrument, which may be
sufficiently evidenced by one counterpart.

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the date first written above.

 

DREAMWORKS L.L.C.

By

 

/s/ Brian Edwards

--------------------------------------------------------------------------------

Its

  Vice President and General Counsel

 

DREAMWORKS ANIMATION SKG, INC.

By

 

/s/ Katherine Kendrick

--------------------------------------------------------------------------------

Its

  Vice President and General Counsel

 

77